Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19   PageID.10488   Page 1 of
                                     72




            EXHIBIT C
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19              PageID.10489       Page 2 of
                                     72




               HOWLETT v. CITY OF WARREN, ET AL.

                                 GREGORY MURRAY

                                                 ii




                                    February 26, 2018



                                      Preparedfor you by



                                        Legal
                                         pport



                           Bingham Farms/Southfield • Grand Rapids
            Ann Arbor • Detroit • Flint •Jackson • Lansing • Mt. Clemens • Saginaw • Troy
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                        PageID.10490                 Page 3 of
                                     72

       GREGORY    MURRAY
       February 2 6, 2018

                                                        Page 115                                                         Page 117

         1                                                          i        RONALD G. ACHO
                           UNITED STATES DISTRICT COURT
                                                                    ->
         2                 EASTERN DISTRICT OF MICHIGAN                      Cummings, McOorey, Davis & Acho, P.LC.
         3                    SOUTHERN DIVISION                     3        17436 College Parkway
         4                                                          4        Livonia, Michigan 48152
         5    DESHEILA C. HOWLETT,                                  5        (734) 261-2400
         6             Plaintiff,                                   6        racho@cmda-law.com
         7        vs.               Case No. 17-11260               7           Appearing on behalf of the Defendants, City of Warren,
         8                      Hon. Terence G. Berg                8           Jere Green, Lawrence Garner, Shawn Johnson, Dawn
         9                      Mag. R. Steven Whalen               9           McLane, Anwar Khan, Darrin Labin, William Ross, Kevin
        10   CTTY OF WARREN; COMMISSIONER JERE                     10           Bamhiil, Paul Houtos and Scott Taylor.
        11   GREEN, acting in his individual capacity;             11

        12   LT. LAWRENCE GARDNER; SHAWN                           12        ETHAN VINSON
        13   JOHNSON; DAWN McLANE; BARBARA                         13        City of Warren
        14   BEYER; ANWAR KHAN; DARRIN LABIN;                      14        1 City Square
        15   WILLIAM ROSS; KEVIN BARNHILL;                         15        Suite 400
        16   PAUL HOUTOS; SCOTT TAYLOR,                            16        Warren, Michigan 48093
        17                Defendants.                              17        (586) 574-4671
        18                                                         18        evinson@cityofwarren.org
        19    VOLUME II                                            19           Appearing on behalf of the Defendants, City of Warren,
        20                                                         20           Jere Green, Lawrence Garner, Shawn Johnson, Dawn
        21                                                         21           McLane, Anwar Khan, Darrin Labin, William Ross, Kevin
        22                                                         22           Barnhill, Paul Houtos and Scott Taylor.
        23                                                         23
        24                                                         24
        25                                                         25




                                                        Page 116                                                         Page 118
         1      The Continued Deposition of GREGORY MURRAY,             1      JONATHAN R. MARKO
         2      Taken at 645 Griswold Street, Suite 4100,               2      Ernst & Marko Law
         3      Detroit, Michigan,                                      3      645 Griswold Street
         4      Commencing at 2:37 p.m.,                                4      Suite 4100
         5      Monday, February 26, 2018,                              5      Detroit, Michigan 48226
         6      Before Wendy M. Taylor, CSR-6922.                        6     (313) 965-5555
         7                                                              7      jon@ernstmarkolaw.com
         8                                                              8         Appearing on behalf of the Witness.
         9   APPEARANCES:                                                9
        10                                                         10          ALSO PRESENT:
        11   LEONARD MUNGO                                         11          Dan Bradley
        12   The Mungo Law Firm, P.LC.                             12          Mark Simlar
        13   333 West Fort Street                                  13
        14   Suite 1500                                            14
        15   Detroit, Michigan 48226                               15
        16   (313) 963-0407                                        16
        17   mungoll6@msn.com                                      17
        18      Appearing on behalf of the Plaintiff.              18
        19                                                         19
        20                                                         20
        21                                                         21
        22                                                         22
        23                                                         23
        24                                                         24
        25                                                         25




                                                           EGAL
                                                        PPORT                                       Pages 115 to Hi

                                                                                         TM
                                                 Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                              PageID.10491                       Page 4 of
                                     72

      GREGORY          MURRAY
      February 26, 2018

                                                           Page 119                                                            Page 121

         1                         TABLE OF CONTENTS                          l    like this is taking time.
         2                                                                    2            First of all, you came in later than 2:30.
         3         WITNESS                                PAGE                3    We were supposed to start at 2:30. I just want to be
         4         GREGORY MURRAY                                             4    sure, this is taking time away from the deposition,
         5                                                                    5    which is why we need to keep track of this. We'll be
             6     EXAMINATION BY MR. ACHO:                        137        6    happy to answer any questions you have.
         7         RE-EXAMINATION BY MR. MUNGO:                       340     7              MR. MUNGO: Let the record reflect, first
         8                                                                    8    of all, that we came in at about 2:35 so that
         9                          EXHIBITS                                  9    you're -- we came in late doesn't be interpreted as
        10                                                                  10     being beyond five minutes, and secondly, it is our
        11         EXHIBIT                              PAGE                il     position, my position as plaintiff, that you are only
        12         (Exhibits attached to transcript.)                       ; ~>
                                                                                   entitled to have one representative from the City,
        13                                                                  13

        14         DEPOSITION     EXHIBIT    1                  308         14             MR.ACHO: That's up to you.
        15         DEPOSITION     EXHIBIT    2                  324         15             Let's start.
        16         DEPOSITION     EXHIBIT    3                  339         16             MR. MARKO: Well, I think I would concur
        17         DEPOSITION     EXHIBIT    4                  339         17     with Mr. Mungo. I don't understand, and maybe you can
        18         DEPOSITION     EXHIBIT    5                  339         18     give a legal basis for how you can have two
        19         DEPOSITION     EXHIBIT    6                  339         19     representatives, but my understanding is you're only
        20         DEPOSITION     EXHIBIT    7                  339         20     allowed to have one representative, sir, and I don't
        21         DEPOSITION     EXHIBIT    9                  339         21     think we can go forward with the deposition until the
        22                                                                  22     judge rules. If you can provide a basis for why you
        23                                                                  23     need two representatives from the Qty - you're only
        24                                                                  24     allowed to have one rep.
        25                                                                  25            MR.ACHO: That's not true. Do you see how


                                                           Page 120                                                            Page 122
         1       Detroit, Michigan                                            1    many defendants there are?
         2       Monday, February 26, 2018                                    2             MR. MUNGO: Well, first of all, there's a
         3       2:37 p.m.                                                    3    problem that I have with Mr. Simlar being here and
         4                                                                    4    Lieutenant Bradley being here. Lieutenant Bradley was
         5                  MR. MUNGO: So this is Attorney Leonard            5    a representative of the City when we deposed several
         6          Mungo. I represent Ms. Howlett and I have a question      6    police officers from the City at Warren City Hall.
         7          with regard to who the additional parties are here?       7            Mr. Simlar is going to be deposed on
         8                  MR. ACHO: There are no additional parties         8    Wednesday of this week, the 28th, which is - we have
         9          here.                                                     9    the 27th, tomorrow, and then the 28th. Mr. Murray's
        10                  MR. MUNGO: So why are two individuals here      10     deposition, I'm assuming, is of utmost interest to Mr.
        11          from the Cityand neither one are parties?               11     Simlar in preparation for his deposition on the 28th,
        12                  MR. ACHO: They're representatives of the        12     Wednesday.
        13          Qty. They're representatives of the City and            13              MR. ACHO: Thafs your assumption. His
        14          representatives of the police department.               14     deposition will not go forward if I don't finish his.
        15                  MR. MARKO: Why do we have two                   15            MR. MUNGO: Then who willyou leave here as
        16          representatives for the City.                           16     representative for the City, sir?
        17                  MR.ACHO: No, one for the Qty, one for           17              MR. ACHO: I have both.
        18          the police.                                             18              MR. MARKO: Are you named defendants in
        19                 MR. MARKO: No. No, can we just have              19     this case?
        20          everybody identify themselves?                          20              MR. MUNGO: No.
        21                 MR.ACHO: Sure. Also, just so we know,            21              MR. MARKO: Sir, are you a named defendant
        22         we're are going to take four full hours, which will      22     in this case?
        23         not include things like this or objections or breaks,    23              MR.VINSON: I'm an attorney of record in
        24         okay, because I want to be sure, because if we dont      24     the case.
        25         finish, you know, then we'll have to continue it, so     25              MR. MARKO: You are an attorney of record




                                                          Legal
                                                            PPORT                                          Pages 119 to 122


                                                 "he Power of Commitmenl
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                        PageID.10492                    Page 5 of
                                     72

      GREGORY      MURRAY
      February 26, 201

                                                            Page 123                                                     Page 125
            1   in this case?                                            l            MR. ACHO: 45 years.
            2             MR. VINSON: Yes, I am.                         2            MR. MARKO: 45 years.
            3             MR. MUNGO: City of Warren.                     3            MR. ACHO: You know what, this is the first
            4             MR. MARKO: Are you a named defendant in        4   time I've had someone raise this so, you know what, if
            c
                this case?                                               5   you want to call the court, that's up to you. I'm
            6             MR. SIMLAR:     No.                            6   ready to go forward. If we don't go forward, no
            7             MR. MARKO: Are you a named defendant in        7   depositions will go forward and I will file a motion
            8   this case?                                               8   and, of course, I'll call the court and tell them I'm
            9             MR. BRADLEY:     So.                           9   going to file a motion and I'm sure that Judge Berg
        10                MR. MARKO: So who is the representative       10   won't be happy.
        11      for the City?                                           11            MR. MUNGO: Well, first of all, before a
        12                MR. ACHO: Mr. Simlar.                         12   motion to compel or any kind of motion is filed, we
        13             MR. MARKO: So then I would agree with            13   have to get leave of the court and the court requires
        14      Mr. Mungo that --                                       14   us to have a conference prior to that in order to get
        15                MR. ACHO: How many defendants are there       15   leave, so let's just call the court and let the court
        16      that --                                                 16   rule on it and then we can move forward, okay, one way
        17                MR. MARKO: I see a lot of defendants.         17   or another?
        18                MR. ACHO: Sure. He's representing the         18            Can someone get Judge Berg's number? I
        19      police.                                                 19   don't have that number handy.
        20                MR. MARKO: Who represents the police?         20            (Mr. Marko left the deposition room at
        21                MR. BRADLEY: I am.                            21            2:24 p.m.)
        22                MR. ACHO: Now, I have to tell you             22            MR. ACHO: His phone number is (810) --
        23      something, I'm here, we had a hard time getting this    23            MR. MUNGO:        Let's wait.
        24      man's deposition because of his illness.                24            MR. ACHO: I gave you his number. Let's
        25             MR. MARKO: And I accommodated you guys.          25   type it in. Please call.



                                                            Page 124                                                     Page 126
            1             MR. ACHO: It's his illness, not ours.          1             MR. MUNGO: I'll write it down but I'm not
            2           MR. MARKO: I accommodated you as soon as         2   going to call until Mr. Marko gets back.
            3   we got involved so you could get this deposition.        3             MR. ACHO: I'm sorry. If you're waiting
            4             MR. ACHO: You didn't do us any favors,         4   for him --
            5   nothing, it was your client that was unavailable.        5             MR. MUNGO: (810) --
            6   Now, I want to proceed, if not, I'll tell you what,      6             MR. ACHO: 341-9760. No, I don't have a
            7   I'm going to go into court with a show cause, if         7   problem with that, of course not. I just don't like
            8   that's what you want to do and we will not go forward    8   having to do this, it's a waste of time.
            9   with the other deposition.                               9           MR. MUNGO: I'm not sure what you don't
        10              MR. MUNGO: We can just call the court           10    have a problem with is me zealously representing my
        11      right now because the court prefers us to have a        11   client though, right?
        12      conference --                                           12            (Mr. Marko entered the deposition room at
        13                MR. ACHO: Then you --                         13            2:43 p.m.)
        14                MR. MARKO: - a leave of the court to file     14            MR. MUNGO: Okay.
        15      a motion to compel.                                     15            MR. ACHO: The next deposition will be at
        16                So let's call the court and let the court     16   my office. If this does not go forward today, the
        17      rule on this right now.                                 17   next will be at my office.
        18               MR. ACHO: That's your choice.                  18            MR. MARKO: We're not agreeing to that.
        19               MR. MUNGO: Okay. Good.                         19            MR. ACHO: Well, we'll bring it up with the
        20               MR. MARKO: I'd just like to know a legal       20   court.
        21      basis for having more than one representative, it's     21             MR. MARKO: You know that --
        22      highly irregular?                                       22             MR. ACHO: We'll bring it up with the
        23                MR. ACHO: I'm not --                          23   court.
        24                MR. MARKO: I know you have been practicing    24             MR. MUNGO: Yes, this is Attorney Leonard
        "
                a lot longer than I have so -                           25    Mungo and -




                                                           Legal
                                                             pport                                      Pages         123 to 126

                                                                                      :;.'
                                                 The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                              PageID.10493                     Page 6 of
                                     72

       GREGORY   MURRAY
       February 26,           2018

                                                          Page 127                                                              Page 129

         1            MR. ACHO: Put it on speaker phone, please?             •_    of the deponent, Mr. Greg Murray.
         2            MR. MUNGO: -- I'm calling regarding the                2               MR. MUNGO: And this is Leonard Mungo, I
         3    Howlett vs. City of Warren matter, and we're here at a         3     represent the plaintiff.
         4    deposition and we have a question that we need the             4             TELEPHONE: Okay. Hold on just a moment.
         5    magistrate to help us resolve regarding the parties,           5     I have to see if Judge Berg is available. He's just
         6    two individuals from the City of Warren attending the          6     finishing up another matter so just a moment, please.
         7    deposition, one of which whose deposition is going to          7               MR. MUNGO: Yes, ma'am. Thank you.
         8    be heard a couple days from now, neither one of them           8               TELEPHONE: Counsel, this is Amanda with
         9    are parties and we just need the court to help us              9     the court.
        10    resolve this so we can -- I'll put you on                10                    MR. MUNGO: Yes.
        11    speakerphone.                                            11                  TELEPHONE: I just wanted to let you know
        12            MR. ACHO: Wait. Not we, you have the             12          that Judge Berg will be available in a few moments, it
        13    problem. Tell them you have the problem.                 13          will probably be about five minutes until he's on the
        14            Hi, this is Ron --                               14          line. If it's all right, I'll keep you on hold until
        15            MR. MUNGO: Hold on. Hold on. One second.         15          then?
        16            Hello, ma'am, so this is Attorney Leonard        16                    MR. MARKO: That's fine. Thank you.
        17    Mungo representing the plaintiff and -                   17                    JUDGE BERG: Hello. Good afternoon. This
        18            MR. ACHO: Hi, this is Attorney Ron Acho.         18          is Judge Terry Berg. I don't know entirely what
        19    The parties are not requesting this call. This is        19          you're calling about, but who would like to fill me in
        20    Mr. Mungo requesting this call. I have tried to          20          on it?
        21    schedule this deposition for a long time. We finally     21                     MR. ACHO: Your Honor, this is Ron Acho.
        22    have it and now they don't want to proceed because the   22          We've been trying for two weeks to get the deposition
        23    company has a representative from the City and a         23          of this witness concluded that was started by
        24    representative from the police department and they       24          plaintiffs counsel. We finally got it. We came all
        25    don't want to go forward.                                25          the way to downtown Detroit at 2:30 to accommodate


                                                          Page 128                                                                 Page 130
         1            MR. MARKO: That's not entirely accurate.           1        this witness, so I'm here with the city attorney of
         2    This is Attorney Jon Marko. I represent the deponent,      2        Warren and with the representative from the city and
         3    Greg Murray. The reason why we --                              3    the representative of the police department
         4            TELEPHONE: Counsel, I need to interrupt                •1             We're ready to go and now they don't want
         5    you for a moment. I'm familiar with the case you're            5    to go forward. They said, oh, no, you can't have two
         6    talking to me about, but I don't have a case number so         6    people. I said why not, one is representing the City
         7    I can't pull up the docket or anything.                    7        of Warren and the other is representing the police
         8            MR. MUNGO: Yes, ma'am, I've got it right               8    department. This is a complete waste of time and a
         9    here, it's 17-11260.                                           9    delay, Your Honor.
        10            TELEPHONE: Okay.                                 10                   JUDGE BERG: Okay. Hold on. Everybody,
        11            MR. MUNGO: And that's DeSheila Howlett vs.       11         let's not try to engage in any advocacy. I'm just
        12    City of Warren and others.                               12         trying to understand what the facts are. Who is the
        13            TELEPHONE: Okay. Do we have all parties          13         witness'
        14    on the line currently?                                   14                   MR. MUNGO: The witness is Mr. Murray, the
        IS            MR. MUNGO: We do, ma'am, yes.                    15         former diversity coordinator for the City of Warren,
        16            TELEPHONE: Okay. It sounds to me like            ;•;        Judge, and he's the deponent here today and he has
        17    you're in the middle of a deposition and you're having   17         separate counsel representing him, Mr. Marko.
        18    issues, which you are requesting --                      IS                   MR. MARKO: Good afternoon, Judge, this is
        19            MR. MARKO:       That's correct.                 19         Jonathan Marko and I have a limited appearance on
        20            MR. ACHO: The deposition has not started.        20         behalf of Mr. Murray.
        21    They will not proceed.                                   21                   I think the only issue we have is we
        22            MR. MARKO: We're all present in the              22         accommodated -- defense counsel says they accommodated
        23    deposition conference room. We have a dispute as to      23         us and, in my opinion, we accommodated them. I
        24    who's allowed to attend the deposition. This is          24         cleared my schedule after finding out about this
        25    Jonathan Marko, I have a limited appearance on behalf    25         deposition late last week.




                                                          Legal
                                                          pport                                            Pages 127 to 130

                                                                                            TM
                                              The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                     PageID.10494                 Page 7 of
                                     72

       GREGORY   MURRAY
       February 26,          2018

                                                          Page 131                                                  Page 133
         1            Anyway, we're at my office in downtown           l           JUDGE BERG: So we know, we have one
         2   Detroit, a block from Your Honor's chambers and the       2   representative for the Qty of Warren and that's the
         3   issue that we have is the defendants have brought, in     3   HR director, Mr. Simlar. Who is the other
         4   addition to their attorney who is sitting across from     4   representative you're talking about?
         5   me, three separate representatives --                     5           MR. ACHO: It's Lieutenant Dan Bradley,
         6           MR. ACHO: No.     No.   No.   No.                 6   Your Honor, who has been coordinating things involving
         7          MR. MARKO: - two separate                          7   the defense for these 10 individual officers,
         8   representatives, as well as the city attorney.            8   including the former police commissioner.
         9          Mr. Mungo lodged an objection because, I           9           JUDGE BERG: Okay. Allright. Let me ask,
        10   believe, one of the representatives is being deposed     10   counsel for Ms. Howlett - and I'm not sure, who is
        11   on Wednesday. Mr. Mungo lodged an objection to having    11   counsel for the plaintiff again?
        12   multiple representatives present. I concurred in that    12           MR. MUNGO: Attorney Leonard Mungo, Your
        13   objection and we've called the court for guidance        13   Honor, and Jonathan Marko is counsel for the deponent
        14   moving forward so we can get this done today.            14   today.
        15           MR. ACHO: Your Honor, Ron Acho. There are        15           JUDGE BERG: Okay. So, Mr. Mungo, are you
        16   10 defendants, okay, and the fact that Mr. Simlar is     16   objecting to the two representatives?
        17   going to be deposed in a couple days makes no            17           MR. MUNGO: I am, Your Honor, and the Qty
        18   difference. He's the HRdirector, the acting HR           18   of Warren and individual officers are defendants in
        19   director, and that's why he's here. The lieutenant is    19   this case, not the police department.
        20   here from the police department.                         20           MR. ACHO: Well, the former police
        21           Counsel says to you that he accommodated         21   commissioner -
        22   our schedule, that's not true. Hisformer attorney,       22           JUDGE BERG: Hold on, Mr. Acho. Don't say
        23   Mr. Murray, dropped out.                                 23   anything until I ask you. I'm still asking Mr. Mungo.
        24           Isnt that what happened, someone dropped         24           So, Mr. Mungo, why are you saying that you
        25   out, that's why you stepped in?                          25   object to having the two representatives?


                                                          Page 132                                                  Page 134
         1           MR. MARKO: Mr. Acho, all that I know is           1           MR. MUNGO: Your Honor, the two
         2   that I was contacted late last week and we                2   representatives at these depositions have either been
         3   accommodated you. We moved things around to get the       3   Mr. Simlar or Lieutenant Bradley. Mr. Simlar is going
         4   deposition in but thafs irrelevant. Let's talk about      4   to be deposed on Wednesday, the day after tomorrow,
         5   the representatives that are here today so we can move    5   and Mr. Murray's deposition is a key deposition with
         6   forward with this deposition.                             6   regard to Mr. Simlar's deposition as well, and insofar
         7          MR. ACHO: No. No, Your Honor, we drove             7   as the parties, Your Honor, neither one of these
         8   down today and this is - this is -- it doesn't make       8   individuals are parties, they are representatives of
         9   any sense. We came down to downtown Detroit for this      9   the City.
        10   deposition as an accomodation to this witness and it's   10            The police department is not a party. We
        11   been delayed because of his illness. We're here and      11   have individuals who work for the police department
        12   ready to go and now - you know, we have four hours to    12   that are parties, Your Honor, and so based upon the
        13   get this deposition done and now I don't think we are    13   fact that the police department is not a party but the
        14   going to be able to get it done but at least we want     14   City is and individual police officers, that's the
        15   to start, Your Honor.                                    15   basis of my objection.
        16           MR.MUNGO: Judge, the deposition has not          16          JUDGE BERG: All right. Well, thank you
        17   been delayed. In fact, this deposition is taking         17   very much for explaining that. I appreciate it. Hold
        18   place two days earlier than what it was scheduled        18   on one second, okay?
        19   before Mr. Markotook on representing Mr. Murray. I       19          MR. MUNGO: Yes, Judge.
        20   want to make that dear.                                  20          JUDGE BERG: Allright. Thank you very
        21           JUDGE BERG: All right. Let me just ask,          21   much. Here's what I'm going to tell you, I think it's
        22   who is the representative for the City of Warren?        22   reasonable to have both of these representatives be
        23           MR. ACHO: MarkSimlar, the acting human           23   there and so to the extent that - Mr. Mungo,your
        24   resources director, Your Honor, and this is an           24   objection to that, I'm going to overrule that until
        25   employment case involving the policedepartment.          25   you find it's not permissible for both of them to be




                                                                EGAL
                                                                                                Pages 131 to 134


                                                         Power of Commitment7'
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                         PageID.10495                    Page 8 of
                                     72

       GREGORY MURRAY
       February 26, 2018

                                                          Page 135                                                       Page 137
         l    there.                                                    1                MR. MARKO: Judge, we're willing and ready
         2             Having said that, let's keep this limited        2        to move forward. Thank you for your ruling on this
         3    to no more than two representatives in a case like        3        and we'll make sure we get it done tonight.
         4    this and if anybody wants to bring any more than          4                MR.ACHO: Well, you took all that time for
         5    that --1 mean, the police department may not be sued,     5        his deposition, we didn't
         6    but you have a bunch of individual police officers and    6                JUDGEBERG: Hold on. Mr. Acho, stop. I
         7    certainly we're not going to withdraw them from being     7        don't need to be on the phone for this. You will
         8    there, so it's okay to have a person from the police      8        complete the deposition today. Thank you.
         9    administration and the City is a defendant and the        9                MR. MARKO: Thank you.
        10    City has the right to be present.                        10                MR. ACHO: Thank you.
        11             Let's just stop focusing on the small           11                MR. MUNGO: Thank you.
        12    things and just focus on getting this deposition done    12                MR. MARKO: Before we get started, Madam
        13    and if you run into any more difficulties where          13        Court Reporter, do you have a way to time the
        14    someone is bringing an unreasonable number of            14        deposition as if s going on?
        15    representatives, give me a call, but I don't think       15                (Discussion off the record at 3:03 p.m.)
        16    that this is unreasonable and I want you all to focus    16                (Back on the record at 3:05 p.m.)
        17    on the actual - you know, the actual issues within       17                MR. MARKO: Atl right. Counsel, I think
        18    the matter and not the smaller things, all right?        18        we're ready to proceed and we'll mark the time as
        19             MR. MUNGO: Very well, we appreciate it.         19        beginning now. Thank you.
        20             MR. ACHO: Your Honor, there's one other         20                      GREGORY MURRAY,
        21    matter, since we have you on the phone. I was advised    21        was thereupon called as a witness herein, and after
        22    that Mr. Murray has health issues, which is why this     22        having first been duly sworn to testify to the truth,
        23    deposition has been delayed and brought up at this       23        the whole truth and nothing but the truth, was
        24    late hour --                                             24        examined and testified as follows:
        25             MR. MARKO: That's not true.                     25                       EXAMINATION



                                                          Page 136                                                       Page 138

         1             MR. ACHO: - so I need the full four hours        1   BY MR. ACHO:

         2    for this deposition and I'm concerned that they're        2   Q. Are you an honest person?
         3    going - because of objections and delays, that we're      3   A.   Yes.
         4    not going to get the four hours in today.                 4   Q. Have you ever lied?
         5             I just want to alert the court that we may       5   A.   Yes.
         6    have to break because of his health or whatever issues    6   Q. So you have lied on multiple occasions, right?
         7    and we may have to continue. We'll start it now but       7   A.   No.

         8    we may not be able to finish the four hours reasonably    8   Q. Well, you said you lied?
         9    today.                                                    9   A. When I was a child and I didn't want to get in
        10            MR. MUNGO: Your Honor, first of all, the         10     trouble, things like that
        11    deposition, there were 3 hours and 45 minutes that's     11   Q. And in the last 25 years you've never given a lie,
        12    remaining in terms of the 7 hours allowed under the      12        right?
        13    Rules, it's not 4 hours, and secondly, Mr. Murray is a   13   A.   That's correct
        14    witness and it's my understanding that Mr. Murray        14   Q. Let me understand something, you're not a shy person,
        15    would like to conclude this today and he's willing, is   15        are you?
        16    that correct, sir?                                       16            MR. MARKO: Objection, vague.
        17             MR. MURRAY: Yes.                                17   A. What do you mean by shy?
        18             MR. MUNGO: He's willing to sit for however      18   BY MR. ACHO:
        19    long but he needs this to be done today because he       19   Q. Do you know what the word shy means?
        20    does have to go into the hospital for a procedure, is    20   A. Explain it to me, your definition of shy so I answer
        21    that correct?                                            21     the question accurately.
        22             MR. MURRAY: Yes, that is correct and I          22   Q. Hesitant, afraid to speak up. Are you afraid to speak
        23    will have to move around. I can't sit on my right --     23      up?
        24             MR. ACHO: That's not a problem, don't           24   A.   No.
        25    worry about that.                                        25   Q. In fact, you've been in public service for a long




                                                                   EGAL
                                                           PPORT                                      Pages 135 to 138

                                                                                          ,TM
                                                lie Power of Commitmenl
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                               PageID.10496                  Page 9 of
                                     72

       GREGORY MURRAY
       February 26,                                 2018

                                                                               Page 139                                                        Page 141
                1            time --                                                        1    A.   You asked me two questions there.
                        A.                                                                  •y
                              Correct.                                                           BY MR. ACHO:
                3
                        Q. -- and you've never been afraid to speak up, have you?           3    Q- We'll read it -- well, do you understand the question?
                4       A.    No.                                                           4    A.    No.
                5       Q     And, in fact, whenever you've seen discrimination or          5    Q. You don't understand it?
                6            something wrong, you spoke up, didn't you7                     6    A.    No, I don't.
                7       A.    Some occasions.                                               7    Q.   Okay. You did tell Mayor Fouts you would give him
                8       Q. Most of the time you did, right?                                 8         honest feedback, correct?
                9       A.    On some occasions.                                            9    A.   Yes.
        10
                        Q.    There are other times you didn't, is that what you're       10     Q.   And you did give him honest feedback, correct?
        11                   saying?                                                      11     A.   Yes.
                        A.   Yes.                                                         12     Q.   So whenever you saw discrimination you reported it to
        1 •             Q- Why?                                                           13          him, correct?
        14              A.    Because it may have been something I would have no          14     A.   In what context are you asking?
                             impact over.                                                 15     Q.    In any context at all?
        16              Q-    So you would see something wrong and not speak up when      16     A.    No.
        :                    you were working in public service7                          • 7         So you did not always tell him when you saw
                                                                                                 Q.
        IB              A.    I would see where others would speak up, I would not        IS          discrimination, you did not?
        19                   have to.                                                     19     A.   I'm confused by your question, sir.
        2 0             Q.    I see.                                                      20     Q- Okay. Did you - were you always -- hold on. Didn't
                .

                                        MR. MARKO: One second. Wait until he's            21          you say to other people that you like Mayor Fouts, you
        22                   finished with the question and take a breath and             22          did say that?
        23                   then - because we need a clear record so wait.               23     A.   Yes.
        :•;             BY MR. ACHO:                                                      24     Q.   You said that to several people including Mr. Simlar
                        Q. So you would speak up if you felt something was                25          and others?



                                                                               Page 140                                                        Page 142
                l            discriminatory, unless someone else was going to speak        1     A.   Yes.
                2            up, is that correct?                                          2     Q.   And you did like the mayor?
                3                       MR. MARKO: Objection to form.                       3    A.   Yes.
                4                      Go ahead.                                            4    Q- Other than when you asked for a raise and he refused,
                5       A.   The way the question was phrased is wrong. I do speak          c
                                                                                                      you stopped liking him?
                6            up.                                                            6                 MR. MUNGO: Assuming facts not in evidence.
                7       BY MR. ACHO:                                                        7
                                                                                                 A.   No.
                S       Q- Good. In fact, when you got hired by Mayor Fouts for             8    BY MR. ACHO:
                9            the City of Warren you told him I will speak up                9    Q- So you still like him?
                             whenever I see any injustice, if I see anything wrong        10                  MR. MARKO: Whenever someone makes an
            .--
                             I will speak up, you told Mayor Fouts that before he         11          objection, let them make it, wait until they're done
        :.                   even hired you, correct -                                    12          and you can answer it.
        13              A.   I don't recall making that statement, sir.                   13     BY MR. ACHO:
        14              Q-   -- or words to that effect?                                  14     Q- So you still like Mayor Fouts?
        15              A.   I don't recall making that statement.                        15                  MR. MARKO: As we sit here today?
        16              Q-   Well, when the mayor asked you to take the job he            16                  MR. ACHO: Yes.
            .

                             wanted you to give him feedback, honest feedback,            17     A.   I have no animus against the mayor.
        18                   correct?                                                     18     BY MR. ACHO:
        19                              MR. MARKO: Objection, foundation.                 19          Did you hear my question?
                                                                                                 Q.
        20              A.   Yes.                                                         20     A.   Yes.
                        BY MR. ACHO:                                                      21                  MR. MARKO: He answered it.
                ;
                        Q-    Okay. And you did agree to give him honest feedback         22     BY MR. ACHO:
        .           •        whenever you saw discrimination or anything improper,        23     Q. I didn't ask whether you had animus. I asked if you
        24                   you gave him that feedback, correct7                         24          like him?
        25                              MR. MARKO: Objection to form.                     25                  MR. MARKO: Objection, asked and answered.




                                                                               PPORT                                         Pages        139 to 142


                                                               The Power of Commitment1
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                PageID.10497                   Page 10 of
                                      72

       GREGORY             MURRAY
       February 26, 2018

                                                              Page 14 3                                                          Page 145
          1
               BY MR. ACHO:                                                 l        have been for you?
          2    Q.     What is the answer?                                   2   A.   It varied, sir.
          3    A. There are things I like about him, things I'm             3   Q. Give me a ballpark?
          4          disappointed about.                                    4   A. It could have been as little as $7,000 and as much as
          5    Q. But you still like him even though you're                 5        21.
          6          disappointed?                                          6   Q. Well, are you testifying under oath that you didn't
          7                    MR. MARKO: Asked and answered.               7        ask for $21,000?
          8                    MR. MUNGO: He just answered the question.    8               MR. MARKO: Objection, he answered that
          9    BY MR. ACHO:                                                 9        question.
         10   Q. Answer anyway.                                            10   A. I've answered that question.
        11                     MR. MUNGO: Objection, asked and answered.   11   BY MR. ACHO:
        12    A.      I dont have a different answer.                      12   Q. No, I want you to answer what I just asked you.
        13    BY MR. ACHO:                                                 13   A. Okay. Ask me again.
        14    Q. Just so I'm clear, how many different people did you      14   Q. Are you denying under oath you asked the mayor for a
         15          tell you liked Mayor Fouts?                           15        $21,000 increase to your pay?
         16   A.      I have no idea.                                      16               MR. MARKO: Asked and answered.
         17                    MR. MARKO: Objection, asked and answered.   17   A.   Yes.
         18    BY MR. ACHO:                                                18   BY MR. ACHO:
         19   Q.      5,10,1, how many?                                    19   Q. You're denying that?
         20   A.      I have no idea, sir.                                 20   A.   Yes.
         21   Q.      But you told a lot of people, didn't you?            21   Q. So if people come forward and say I was there and he
        22    A.      I don't know what you mean by a lot                  22        wanted between 20 and 30,000 more and then he said
        23    Q.      Well, more than 5?                                   23        I'll take 21,000, you would say that's make believe?
        24                   MR. MUNGO: Objection, asked and answered.     24   A. I would say they are lying.
        25    A.      I may have.                                          25   Q. By the way, how many times did you meet with Plaintiff


                                                              Page 144                                                           Page 14 6
          1   BY MR. ACHO:                                                  1        DeSheila Howlett when you were employed by the City of
          2   Q. And you've even told Mayor Fouts to his face, multiple     2        Warren?
          3         times, I like working with you, true?                   3   A.    Never.
          4   A. Up to a certain point, yes.                                4   Q. How many times did you speak with Plaintiff DeSheila
          5   Q. Up until the time you asked for a $21,000 raise and he     5        Howlett when you were employed by the City of Warren?
          6         refused?                                                6                 MR. MUNGO: Objection, relevance.
          7                 MR. MUNGO: Objection, assuming facts not        7   A.    None.
          8         in evidence.                                            8   BY MR. ACHO:
          9   A.     No.                                                    9   Q. Did DeSheila Howlett ever make any complaints to you
        10    BY MR. ACHO:                                                 10      about the City of Warren in any nature while you were
        11    Q.     Did you ask for a $21,000 raise?                      11      employed at the City of Warren?
        12    A.     No.                                                   12   A.    No.
        13    Q. How much did you ask for?                                 13   Q. How many times have you met with Plaintiff DeSheila
        14    A. I asked for compensation for assuming an altogether       14        Howlett since you left the Qty of Warren?
        15          different set of responsibilities that required full   15   A.    None.
        16         time and attention.                                     16   Q. How many times have you spoken with Plaintiff DeSheila
        17    Q. How much did you ask for?                                 17        Howlett since you left your employment with the Qty
        18    A. Comparable with other directors.                          18        of Warren?
        19    Q. How much more money were you asking to be paid by the     19   A.    None.
        20       City of Warren?                                           20   Q. So you really didnt know her, did you?
         21                 MR. MUNGO: Objection, asked and answered.      21   A.    No.
        22    A. I asked to be compensated at the same rate as other       22   Q. You never met her, did you?
        23          directors.                                             23   A.    That's correct.
        24    BY MR. ACHO:                                                 24   Q. So everything you know about her is hearsay?
         25   Q. I don't know what that is. How much money would that      25             MR. MARKO: Objection, that's a legal




                                                                                                            Pages 143 to 146

                                                                                              TM
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                     PageID.10498                     Page 11 of
                                      72

       GREGORY              MURRAY
       February 26, 2018

                                                                 Page 147                                                              Page 149
               1        conclusion that he's not capable of answering. If you    1   Q. In 25 years, as you sit here today, you are telling
               2        want to ask it in a different form then --               2        the court, I don't know what hearsay is?
               3                                                                 3
                                 MR. ACHO: He knows what hearsay is.                                 MR. MUNGO: Counsel, you are badgering this
               4   BY MR. ACHO:                                                  4        witness.
               5   Q. You've been involved in court cases, haven't you?          I                   MR. MARKO: And it mischaracterizes the
               6   A.    To some extent.                                         6        testimony and judges can't even agree on the legal
               7   Q. You know what hearsay is, don't you?                       7        definition of hearsay as it applies in different
               8            MR. MARKO: All right. Counsel --                     8        contexts.
               9   BY MR. ACHO:                                                  9                   Do you understand the question?
         10        Q. Do you know what hearsay is, yes or no?                   10                  THE WITNESS: I don't understand the
         11                 MR. MUNGO: You are badgering the witness.           11        question.
         12        A.    I am uncertain as to the definition.                   12   BY MR. ACHO:
         13        BY MR. ACHO:                                                 13   Q.    Okay. I will try to help you.
         14        Q. What's your - what is your belief, because you've         14               MR. MARKO: Well, let's not be demeaning,
         15           been - I went through your bio, you've got 20, 25         15        Counsel, because that's the way that I just took what
         16           years dealing with litigation, complaints, all these      16        you said.
         17           kinds of things, isn't that true?                         17                   MR. ACHO: Well, I'm sorry that you took it
         13                   MR. MARKO: Well, objection to form, all           18        that way. I'm speaking respectfully to this man.
         19           these kinds of things. Counsel, I don't even know         19                   MR. MARKO: I don't think so.
         :•:            what that means.                                        20                   MR. MUNGO: That is not true. You have
         2:                      MR. MUNGO: What's the relevance of that?       21        been nasty from the very beginning.
         22             Objection, relevance, badgering the witness.            22                   MR. ACHO: Have I been respectful?
         23        BY MR. ACHO:                                                 23                   MR. VINSON: Respectful, of course.
         24        Q.    Go ahead.                                              24   BY MR. ACHO:
         25        A.    Not from a legal perspective, no.                      25   Q. You said you know what personal knowledge is, correct?


                                                                 Page 148                                                              Page 150
           1       Q. You've never been involved in any legal matter,            1   A.   Correct.
           2            whether it's a grievance, a charge, an EEOCcharge,       2   Q. You have no personal knowledge about DeSheila Howlett,
           3            you have not - civil rights, you have not been           3        do you?
           4            involved in those?                                       4                MR. MARKO: I'm going to object to form.
           5       A.   Yes, I have.                                             5                Go ahead, to the extent that you can.
           6       Q. Aren't those legal-type things, yes or no?                 6   A.   I know about the lawsuit.
           7       A.   I define them as advocacy.                               7   BY MR. ACHO:
           8       Q. Okay. You've been involved in advocacy, correct?           8   Q.   Sir —
               9   A.   Yes.                                                     9                  MR. MARKO: Let him finish.
         10        Q. And you know what hearsay is and you know what            10                MR. ACHO: No. No, we're go to stay on my
         11             personal knowledge is, correct, you do, don't you?      11        question, not yours.
         12                    MR. MUNGO: Objection, assuming facts not         12                  MR. MARKO: Hold on. You get to ask the
         13             in evidence.                                            13        questions but you have to take the answer.
         14        A.   I know what — you said knowledge -- would you           14                  MR. MUNGO: You're badgering the witness.
         15             rephrase what you said?                                 15                  MR. MARKO: And you're talking over him.
         1c        BY MR. ACHO:                                                 16        Let him answer.
         17        Q. I'd be happy to. You know what personal knowledge is,     17   BY MR. ACHO:
         IS             don't you?                                              18   Q. Sir, let me help you. Personal knowledge is when you
         19        A.   Yes.                                                    19        know something for a fact, that you're there or you've
         20        Q. And you know what hearsay is, don't you?                  20        seen something. Do you understand that?
         21        A.   That I'm uncertain of.                                  21   A.   Yes.
         22        Q. Do you know the difference or are you sitting here        22   Q. You did not see anything regarding DeSheila Howlett,
         23             today -- and how many years have you been involved in   23        did you?
         24             advocacy and all these things, how many years?          24   A.   No.
         25        A.    Nearly 25 years.                                       25                  MR. MUNGO: Objection, you are assuming




                                                                Legal
                                                                     pport                                        Pages 147 to 150

                                                                                                     rw
                                                     The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                    PageID.10499                  Page 12 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                  Page 151                                                         Page 153
          1        facts not in evidence.                                     1                   Go ahead.
          2   BY MR. ACHO:                                                    2                   MR. ACHO: Read the question back.
          3   Q. You had no involvement with her, personally, her, did        3                   MR. MARKO: Go ahead.
          4        you?                                                       4                 MR.ACHO: This is my deposition. Read the
          5   A.    No.                                                       5         question back.
          6   Q. Younever investigated any claims she made to you, did        6                 MR. MARKO: He's giving an answer. You
          7        you?                                                       7         cant cut him off.
          8   A.    Yes.                                                      8                   MR. ACHO: I want it read back.
          9   Q. She - I thought you told us under oath she never made        9                   MR. MARKO: Let her read it and you give
         10      any claims to you? Either she made claims to you or         10         your answer.
         11        she didnt.                                                11                (The following requested portion of the
         12                  MR. MARKO: What's the question? Did she         12                record was read by the reporter at
         13        make a claim to him?                                      13                3:18 p.m.:
         14                  MR. ACHO: Yes.                                  14                Q. Okay. Now, just so we're clear, you're
         15                  MR. MARKO: I'm now confused by your             15                not talking about DeSheila Howlett, you're
         16        question.                                                 16                talking about investigating Ms. Beyer,
         17                  MR.ACHO: Do you want me to help you now?        17                correct?)
         18                  MR. MARKO: Well, we might need you to.          18                MR. MARKO: Go ahead, give an answer.
         19   BY MR. ACHO:                                                   19   A.     Ms. Beyer's behavior with Ms. Howlett
         20   Q. Sir, didn't you tell us under oath 10 minutes ago --        20   BY MR. ACHO:
         21                  MR. MARKO: The record speaks for itself,        21   Q. Okay. I understand. But you didn't do the primary
         22        Counsel.                                                  22      investigation, that was done by others in the Qty of
         23   BY MR. ACHO:                                                   23      Warren, not you, correct?
         24   Q. Didn't you tell us 10 minutes ago under oath that           24   A.    That's correct
         25      DeSheila Howlett never made a complaint to you?             25   Q. You were just present during the discussions, correct?


                                                                Page 152                                                           Page 154
          1   A.   Yes.                                                       1   A. Yes, and tasked — yes, and tasked with helping to
          2   Q. Okay. So you had no personal knowledge of what               2        identify an appropriate discipline for Ms. Beyer based
          3        happened to DeSheila Howlett where you were present or     3        on Ms. Howlett's representation of her.
          4        you were involved?                                         4   Q. Okay. But you had no personal knowledge of
          5   A.   I was involved to the extent that I had to investigate     5        Ms. Howlett, you were just dealing with what you were
          6        and help determine a discipline for Ms. Beyer.             6        advised by other people, correct?
          7   Q. Okay. Ms. Beyer. You were dealing with Ms. Beyer?            7   A. I was dealing with what was shared with me by other
          8   A.   Yes.                                                       8        people.
          9   Q. Okay. Now, just so we're clear, you're not talking           9   Q. Which is hearsay, isn't it, based upon your
         10        about DeSheila Howlett, you're talking about              10        experience?
         11        investigating Ms. Beyer, correct?                         11                MR. MARKO: Objection, that rails for a
         12                MR. MUNGO: Objection, you're                      12        legal conclusion.
         13        mischaracterizing his testimony.                          13   BY MR. ACHO:
         14   BY MR. ACHO:                                                   14   Q. Go ahead.
         15   Q.    Did you hear my question?                                15   A. I was presented with information that Ms. Beyer had
         16                MR. MARKO: Let him answer.                        16        admitted to using the N word in the presence of
         17   BY MR. ACHO:                                                   17        DeSheila Howlett.
         18   Q. Did you hear my question?                                   18   Q. Yeah. So you didnt really have to investigate that,
         19                  MR. MARKO: Counsel, he's attempting to          19        she admitted it, correct?
         20        answer.                                                   20   A. There's still some aspect that would need to be
         21                  MR. ACHO: Hold on. Repeat the question.         21        investigated.
         22                  MR. MARKO: No. No. No, what's happening         22   Q. She admitted it.
         23        is he's starting to answer your question and you're       23                  MR. MUNGO: Objection, argumentative.
         24        cutting him off and you're inserting new questions so     24                  MR. MARKO: There's no question there.
         25        he cannot give an answer.                                 25                THE WITNESS: Okay.




                                                                         EGAL
                                                                  PPORT                                         Pages 151 to 154


                                                       he Power of Comi
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                   PageID.10500                        Page 13 of
                                      72

       GREGORY             MURRAY
       February 26,                   2018

                                                                  Page 155                                                                  Page 157
          1    BY MR. ACHO:                                                     1         Green?
          2    Q. Okay. Just so I'm clear, this individual who was              2   A.     No.
          3          disciplined, who made the admission, and then it was       3   Q. Have you ever contacted United States Department of
          -•         up to the City to decide what the discipline would be,     4        Justice about any action, activity or conduct by any
           c
                     correct?                                                   5         employee by the City of Warren7
           6   A.    Correct.                                                   6   A.     No.
          7    Q.    Did you recommend termination?                             7   Q.     Have you ever made a complaint to the United States
          9    A.    No.                                                        8         Equal Employment Opportunity Commission about any
          9    Q. What discipline did you recommend?                            9         action or activity or conduct by the City of Warren?
         10    A. Two weeks unpaid suspension.                                10    A.     No.

               Q. That's what you recommended?                                11    Q. Have you ever made a complaint to United States Equal
         ::    A.    Yes.                                                     12          Employment Opportunity Commission about any action,
         13                 MR. MARKO: Asked and answered.                    13          activity or conduct by the City of Warren Mayor Fouts?
         14    BY MR. ACHO:                                                   14    A. I've never made no such complaint.
         15    Q. What did the City do --                                     15    Q.     Have you ever made a complaint to the United States
         16    A.    Yes.                                                     16          Equal Employment Opportunity Commission about any
         17    Q. -- didn't they give her two weeks unpaid suspension,        17          action, activity or conduct by the City of Warren's
         IS          yes or no?                                               18          former police commissioner, Green?
         19    A. Eventually, yes.                                            19    A.    I've made no such complaint.
         20    Q. Thank you. Now, have you ever made a complaint to the       20    Q.     Have you ever made a complaint to the United States
         21          United States Department of Justice about any action,    21          Equal Employment Opportunity Commission about any
         11          activity or conduct by the City of Warren?               22          action, activities or conduct by any employee of the
         22    A.    No.                                                      23          City of Warren?
         24    Q.    Have you ever made a complaint to the United States      24    A. I've made no such complaint.
         2 5         Department of Justice about any action, activity or      25    Q. Have you ever contacted, even contacted, the United


                                                                  Page 156                                                                  Page 158
           1         conduct by the City of Warren Mayor Fouts?                 1        States Equal Employment Opportunity Commission about
           2   A.     No.                                                       ?        any action, activities or conduct by the City of
           3   Q. Have you ever made a complaint to the United States          3         Warren?

           4         Department of Justice about any action, activity or       4    A.   Yes.

           5         conduct by the City of Warren's former police              5   Q. When'
           5         commissioner, Green?                                       6   A.   I would think it would be somewhere around, I believe,
           7   A.     No.                                                       7        the second week in August.
           8   Q.     Have you ever made a complaint to the United States       8   Q.   Of what year?
           9         Department of Justice about any action, activities or      9   A.   Of 2017.

         10          conduct by any employee of the City of Warren?           10    Q. Okay. Have you ever contacted the United States Equal
         11    A.     No.                                                     11         Employment Opportunity Commission about any action or
         12                     MR. MARKO: Objection to form and use of       :..        activity or conduct by the City of Warren Mayor Fouts?
         13          the word complaint and calls for a legal conclusion.     13    A.    No.

         14    BY MR. ACHO:                                                   14    Q. Have you ever contacted the United States Equal
         15    Q. Have you ever contacted the United States Department        1:         Opportunity Commission about any action, activities or
         16           of Justice about any action, activity or conduct by     1-:        conduct by the City of Warren's former police
         17           the City of Warren?                                     17         commissioner, Green?

         ::     A.    No.                                                     19    A.    No.

         19     Q. Have you ever contacted the United States Department       15    Q.    Have you ever contacted the United States Equal
         20        of Justice about any action, activity or conduct by        20         Employment Opportunity Commission about any action,
         21           the City of Warren Mayor Fouts?                         21         activity or conduct by any employee of the City of
         22     A.    No.                                                     22         Warren?

         23     Q.     Have you ever contacted the United States Department   23    A.   Yes.

         24           of Justice about any action, activities or conduct by   24    Q.    When?
         25           the City of Warren's former police commissioner,        -5    A. It would be that same time period.




                                                                  Legal
                                                                  pport                                            Pages 155 to 1

                                                                                                   1 M
                                                    The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                       PageID.10501                        Page 14 of
                                      72

       GREGORY MURRAY
       February 26, 201

                                                                   Page 159                                                                  Page 161
           1       ;••    Okay. Have you ever made a complaint to the United        1   A.     No.
           2             States Department of Labor about any action, activity     2    Q.     Have you even contacted any federal elected official
               3         or conduct by the City of Warren?                          3         or employee about any action, activity or conduct by
           4       A.    No.                                                       4          the City of Warren?
           5       Q. Have you ever made a complaint to United States               5   A.     Yes.
               6      Department of Labor about any action, activity or             6   Q. Who'
           7          conduct by the City of Warren Mayor Fouts?                   7    A.     Lolita Davis.
           8       A.    No.                                                       8    Q. And when?
           9              Have you ever made a complaint to the United States      g    A. During that same time period that I referenced
                   Q.
         10              Department of Labor about any action, activity or        10         earlier, around the first or second week of August.
         ::              conduct by the City of Warren's former police            11    Q.     Okay. Have you ever contacted any federal elected
         12              commissioner, Green?                                     12          official or employee about any action, activity or
         13        A.    No.                                                      13          conduct by the City of Warren Mayor Fouts?
         14        Q.     Have you ever made a complaint to the United States     14    A.    Yes.
         15              Department of Labor about any action, activity or        15    Q. When?
         15              conduct by any employee of the City of Warren?           16    A. That same time period.
         17        A.    No.                                                      17    Q. Have you ever contacted any federal elected official
         18        Q. Have you ever contacted the United States Department        18          employee about any action, activity or conduct by the
         19           of Labor about any action, activity or conduct by the       19          City of Warren's former police commissioner, Green?
         20              City of Warren?                                          -.-   A.     No.

         21        A.    No.                                                      21    Q. Have you ever contacted any federal elected official,
         22        Q- Have you ever contacted the United States Department        22          employee, about any action, activity or conduct by any
         23           of Labor about any action, activity or conduct by the       23          employee of the City of Warren?
         24              City of Warren Mayor Fouts?                              24    A. Would you repeat that question again, please?
         25        A.    No.                                                      25    Q. Sure. Have you ever contacted any federal elected


                                                                   Page 160                                                                  Page 162
                                                                                   1         official or employee about any action, activity or
           1       Q.     Have you ever contacted the United States Department
           2             of Labor about any action, activities or conduct by       2         conduct by any employee of the City of Warren7
           3             the City of Warren's police commissioner, former          3    A.   If you consider the mayor an employee, yes, that same
           4             commissioner, Green?                                      A         time period.
               5   A.     No.                                                      5    Q.    So you only made one complaint, is that right, just
                                                                                   6         one or is it more than one?
               6   Q. Have you ever contacted the United States Department
           7          of Labor about any action, activity or conduct by any        7                  MR. MARKO: To the people that you've
               8         employee of the City of Warren?                           8         enumerated?
               9   A.     No.                                                      9    BY MR. ACHO:

                   Q.     Have you ever made a complaint to any federal elected   10    Q.   Just answer my question.
         11              official or employee about any action, activity or       1:                  You can ask him later.

         12              conduct by the City of Warren?                           •:.                 MR. MARKO: Objection, vague, ambiguous and
         13        A.    I've made no such complaint.                             13         objection to form.
         :•;       Q. Have you ever made a complaint to any federal elected       14    A. Complaint, as in formal complaint?
         15           official, employee, about any action, activity or           15    BY MR. ACHO:

         16              conduct by the City of Warren Mayor Fouts?               16    Q. Yes, you didn't do any?
         17        A.     No.                                                     17    A. I've not filed any formal complaints.
         16        ;•     Have you ever made a complaint to any federal elected   IS    Q. Ever?
         19              official or employee about any action, activity or       19    A.    Ever.

         20              conduct by the City's former police commissioner,        20    Q. Against --
         21              Green?                                                   21    A. Anyone.
         22        A.     No.                                                     22    Q.    -- the City of Warren7
         23        Q      Have you ever made a complaint to any federal elected   23    A. That's correct, but any of the agencies that you —
         24              official or employee about any action, activity or       24    Q. Okay. We have more. Have you ever made a complaint
         25              conduct by any employee by the City of Warren?           25         to any federal agency about any action, activity or




                                                                  Legal
                                                                     pport                                             Pages 159 to 162


                                                       The Power of Commitment1
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                               PageID.10502                    Page 15 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                             Page 163                                                             Page 165
          1         conduct by the Cityof Warren, any federal agency?         1   Q. ~ so you'll see where I'm going.
          2                  MR. MARKO: Other than he's already               2   A.   Uh-huh.
          3         testified to? Objection.                                  3   Q. You have to say yes.
          4   A.     I shared that with you. I have in certain instances.     4   A.   Yes.
          5   BY MR. ACHO:                                                    5
                                                                                  Q. Have you ever made a complaint to the Michigan
          6   Q. But no complaints you've said?                               6      Attorney General about any action, activity or the
          7   A.    Yes.                                                      7      conduct by the City of Warren?
          8   Q.    No complaints?                                            8   A.   No.
          9   A.    Correct.                                                  9   Q. Have you ever made a complaint to the Michigan
         10   Q.     We'll have more and then we'll get back to that.        10      Attorney General about any action, activity or conduct
         11         Okay. So you've never made any formal complaints         11      by the City of Warren Mayor Fouts?
         12         about Warren's Mayor Fouts, have you -                   12   A.   No.
         13   A.    That's correct.                                          13   Q. Have you ever made a complaint to the Michigan
         14
              Q. - or of former PoliceCommissioner Green, you've             14        Attorney General about any action, activity or conduct
         15      never made any formal complaints -                          15        by the City of Warren's former police commissioner,
         16   A.    That's correct                                           16        Green?
         17   Q. - while you were at the City of Warren or since,            17   A.   No.
         18         correct?                                                 18   Q. Have you ever made a complaint to the Michigan
         19   A.    That's correct.                                          19      Attorney General about any action, activity or conduct
         20   Q.    Okay. Have you even contacted any federal agency         20      by any employee of the City of Warren?
         21         about the City of Warren?                                21   A.   No.
         22   A.    During my —                                              22   Q. Have you even contacted the Michigan Attorney General
         23   Q.    Employment?                                              23        about any action, activity or conduct by the City of
         24   A.    Yes.                                                     24        Warren?
         25   Q.    In August?                                               25   A.   No.



                                                             Page 164                                                             Page 166
          1   A.     Yes.                                                     1   Q. Have you even contacted the MichiganAttorney General
          2   Q. And who was it you contacted?
                                                                              o
                                                                                     about any action, activity or conduct by the City of
          3   A.     Lolita Davis.                                            3      Warren Mayor Fouts?
          4   Q-     From where?                                              4   A.   No.
          5   A,     EEOC.                                                    5   Q. Have you even contacted the MichiganAttorney General
          6   Q. And was this dealing with racial discrimination or no?       6      about any action, activity or conduct by the City of
          7         Was it racial or no?                                      7      Warren's former police commissioner, Green?
          8   A.     No.                                                      8   A.   No.

          9   Q. So I'm going to ask you a lot more questions. I just         9   Q. Have you ever contacted the MichiganAttorney General
         10      want to make sure I understand, you have never made         10      about any action, activity or conduct by any employee
         11         any formal complaint to any federal agencies about       11      of the City of Warren?
         12         Mayor Fouts, any employee of the City of Warren,         12   A.    No.
         13         including Green, about racial discrimination, correct?   13   Q. Have you ever made a complaint to the Michigan
         14   A.     That" s correct                                         14      Department of CivilRights about any action, activity
         15   Q- And no complaints about anything at all, you've only        15      or conduct of the City of Warren?
         16         made a contact, you never made a formal complaint to     16   A.    No.
         17         any federal agency, correct?                             17   Q. Have you ever made a complaint to the Michigan
         18                MR. MUNGO: Objection.                             18      Department of Civil Rights about any action, activity
         19                 MR. MARKO: Objection to form.                    19      or conduct by the Gty of Warren Mayor Fouts?
         20   BY MR. ACHO:                                                   20   A.    No.
         21   Q- Is that correct?                                            21   Q. Have you ever made a complaint to the Michigan
         22    A.    Yes.                                                    22      Department of Civil Rights about any action, activity
         23   Q. Now. Lef s go to the State level. I'll ask you the          23      or conduct by the City of Warren's former police
         24      same questions of the various State agencies, okay -        24      commissioner, Green?
         25   A. Okay.                                                       25   A.    No.




                                                                    EGAL
                                                                                                              Pages 163 to 166


                                                          Power of Commitment1
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10503                   Page 16 of
                                      72

       GREGORY MURRAY
       February 26, 201

                                                                    Page 167                                                        Page 169
             1   Q. Have you ever made a complaint to the Michigan               1        conduct by the former police commissioner of Warren,
             2      Department of Civil Rights about any action, activity        2        Green?
             2         or conduct by any employee of the City of Warren?         3   A.   No.

             4   A.     No.                                                      4
                                                                                     Q.    Have you ever made a complaint to the Michigan
             5   Q. Have you even contacted the Michigan Department of           5        Department of Labor about any action, activity or
             6         Civil Rightsabout any action, activity or conduct by      6        conduct by any employee of City of Warren?
             7         the City of Warren?                                       7   A.   No.
             8   A.    Yes.                                                      8   Q. Have you ever contacted, even contacted, the Michigan
             9   Q. When?                                                        9      Department of Labor about any action, activity or
         ::      A. That same time period, that same time period of             10        conduct by the City of Warren?
         n             August, it was like —                                    11   A.   No.
         12      Q.     And you contacted this Lolita?                          12   Q. Have you even contacted the Michigan Department of
         13      A.    No, that would have been another — Anthony Lewis.        13        Labor about any action, activity or conduct about the
         14      Q. Okay. And this was not racial discrimination,               14        City of Warren Mayor Fouts?
         15            correct?                                                 15   A.   No.
         16      A.     No.                                                     16   Q. Have you even contacted the Michigan Department of
         17      Q.     What discrimination or what was it, what was the        17        Labor about any action, activity or conduct by the
         18            claim, just the basis of the claim?                      18        City of Warren's police commissioner, Green?
         19      A.    I'm sorry, you asked if I contacted them and I did       19   A.   No.
        2:             contact them to facilitate a training.                   20   Q-   Have you even contacted the Michigan Department of
         21      Q. Oh, for training'                                           21        Labor about any action, activity or conduct by any
         22      A.    To facilitate setting up a training.                     22        employee of the City of Warren?
         23      Q. Let's change the question. Have you ever contacted          23   A.   No.
        24             the Michigan Department of Civil Rights about any        24   Q. Okay. Have you ever made a complaint to any elected
         25            improper action, activity or conduct by the City of      25      official of the State of Michigan or an employee about


                                                                    Page 168                                                        Page 170
             I
                        Warren?                                                  1        any action or activity or conduct of the City of
             2   A.      No.                                                     2        Warren?
             3   Q.      Have you even contacted the Michigan Department of      3   A.   No.

             4          Civil Rights about any improper action or activity or    4
                                                                                     Q. Have you ever made a complaint to any elected official
             5          conduct by the City of Warren Mayor Fouts?               5      of the State of Michigan or an employee about any
             6    A.     No.                                                     6      actions, activity or conduct by the City of Warren
             7   Q. Have you even contacted the Michigan Department of           7        Mayor Fouts?
             8          Civil Rights about any improper action, activity or      8   A.    No.
             9          conduct by the City of Warren's former police            9   Q. Have you ever made a complaint to any State of
         10             commissioner, Green?                                    10        Michigan elected official or employee about any
         11       A.     No.                                                    11        action, activity or conduct on the part of the former
         12       Q. Have you even contacted the Michigan Department of         12        police commissioner, Green?
         13             Civil Rights about any improper action, activity or     13   A.    No.
         14             conduct by any employee of the City of Warren?          14   Q.    Have you ever made a complaint to any State of
         15       A.     No.                                                    15        Michigan elected official or employee about any
         1€       Q. Have you ever made a complaint to the Michigan             16        action, activity or conduct by any employee of the
         1"             Department of Labor about any action, activity or       17        City of Warren?
         18             conduct by the City of Warren?                          18   A.    No.
         19       A.     No.                                                    19   Q. Have you ever contacted any State of Michigan
         20       Q. Have you ever made a complaint to the Michigan             20      official, elected, or employee, about any action,
         21          Department of Labor about any action, activity or          21      activity or conduct by the City of Warren?
         22          conduct on the part of the City of Warren Mayor Fouts?     22   A.    No.
         23       A.     No.                                                    23   Q. Have you even contacted any Michigan state elected
         24       Q.    Have you ever made a complaint to the Michigan          24        official, employee, about any action, activity or
         25             Department of Labor about any action, activity or       25        conduct by the City of Warren Mayor Fouts?




                                                                    Legal
                                                                      pport                                     Pages 167 to 170

                                                                                                 JLTW
                                                         The Power of Comm
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                 PageID.10504                     Page 17 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                              Page 171                                                              Page 173
          1   A.    No.                                                       l                 MR. MUNGO: It assumes facts not in
          2   Q. Have you ever contacted any Michigan elected official,       2         evidence. You're mischaracterizing his testimony,
          3      employee, about any action, activity or conduct by the       3         sir.
          4      City of Warren's former police commissioner, Green?          4    BY MR. ACHO:
          5   A.    No.                                                       5    Q. We know what you said. All right. We know what you
          6   Q. Have you even contacted the Michigan - any Michigan          6         said. Do you know what you said?
          7      elected official or any employee about any action,           7    A.   Yes.
          8      activity or conduct by any employee of the Qty of            8    Q. You've never filed any complaints, did you?
          9        Warren?                                                    9    A. Not with any federal, State ~
         10   A.   No.                                                       10                 MR. MARKO: Let him answer and not --
         11   Q. Have you ever made a complaint to the Warren Police         11    A. Not any federal agency, representative of any federal
         12      and Fire CivilService Commission about any action,          12         agency, nor with the State, nor with the Michigan
         13        activity or conduct by the City of Warren?                13         Department of Civil Rights, nor with the EEOC, I've
         14   A.   No.                                                       14         never filed any formal complaints with any of those
         15   Q. Have you ever made a complaint to the Warren Police,        15         agencies about any activities with the City of Warren.
         16      Fire and CivilService Commission about any action,          16    BY MR. ACHO:
         17      activity or conduct by the City of Warren Mayor Fouts?      17    Q. Now, the only thing you did is on one of them you
         13   A.   No.                                                       18         contacted them, is all you said?
         19   Q. Have you ever made a complaint to the Warren Police,        19                 MR. MARKO: Objection, that
         20        Fire and Civil Service Commission about any action,       20         mischaracterizes his testimony.
         21        activity or conduct by the City's former police           21    BY MR. ACHO:
         22        commissioner, Green?                                      22    Q. Go ahead. Correct me if I'm wrong, you contacted, not
         23   A.   No.                                                       23         complained, you contacted the EEOC in August of 2017?
         24   Q. Have you ever made a complaint to the Warren Police,        24    A.   Yes.
         25      Fire and CivilService Commission about any action or        25    Q. Okay. Tell us about that.


                                                              Page 172                                                              Page 174
          1        activity or conduct by any employee of the Qty of           1   A.    I contacted them to apologize for the behavior of the
          2        Warren?                                                    2         mayor at the EEOC training where, in a disparaging
          3   A.   No.                                                         3        way, he mocked persons with Tourette's syndrome.
          4   Q. So you've never filed any complaints with anybody, not        4   Q. That's it, that's all your involvement in federal or
          5        a - any federal agency, no State agency, no federal         5        State agencies or the CivilService Commission, that's
          6        elected officials, no federal employees, no State           6        it, correct?
          7        elected employees, no State elected officials, no           7   A.    From a complaint standpoint yes, sir.
          8        State employees, about the City of Warren Mayor Fouts,      8   Q. Or even contact, because this was not a complaint, you
          9        former commissioner, Green, or any employee of the          9        said this was a contact, correct?
         10        City of Warren?                                           10                 MR. MARKO: Objection, that
         11                MR. MARKO: Objection to form, compound,           11         mischaracterizes his testimony.
         12        ambiguous.                                                12                 MR. ACHO: We got it.
         13                Did you understand the question?                  13                 MR. MARKO: You said formal complaint.
         14                MR. MUNGO: And also it mischaracterizes           14    A.    I contacted —
         15        his testimony. The deponent has clearly said --           15    BY MR. ACHO:
         16                MR. ACHO: Okay. Here we go. Here we go.           16    Q. You told us --
         17        Put this on the record. What he's trying to do is tip     17                 MR. MARKO: Let him answer.
         18        off the witness. Let's save time and --                   18    A. I contacted the agency to set up training for the
         19                MR. MUNGO: Sir. Sir, in his previous              19         City.
         20        sitting in this deposition he clearly said that he        20    BY MR. ACHO:
         21        went to Mayor Fouts --                                    21    Q. Thank you. Ailright. We're good. Now, I just want
         22                MR. ACHO: Okay. You know what --                  22         to understand something, you told us you're not a shy
         23                MR. MUNGO: -- to complain --                      23         person so you speak up when you see anything, right?
         24                MR. ACHO: That's not my question. You            - 24                 MR. MARKO: That's asked and answered.
         25        know what -                                               25    BY MR. ACHO:




                                                                        EGAL
                                                                PPORT                                           Pages 171 to 174


                                                  The Power of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                    PageID.10505                  Page 18 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                              Page 175                                                               Page 177
          1   Q. True?                                                       1         time.
          2
              A. Within discretion, yes.                                     ->
                                                                                                MR. ACHO: How many objections so far in
          3   Q. Well, I guess I'm just kind of puzzled about                3         the first hour?
          4      something. You and the mayor spoke almost daily when        4                  LIEUTENANT BRADLEY: There's been several.
          5      you came in, right?                                         5                  MR. MARKO: They're not allowed to
          6   A.   Yes.                                                      6         participate in this deposition. They can sit there
          7   Q. You spoke daily, you could tell him whatever you            7         and watch pursuant to Judge Berg's order, but you're
          8      wanted, couldn't you?                                       8         not going to be asking them questions on the record
          3
                        MR. MARKO: Objection to form.                        9         and you're not going to have them participating in any
         10   A. Yes, I was honest with him.                                10         manner or form.
         11                   MR. ACHO: Read the question back to the       11    BY MR. ACHO:
         12        witness. I don't think he understood it.                 12    Q. Let me ask you something, didn't you tell the mayor, I
         13   A.   I didn't understand the context.                         13       enjoy working with you?
         14                 MR. ACHO: Okay. Read it back to him.            14                  MR. MARKO: Asked and answered.
         15                 (The following requested portion of the         15    A.    Yes.
         16                 record was read by the reporter at              16    BY MR. ACHO:
         17                 3:40 p.m.:                                      17    Q. You did?
         18                 Q. You spoke daily, you could tell him          18    A.    Yes.
         19                 whatever you wanted, couldn't you?)             19    Q. And you could speak freely with the mayor, you could
         20   A.   No.                                                      20         tell him what you believe, what you thought?
         21   BY MR. ACHO:                                                  21    A. You can't just pop off with a spontaneous response.
         22   Q. You couldn't speak your mind to him, yes or no? Yes        22         I'm a little bit more deliberate in how I approach
         23        or no?                                                   23         responding to people in front of me.
         24                   MR. MARKO: No. No. No. No.                    24    Q. I'm not talking about responding. I didn't ask you
         25                   MR. MUNGO: You're badgering the witness.      25         about responding. I said you could speak your mind to


                                                              Page 176                                                               Page 178
          1                 MR. MARKO: You don't have to - you had           1         the mayor, you could tell him what you thought, right?
          2        answered the question fully and completely and            2    A. Speaking my mind, to me -• or maybe I need to get your
          3        truthfully. Don't let him dictate what your answers       3         definition of candid, speaking my mind and candid, how
          4        are, okay?                                                4         does that differ?

          5                 THE WITNESS: Okay.                               5    Q. Same thing.
          6                 MR. ACHO: But I will get my answer to my         6                 MR. MARKO: Don't ~
                                                                             7    BY MR. ACHO:
          7        question.
          8                   MR. MARKO: Maybe not to your liking.           8    Q. It's the same thing, sir. Do you understand my
          9                   MR. MUNGO: Wait a minute. Mr. Acho, I          9         question now?
         10        object. You are attempting to intimidate and badger      10                 MR. MARKO: Objection to form and -
         11        this witness, sir, and your tone is clearly reflective   11    BY MR. ACHO:

         12        of that.                                                 12    Q. Can you answer it now or do you need help?
         13                   MR. ACHO: You're raising your voice.          13    A. I could not spontaneously speak to the mayor without
         14                   MR. MUNGO: Well, I am expressing outrage      14         some degree of forethought
         15        at what you're trying to do to this witness. You have    15    Q. Well, you knew you were going to see the mayor almost
         16        to stop doing that, sir. You cannot do that.             16         every day, right?
         17                Mr. Murray, I'd speak up if you feel you're      17    A.    No.

         18        being demeaned by this man.                              18    Q. Most days, frequently?
         19                   MR. MARKO: I concur.                          19    A.    No.

         20                   MR. ACHO: Hold on. He's not an attorney.      20    Q. How often did you see the mayor during the week?
         21                   MR. MARKO: I concur with Mr. Mungo's          21    A. Quite often.
         22        characterization.                                        22    Q. How many times during the week did you see him?
         23               MR. ACHO: Oh, you do? How come you didn't         23    A.    Three or four times a week.

         24        say anything?                                            24    Q. So if you're going to see him three to four times a
         25                   MR. MARKO: I've been objecting the whole      25         week, you could think about what you wanted to say to




                                                                      EGAL
                                                                                                                Pages 175 to 17;


                                                       e Power of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                       PageID.10506                     Page 19 of
                                      72

       GREGORY                 MURRAY
       February 26,                        2018

                                                                       Page 179                                                            Page 181
              1          him the next time you saw him, couldn't you?              1         you could have put it in a memo but you did not,
              2                  MR. MARKO: Objection --                           2         correct?
              3    A.     No.                                                      2                  MR. MARKO: Objection to the form of the
              i                  MR. MARKO: Objection, form and vague and,         4         question.
              £
                         you know, Counsel, this demeaning and disrespectful       C
                                                                                        BY MR. ACHO:
              6          behavior has got to stop, this is crazy, sir.             6    Q.    Is that true?
              7                  MR. ACHO: Sir, what you said,                     7    A.   That's so broad, the circumstance would be so broad
              3          respectfully, is incredulous. I asked him a simple        S         and so, no, I — once it took me three weeks to talk
              9          question.                                                  5        to him about a particular subject.
         10                        Read the witness back the question and I       10    Q.    I didn't ask you that, that's not my question. My
         11              want to see how it is that --                            11         question is real simple. You said you talked to the
         12                      MR. MARKO: I have a problem with your            12         mayor about three to four times a week, correct?
         13              disrespectful and demeaning behavior during the          13    A.   Yes.
         14              deposition, that's what I was --                         14    Q. And I asked you whether you could express your
         15                        MR. ACHO: And I don't like --                  15         feelings, your beliefs, your impressions, to him. Do
         16                        MR. MARKO: It's your choice of words.          16         you remember that?
         17                        MR. ACHO: Mr. Vinson, how do you feel?         17    A.   Yes.
         18                        MR. VINSON: I think you are proceeding         18    Q-   And you said, well, sometimes I need to collect my
         19              with the cross examination.                              19         thoughts, words to that effect, correct?
         20                        MR. ACHO: Read the question back, please,      20    A.   Yes.
         21              to the witness.                                          21          So I said, well, you could put it in writing and you
                                                                                        Q.
         22                        (The following requested portion of the        22         said, I have done that?
         23                        record was read by the reporter at             23    A.   Yes.
         24                        3:44 p.m.:                                     24    Q- Okay. Now, out of all the memos that I have seen, I
         25                        Q. So if you're going to see him three to      25       did not see one memorandum before your date, memo of


                                                                       Page 180                                                            Page 182
         1                      four times a week, you could think about           1         resignation --
         2                      what you wanted to say to him the next time        2    A.    Uh-huh.
         3                      you saw him, couldn't you7)                        3          — that said there was racial discrimination in the
                                                                                        Q
         4        A. Possibly, yes.                                                4         City of Warren, I didn't see one memo.
         5        BY MR. ACHO:                                                      5                   MR. MARKO: Objection, there's no question.
         6        Q. Why do you say possibly?                                       6   BY MR. ACHO:
         7        A. Because you never know what the mayor is going to say         7    Q     You didn't write one, did you, before your letter of
         8             and usually the conversations are predominantly one         8         resignation, true?
         9             way, the mayor speaking and you receiving.                   9   A     True.
                  Q. But you could have prepared a memorandum of what you         10    Q.    Now, and you said DeSheila Howlett, she has no case,
        11             wanted to talk to the mayor about and give it to him.      11         you told that to five people, all she's trying to do
        12             couldn't you?                                              12         is get some money, she has no case. You are not
          •
                  A. Yes, I did do that.                                          13         denying under oath that you said that, are you?
        14        Q. When you were resigning, correct?                            14    A.    I did not say all of what you said.
        15        A. All throughout my tenure there.                              15    Q.    We'll break it up. You said to multiple people, I
        16        Q. All right. Just so I'm clear, so you have given the          16         counted like six, maybe there's more, DeSheila
        1"             mayor quite a few memorandums?                             17         Howlett, she has no case. You have said that to
                  A.    Yes.                                                      18         multiple people, correct?
        19        Q. Okay. So we are clear, you were free to express              19    A.    Yes.
        20             anything you wanted to the mayor about what you            20    Q     Okay. Now, you also said she is just trying to get a
        21             observed or your beliefs or your feelings, correct?        21         payday?
        22        A. After forethought, yes.                                      22    A     That's not correct
        23        Q. Okay. So in the 11 months that you were there, okay,         23    Q     Okay. Now, we've established that you had no personal
        24             you had every opportunity to describe any areas that       24         knowledge about DeSheila Howlett, correct?
        2 =            you believe were discriminatory in the City of Warren,     — O   A.    Other than reading in a report the complaint and




                                                                      Legal
                                                                                                                       Pages 179 to 182
                                                                        pport
                                                         The Power of CommttmeirI™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                     PageID.10507                  Page 20 of
                                      72

       GREGORY            MURRAY
       February 26,                      2018

                                                                Page 183                                                              Page 185
          1        responding to information given to me by other city       1           in a memorandum that said this rule has to be changed
          2        officials.                                                2           because it has disparate impact, you identified one
          3                                                                   3
              Q. And after you did that you told them she has no case,                   rule?
          4        correct?                                                  4    A.      I did not
          5   A.    Yes.                                                     5     Q. And you were there 11 months?
          6   Q. Okay. Now, aren't employees supposed to followthe            6   A.      Yes.
          7        rules?                                                    7     Q. And you -- by the way, am I wrong, I read something
          8   A.    Yes.                                                     8           where within the first two months of your hire you
          9   Q.    Is it important for employees to follow the rules of      9          wanted a raise?
         10        their employer?                                          10     A.     That's not correct.
         11   A.    Yes.                                                    11     Q. You didn't go to the mayor within the first two months
         12   Q- And doesnt the City of Warren have a right to expect       12       and say I want $5,000 more?
         13      their employees to follow the rules? Yes or no?            13    A. No, sir, the mayor offered me a raise and put it in
         14   A.    I can't give an answer.                                 14       writing himself.
         15                 MR. MARKO: Objection.                           15    Q. Within the first two months?
         16   BY MR. ACHO:                                                  16    A. Yes, sir.
                                                                            17    Q. Did you take it?
         17   Q. Okay. So you are saying, I don't know whether the
         18        City of Warren has a right to expect their employees     18    A. No, sir.
         19        to follow the rules they set?                            19    Q.      You declined it?
         20                MR. MARKO: Objection, that                       20     A. It was never put into affect.
         21        mischaracterizes the testimony.                          21    Q. Okay. So you're saying the mayor of Warren just said
         22                 Go ahead.                                       22        I'm going to give you $5,000 more and didn't do it?
         23   A.    Some rules are inappropriately applied and, as such,    23     A. I don't know anything about $5,000.
         24        they should not be followed.                             24    Q.      Well, how much?
         25   BY MR. ACHO:                                                  2o     A. I don't know. I don't recall. It may have been —it


                                                                Page 184                                                               Page 186
          I                                                                  I
              Q. I didnt ask you about the application, you didn't                      was substantially less than that but I don't recall
          2      hear that word in my question, did you?                     2         and I never asked the mayor, the mayor offered it to
          3   A.   It was in my answer.                                      3          me.

                    Did you hear it in my question?                          t,   Q. Now, you've just puzzled me by something, I read
          4   Q.
          5   A.   In order for me to answer your question I had to use      5          something, and bear with me - do you remember how
          6        the words that I did.                                     6          much more money more you wanted in October and
          7   Q- You'resaying how the rules are applied. I'm talking         7          November of 2017?
          8      about rules that a city sets, a city has a right to         8    A. I wanted my compensation to be commensurate with —
          9        set rules, correct?                                       9                      MR. MARKO: Asked and answered.
         10   A.   Yes.                                                     10    BY MR. ACHO:
         11   Q. The City of Warren has a right to set rules, correct?      11    Q. I didn't get the number.
         12   A.   To the extent they were not discriminatory, et cetera.   12                      MR. MARKO: You wrote it down, Counsel, and
         13   Q. Okay. Identify one rule where the City's rule in           13          I saw it.
         14      Warren was discriminatory, give me one rule that you       14    BY MR. ACHO:
         15        can identify?                                            15    Q. I didn't get the number so can you help me with that?
         16   A.   In terms of the application of the rule —                16                      MR. MARKO: Asked and answered.
         17   Q. I didn't ask you about --                                  17    BY MR. ACHO:
         18              MR. MARKO: Go ahead. Answer the question.          18    Q. How much money did you want before you would revoke
         19   A.   You can have a rule and it can be applied in such a      19          your resignation?
         20        way where discrimination occurs, it's called disparate   20    A.    I asked to be made commensurate with the other
         21        impact, it's disparate impact where you can have rules   21         directors within the City government
         22        that on their face do not appear to be discriminatory    22    Q. I'm looking for a number.
         23        but can have a disparate impact                          23                      MR. MARKO: Asked and answered.
         24   BY MR. ACHO:                                                  24                      MR. MUNGO: That's been asked and answered
         25   Q. Identify any rule of the City of Warren that you put       25          some while back.




                                                                       EGAL
                                                                 PPORT                                             Pages 183 to 186


                                                      "he Power of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                 PageID.10508                         Page 21 of
                                      72

       GREGORY             MURRAY
       February 26, 2018

                                                                 Page 187                                                              Page 18 9
          1   BY MR. ACHO:                                                   :        coordinator that you're aware of?
          2   Q. You must know how much money you wanted, didn't you,        0
                                                                                 A.   Yes.
          3        or are you telling us under oath, I didn't know how       3
                                                                                 Q.    Where?
          4        much I wanted?                                            4   A.   Grand Rapids.
          5                MR. MARKO: Objection, that                        5   Q. Okay. Is there any in the Detroit region that has a
          6        mischaracterizes his testimony and it's been asked and    6        diversity coordinator?
          7        answered.                                                 7   A.    Not that I'm aware of.
          s                MR. MUNGO: And argumentative.                     8   Q. Just so I'm clear, the City of Warren hires you to be
          9   BY MR. ACHO:                                                   9        the diversity coordinator for them, correct --
         10   Q.    I want you to answer.                                   10   A.   Yes.
         11   A. I had no idea how much the mayor might determine my        11   Q. - to attract minorities, right?
         12        job responsibilities to be and I asked that it be made   12   A.   As one element.
         13        commensurate with other directors on the City's          13   Q. Sure. Please give me the names of all of the
         14        payroll.                                                 14        minorities you referred to the City of Warren Police
         15   Q. How much were the other directors making?                  15        Department, how many, give me their names?
         16   A. Anywhere from 75 and up.                                   16   A.   I can't possibly answer that question, sir, because I
         17   Q. So if I am to understand you correctly, if the mayor       17        spoke with people all through my employment period, on
         18        would have agreed to give you $4,000 more you would      18        the street, elsewhere. I cannot give you names.
         19        have stayed at the City?                                 19   Q.    Listen to me, please.
         20   A. No, sir.                                                   20   A.   You asked --
         21   Q. If the mayor offered you $10,000 more would you have       21   Q. This is very specific. You referred no minority
         22        stayed at the Qty?                                       22        person to the Qty of Warren Police Department while
         23   A.   No, sir.                                                 23        you were employed there for 11 months, correct?
         24   Q. If the mayor offered you 20,000 would you have stayed      24                 MR. MARKO: That mischaracterizes his
         25        at the Qty?                                              25        testimony.



                                                                 Page 188                                                              Page 190
          i
              A.    No, sir.                                                 I   A.    No.
          2   Q. If the mayor offered you 25,000 would you have stayed       2   BY MR. ACHO:
          3        at the City?                                              3
                                                                                 Q- You can't think of one person, one person's name, that
          4   A. No, sir, because there were other things associated         4        you referred to the City of Warren Police Department?
          5        with it You will read in my resignation letter that       t
                                                                                 A.    That's correct
          6        I asked the mayor to provide the appropriate staffing     6   Q- Okay. How many people - how many people do you
          7        and resources so it was never about — never about the     7        believe you referred that were minorities?
          8        money, it was about ~                                     8   A.    I would speak to people.
          9                   MR. MARKO: Counsel, you're laughing and        9   Q- That's not my question.
         10        that's so inappropriate.                                 10   A.   That's a referral.
         11                   MR.ACHO: I'm covering my mouth. I'm not       11   Q- Reread the question. Sir, do you know what referral
         12        laughing. No, I don't think it's funny.                  12        means?
         13   BY MR. ACHO:                                                  13   A.    Yes.
         14   Q. You're saying it was never about the money?                14   Q.    What?
         15   A.    That's correct                                          15   A.    You talk to someone and encourage them to go and to
         16   Q. So if witnesses come forward and say that is exactly       16        apply for a position.
         17        what you said --                                         17
                                                                                 Q. No. No, sir, that's not what I mean by referral. Let
         18   A. They would be lying and I expect them to lie because       18        me give you --
         19      they're City employees. Why would they — why would         19                 MR. MARKO: Explain to him what you mean
         20        they refute whatever the mayor's position is?            20        when you ask a question that's vague.
         21   Q. Okay. By the way --                                        21   BY MR. ACHO:
         22   A.    It doesn't make sense.                                  22   Q- A referral is when you get a person's name and you
         23   Q. You were brought in as a diversity coordinator?            23        submit it to the City of Warren Police Department or
         24   A.    Yes.                                                    24        the Police and Fire Civil Service Commission, you
         25   Q. Does any other city in Michiganhave a diversity            25        didn't give the Police and Fire CivilService




                                                                                                                Pages 187 to 190


                                                       lie Power of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                    PageID.10509                        Page 22 of
                                      72

       GREGORY          MURRAY
       February 26, 2018

                                                              Page 191                                                                     Page 193
         1        Commissioneven one minority name, did you?                l            service guidelines that have to be adhered to. I
         2                MR. MUNGO: Objection, assuming a fact             -            can't interfere on behalf of an applicant with either
         3        that's not in evidence.                                   3            the civil service commission, the police and fire
         4   A.   That is not the protocol for — for - that is not the      4            commission or the human resources department itself —
         5        protocol for that                                         5       Q.    Have you ever read -
         6   BY MR. ACHO:                                                       6   A. — it's called cronyism.
         7   Q. I didnt ask you about the protocol. I asked you, did        7
                                                                                    Q.    Have you ever read the City of Warren's Qvil Service
         S        you give the Police and Fire CivilService Commission      8            Commission Police and Fire Department's rules and
         9        the names of any candidates who were minorities for           9        regulations? Have you ever read this?
        10        the police department, yes or no?                        10       A. I've given it a cursory review, yes.
        11                MR. MARKO: Objection.                            11       Q.    So you've not read the full document?
        12   A.   I'm not allowed to do that because of the civil          12       A.   Yes.
        13        service process.                                         13       Q. You dont know, as you sit here, even though you've
        14   BY MR. ACHO:                                                  14            been in the city for 11 months, you don't know there's
        15   Q- Okay. So how many people did you refer, using your         15            a prohibition from assisting applicants to make
        16      words, to the Police and Fire Civil Service                16            application, do you, you're not aware of it, are you,
        17        Commission, for the policedepartment, how many?          17            as you sit here today?
        18   A.  I spoke to people to encourage them to apply for the      18       A.   Of a prohibition?
        19      police and fire department                                 19       Q. Yes.
        20   Q. I'm only talking about the police.                         20       A. Yes, it's called cronyism.
        21   A. To the police department?                                  21       Q.    So the civil service commission referrals would be
        22   Q.   How many applied?                                        22            cronyism, is that what you're saying?
        23   A.   I have no idea.                                          23       A.   No, you asked me follow up, which means get involved
        24   Q.   Because you didn't know, because you did no follow up,   24            in that person's potential hiring, which is — which
        25        did you? Did you call these people up and ask them,      25            is inappropriate.



                                                              Page 192                                                                  Page 194
         1        hey, did you apply? Didyou do any follow up, yes or           1   Q. Sir, I didn't ask you to get involved in their hiring
         2        no?                                                           2      but assisting them in making application. You did not
         3   A.   No. No.                                                       3      assist them in making the application to try to boost
         4
             Q. Okay. You could have followed up with them, couldn't            4      the number of minorities in the police department, did
         5        you-                                                      5            you?
         6   A.   Yes.                                                          6                 MR. MARKO: That's been asked and answered.
         7
             Q- - but you chose not to?                                         7   BY MR. ACHO:
         8   A.   I did not                                                 8       Q. You didnt, did you?
         9   Q. Okay. So you don't know whether any people even                 9   A. I have encouraged people to apply.
        10        applied to the police department because of your         10       Q. That's not my - read the question back to the
        11        efforts as diversity coordinator?                        11            witness.
        12   A.   I did not know because it would have been                12                     (The following requested portion of the
        13        inappropriate for me to ask the human resource           13                     record was read by the reporter at
        14     department to give me the names of applicants.              14                     4:00 p.m.:
                                                                           15
        15   Q. But you could have called the applicants because you                              Q. Sir, I didnt ask you to get involved
        16        spoke to them --                                         16                     in their hiring but assisting them in
        17   A.   True.                                                    17                     making application. You did not assist
        18   Q.   - but you didnt?                                         18                     them in making the application to try to
        19   A.   That* s true.                                            19                     boost the number of minorities in the
        20   Q.    And you didnt facilitate them, you could have said,     20                 police department, did you?)
        21        hey, I'll try to help you, you could have tried to       21       A. I encouraged the applicants, I encouraged them to
        22        help them?                                               22          apply.
        23   A.   No, sir.                                                 23       BY MR. ACHO:
        24   Q. You couldnt have helped them?                              24       Q. But that's all you did?
        25   A. That would have been inappropriate. There are civil        25       A.    Yes, sir.




                                                                     EGAL
                                                                                                                  Pages 191 to 194


                                                      8 Power of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                         PageID.10510                  Page 23 of
                                      72

       GREGORY                   MURRAY
       February 2 6, 2018

                                                                         Page 195                                                           Page 197

                1    Q. You did no follow up, did you?                                1   Q- The City of Warren hired you for $71,000 --
            2        A. Yes, sir.                                                     2   A.   Yes.
                3    Q. You did no facilitation, did you?                             3   Q. -- and in your last employment you were making $18 an
                4    A. Yes, sir.                                                     4        hour, correct?
                5    Q. You did nothing else other than encouraging them,             5   A.   Yes, I was retired and working part time.
                6       that's all you did?                                           6   Q- But you were working for $18 an hour?
            7        A.     That's correct.                                           7   A. Part time, yes.
                8                   (Mr. Vinson left the deposition room at           g
                                                                                          Q. Okay. The Warren Police and Fire Civil Service
                9                  4:01 p.m.)                                         9      Commission, how many times have you met with them?
         10          BY MR. ACHO:                                                   ::    A.    None.
         11          Q. Have any minorities been hired while you were there?        •_i         None?
                                                                                          Q.
         12          A. One person.                                                 12    A.    None, I wasn't prepared to meet with them.
         13          Q.     In the police department?                               13                  (Mr. Vinson entered the deposition room at
         24          A.     Yes.                                                    ; \                 4:03 p.m.)
         15          Q. You had nothing to do with that, did you?                   15    Q.   You were -- we have to take 20 seconds.
         16          A.     Correct.                                                16                  (Off the record at 4:03 p.m.)
         :"          Q. So the City of Warren hired a minority applicant --         17                  (Back on the record at 4:04 p.m.)
         18          A.     Yes.                                                    18    BY MR. ACHO:
         19          Q.     - with no involvement by you?                           19    Q- You worked for the City of Warren for 11 months --
         20          A.     That's correct.                                         20    A.   Yes.
         21          Q. Okay. Now, you don't have any proof that the City of        21    Q.    -- as a diversity coordinator?
         22                Warren would not have hired someone because they're      22    A.   Yes.
         23                African-American, correct, you have no proof of that?    23    Q.   And the hiring in the police is not by Mayor Fouts, is
         24          A.     No.                                                     24         it?
         25          Q. Isn't it true that it is hard to get minorities to          25    A.    No.



                                                                         Page 196                                                           Page 198
           1              apply for police department positions?                      1   Q- He has nothing to do with that, does he?
           2        A.    Yes.                                                        2   A. I can't answer that question.
            3       Q. How do you know that?                                          3   Q- So the hiring is by the Police and Fire Civil Service
            4       A. I know that from attending ALPAC(phonetic) meetings            4        Commission, correct?
           =              where other police departments from across the state        5   A.    Yes.
            6             express the same difficulty.                                6   Q- And in the 11 months, even though the mayor besieged
            7       Q.    As the City of Warren, correct?                             7        you to get more minorities in the police and fire
            8       A.    Yes.                                                        8        department, you never met with the group that's
            9       Q. And the City of Warren hired you to help change that,          9        charged with the hiring in the police department,
         10               didn't they?                                              10         correct?
         11         A.    That's correct.                                           11    A.   That's correct.
        12          Q. And the mayor said to you, I want you to get more            12    Q. Now, did you ask for something -- first of all, wasn't
         13               minorities in our police department, he told you that     13      your office right by human resources?
         14               when he hired you, right?                                 14    A.   Yes.
        15          A.    Yes.                                                      15          Okay. By the way, you like Mark Simlar, don't you?
                                                                                          Q.
         16         Q.    And he paid you, what, $70,000'                           16    A.   Yes.
         i"         A.    71.                                                       17          You always got along with him?
                                                                                          Q.
        18          Q. 71,000'                                                      18    A.   I've always respected him and he respects me.
         19         A.    Uh-huh.                                                   19    Q. Sure. And the same thing with the previous person,
                    Q. What were you making previous to that'                       20       he's acting, right, in human -
                    A. My last place of employment, about 58.                       21    A.   I believe so.
        22          Q. Weren't you making about S18 an hour?                        22    Q-    The previous person in that position, you got along
        23          A. I'm speaking of --                                           23         well with him too?
         : ••       Q. Your previous position?                                      24    A.   Yes.
                    A.    Yes.                                                                  You got along well with the mayor as well, so you got
                                                                                    25    Q.




                                                                        Legal
                                                                          pport                                       Pages 195 to 19
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                      PageID.10511                      Page 24 of
                                      72

       GREGORY            MURRAY
       February 26,                    2018

                                                                      Page 199                                                           Page 201
          l        along with people, correct?                                    l        adhered to, that would be the EEOC statement that
          T
              A.   Yes.
                                                                                  i
                                                                                           would be the ADA policy, the LEP policy and the Title
              Q.    Now, you never went to the human resources director at        3
          3                                                                                7 policy, those are the things that you would first
          4        that time or the acting human resource director and            4        look at to make sure, one, that the City is aware of
          5        said, there are some things I need because I really            5        them, two, that they're properly posted, and three,
          6        want to meet with the civil service commission for             6        whether or not that language is included, any of that
          7        police and fire, you never asked for something you             7        language is included on the City's website, et cetera,
          8        didn't get from him, did you?                                  8        so there is a process that was not completed during my
          9   A. I — you've asked me a couple questions. The first of             9        11 months because it is a multifaceted position.
         10        which is yes, I did ask the human resources director          10   Q. Okay. So it's your sworn testimony that you didn't
         11        and the acting human resource director for information        11        complete your job duties even in the first 11 months,
         12        in order to prepare me to help approach them, that            12        is that right, is that correct?
         13        would have been the contracts, as you know, that I            13   A. No, sir.
         14        requested, to get a look at contracts from those              14   Q. Well, you said you didn't review everything?
         15        parties to determine whether or not the contracts were        15                MR. MARKO: Objection, mischaracterizes his
         16        written as such where they would be exclusionary to           16        testimony.
         17        people of color.                                              17   BY MR. ACHO:
         18   Q. And you got the contracts?                                      IS   Q. You didn't -- didnt you just say, I didn't complete
         IS   A.   Yes.                                                          19        it, yes or no?
         20   Q. You found the contracts were not exclusionary,                  20                MR. MARKO: Complete what?
         21        correct?                                                      21   A. Complete what?
         22   A. I was not able to complete my assessment                        22   BY MR. ACHO:
         23   Q.   Well, here's the contract.                                    23   Q. What you just said, you have to look at this, this,
         24   A.   Yes.                                                          24        this, this?
         25   Q.    I read this. I read this contract - I read this              25   A.   True.



                                                                      Page 200                                                           Page 202
          1
                   contract in 45 minutes, that's all it takes, right?            1   Q.    You said I didn't complete it?
          2                   MR. MARKO: Objection, no foundation.                2   A. There are stages.
          3   A. No, sir.                                                         3
                                                                                      Q. Wait. Did you say that?
          4   BY MR. ACHO:                                                        4                MR. MARKO: No. No, the record speaks for
          5   Q. Well, here, it's 50-pages long.                                  5        itself. Did he say what? I'm going to object to
          6   A. What you're showing me, sir, is not the contract                 6        form.
          7   Q. I'm sorry. Here, I apologize, it's right here. It                7                You go ahead and you give the answer.
          8        is -- it would take about an hour, hour and a half to          8   A. To the extent that there are stages of activity that
          9        read, right?                                                   9        must be phased in after you've done your due diligence
         10                   MR. MARKO: Objection, foundation and               10        with respect to the current environment first You
         11        speculation.                                                  11        can't go in there charging.
         12   BY MR. ACHO:                                                       12   BY MR. ACHO:
         13   Q. True?                                                           13   Q.    Did you finish it, yes or no?
         14   A. No, sir.                                                        14                MR. MARKO: Finish what?
         15   Q. Did you read the contract?                                      15   A.   Did I finish what?
         16   A. Yes, I did.                                                     16   BY MR. ACHO:
         17   Q. When did you read it, the first month you were there,           17   Q. We'll go on. Now, so I'm clear, you know that the
         18        I assume?                                                     IS        mayor wants you to get more minorities in the police
         19   A.    No, sir.                                                     19        department, correct?
         20   Q. How come you didnt read it the first month you were             20   A.   He stated that
         21        there?                                                        21   Q. That can only be done through the civil service
         22   A. Because when you come on board a position like that             22        commission, correct?
         23      you have to do your due diligence, you have to look             23   A. Not necessarily.
         24      for certain basic policies as to whether or not they            24   Q. Well,they're the ones in charge of getting the
         25     exist or not and are properly published and being                25        applicants and screening them, correct?




                                                                         EGAL
                                                                                                                      Pages 199 to 202


                                                         tie Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10512                       Page 25 of
                                      72

       GREGORY              MURRAY
       February'2 6, 2018

                                                                 Page 203                                                              Page 205
          1     A.   Uh-huh. Yes.                                              1                  MR. MARKO: This is what you reported to -
          2     Q. So they're the ones that get everything ready for the       2   BY MR. ACHO:
          3          hiring, correct? Yes or no?                               3   Q. We're talking about the civil service commission, not
          4     A.   Yes.                                                      4         department heads. We're not talking about department
          5     Q. And you, in 11 months, never even met with them, did        5         heads, do you understand the difference? Yes or no?
          6          you?                                                      6                  MR. MARKO: Objection, let him answer the
          7     A.   That's correct.                                           7         question.
          8     Q. And you didnt write them a letter saying, I would           8                  Go ahead.
          9          like to meet with you, or a memo, you never did that,     9   BY MR. ACHO:
         10          did you? Yes or no?                                      10   Q.     Do you understand the difference between a commission
         11     A.   With whom?                                               11         and a department head, yes or no?
         12     Q. With the civil service commission and police and fire?     12                  MR. MARKO: You don't have to answer yes or
         13     A. I did with the police commissioner but I didn't do it      13         no to any questions he's asking. Go ahead.
         14          with the dvil service commission.                        14   A. Both are appointed positions and -
         15     Q. That's what I'm talking about.                             15   BY MR. ACHO:
         16     A.   It would be inappropriate for me to do so and be so      16   Q. I didn't ask you that. I didn't ask you that.
         17          unprepared to have a conversation.                       17                  MR. MARKO: Go ahead.
         18     Q. You know what, how about beginning the dialog, you         IS   BY MR. ACHO:
         19          could have begun the dialog and say, here's what I'm     19   Q. I did not ask you that question. My question is
         20 .        here to do, how can you help me get - you could have     20         simple, do you know the difference between the
         21          done that?                                               21         department head and the civil service commission, yes
         22                  MR. MARKO: Objection, argumentative.             22         or no?
         23     A. I had the conversation with the police commissioner,       23   A.    Yes.
         24          Jere Green.                                              24   Q. Okay. What is the difference?
         25     BY MR. ACHO:                                                  25   A. Both are appointed by the mayor.


                                                                 Page 204                                                              Page 206
          1     Q. Sir, listen to me, police commissioner is not the same      1   Q.    What's the difference?
          2        as the civil sen/ice commissioner, is it? Yes or no?        2                MR. MARKO: He's trying to tell you.
          3                                                                    3
                A.    No.                                                          BY MR. ACHO:
          4     Q. Okay. We're only talking about the Warren Civil             4   Q.    I don't want the similarities?
          5        Service Commission Police and Fire, correct?                5                MR. MARKO: Go ahead.
          6     A.    Yes.                                                     6   A. I understand now. I got this. While both are
          7     Q. You never wrote them a letter or an e-mail or a note        7        appointed and answer to the mayor, a department head
          8          saying, I would like to meet with you to have a           8        supervises the activities of other civil servants.
          9          preparatory meeting to see how I can help you get more    9        The civil service commission is a policy-making board
         10          applicants that are minorities, you never did it, did    10        where the department heads don't make policy, per se,
         11          you?                                                     11        so they're both appointed by the mayor, they answer
         12                  MR. MARKO: Objection, asked and answered.        12        directly to the mayor but at the same time they do
         13     A.    It would be inappropriate.                              13        have different responsibilities and, in any case, the
         14     BY MR. ACHO:                                                  14        mayor — the mayor tells me, don't talk to any more of
         15     Q. Now, so we're clear, no one prohibited you from            15        my appointees, which is what he said to me —
         16        reaching out to the Police and Fire CivilService           16   BY MR. ACHO:
         17        Commission, no one said you could not?                     17   Q. You said --
         18     A. The mayor instructed me not to have any direct             18                MR. MARKO:     Go ahead. Go ahead.
         19        engagement with any of his department heads, et            19   A. —the civil — the civil department heads and —
         20        cetera, without his prior approval.                        20                MR. MARKO:     Let him finish his answer.
         21     Q. Sir, why do you do this?                                   21   BY MR. ACHO:
         22                     MR. MARKO: Objection. Counsel, why do you     22   Q. Are you changing -
         23          do this?                                                 23                MR. MUNGO: Objection, argumentative.
         24     BY MR. ACHO:                                                  24                MR. MARKO: Go ahead and complete your
         25     Q. Why do you do this? We're -                                25        answer before you were rudely interrupted. Go ahead.




                                                                  PPORT                                           Pages 203 to 206


                                                    The Power of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                    PageID.10513                  Page 26 of
                                      72

       GREGORY             MURRAY
       February 26, 2018

                                                                    Page 207                                                          Page 209
           1   A. The mayor told me not to speak to any of his                  1   Q. Do you remember saying that?
           2        appointees or department heads. He gave me that             2                 MR. MARKO: The record speaks for itself
           3        explicit instruction after an incident occurred             3        and asked and answered.
           4        regarding my engagement with Sergeant -- then Sergeant      4                 MR. MUNGO: It mischaracterizes his
           5        Bradley around a — services provided to the deaf and        5        testimony.
           £
                    the mayor told me with Police Commissioner Dwyer            6   A. There's a protocol to be followed I said.
           7        present, not to have any contact with his appointees        7   BY MR. ACHO:
           a
                    or department heads.                                        8   Q. What's the protocol for contacting the City of Warren
           9   BY MR. ACHO:                                                     9      Police and Fire Civil Service Commission in January of
         10    Q.    When was that?                                            10      2017 when you were hired, what was the protocol?
         22.   A. July — June or July. June, I think it was in June.           11   A. In January I was just getting my feet wet with the
         12    Q. Of 2017?                                                     12      City.
         13    A. Right, well after I was hired.                               13   Q. I did not ask you that.
         14    Q. Okay. Butjust so I'm dear, so between January and            14   A. I did not know the protocol completely in January.
         15         June of 2017 you had no prohibition on contacting this     15   Q. Did you know the protocol in February?
         16         Policeand Fire Civil ServiceCommission, you had no         16   A.    No.
         17                                                                    17
                    prohibitions, no?                                               Q. Did you know it in March?
         18    A.    Yes and no.                                               18   A. I began to learn about it.
         19                 MR.MARKO: Counsel, you are raising -- you          19   Q. Okay. So in March did you contact the civilservice
         20         know, you are dapping your hands, raising your hands       20        commission?
         21         up like you are in dismay. Let him answer.                 21   A. No, I did not.
         22                 MR. ACHO: I am in dismay and I'll tell you         22                 MR. MUNGO: Asked and answered.
         23         why-                                                       23   BY MR. ACHO:
         24                 MR. MARKO: Don't--                                 24   Q. Did you contact them in April?
         25                 MR.ACHO: -- this witness is not being              25   A.    No.




                                                                    Page 208                                                         Page 210
                                                                                i
           1          candid.                                                       Q.    Did you contact them in June?
           2                   MR. MUNGO: Objection, Counsel, you are           2   A.   No.
                                                                                3
           3          intimidating this witness, you are harassing this             Q. You were not given any prohibition by the mayor until
           4          witness, you're doing physical things, getting up out     4        you said June of 2017, correct?
           5          of your chair, walking around like you're frustrated      5   A.   That's correct.
           6          with this particular witness and you are not even         6   Q. So why didn't you contact them before June of 2017?
           7          giving him a chance to answer your questions. I           7   A. Because it would have been inappropriate to contact
           8          object to your conduct.                                   8        them without having done my due diligence and my
           9                    MR. MARKO: Don't let his theatrics              9        research with respect to the implication of the civil
         10           influence your answer.                                   10        service rules. There was an assessment period that
         11     BY MR. ACHO:                                                   11        needed to be conducted.
         12     Q. Sir-                                                        12   Q.    Did you ever advise the Warren Police and Fire Civil
         13     A. There's a protocol.                                         13        Service Commission that their hiring practices were
         14     Q. I'm going to ask you questions that deal with your          14        discriminatory?
         15           answers that you just gave under oath.                   15   A.   No.
         16     A.    Sure.                                                    16   Q. Did you ever advise the Warren Police and Fire Civil
         17     Q. Now, you said I didn't speak to the civilservice            17        Service Commission that their hiring practices had a
         18        commission ever, right?                                     18        disparate impact on minorities, did you ever do that?
         19     A.    Correct.                                                 19   A. Not the civil service commission, no.
         20     Q. Okay. I said, well, you were there 11 months, and you       20   Q. Okay. Please tell us, since you were diversity
         21        said, well, I wasn't ready and all that, do you             21        coordinator, did you study the application process for
         22           remember saying that?                                    22        the police department over the last two years, did you
         23                 MR. MUNGO: Objection to the recitation of          23        know what it was?
         24           the record.                                              24   A.   Yes.
         25     BY MR. ACHO:                                                   25   Q. Did you find it, the application process, in any way




                                                                                                                Pages 207 to 210
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                      PageID.10514                        Page 27 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                     Page 211                                                              Page 213
          1         discriminatory?                                              1        responsibilities of Mr. Easter (phonetic) as well as
          1
               A. I found it to have a disparate impact, yes.                    2        his own?
          3    Q. Doyou have anything in writing where you expressed             3   A.    I assumed he did, yes.
          4       that in any memorandum prior to you asking for a raise         4   Q- Are you aware whether he demanded a raise?
          5         in October or November 2017?                                 5   A.    I'm not aware of that
          6                 MR. MUNGO: Objection, mischaracterizes his           6
                                                                                     Q- Are you aware whether he was given any more money?
          7         testimony. He didn't say he asked for --                     7   A.    Yes.
          8   A.     No.                                                         8   Q- Really?
          9    BY MR. ACHO:                                                      9   A.    I believe he was compensated at the rate of the human
         10   Q. Can you tell us, in your due diligence,whether you             10        resource director on an interim basis.
         11      found any minorityapplicant that was qualified and             11   Q- What do you base that on, is that just conjecture on
         12         was turned down because they were minorities?               12        your part?
         13   A.     No.                                                        13   A.    Okay.
         14   Q.     Now, the Police and Fire Civil Service Commission are      14                 MR. MARKO: Go ahead. Answer the question.
         15         charged with creating policiesdealing with hiring,          15        Go ahead.
         16         arent they?                                                 16   BY MR. ACHO:
         17   A.    Yes.                                                        17          Is it a conjecture, a guess, on your part?
                                                                                     Q.
         18   Q. Didyou make any recommendations to them that would             18   A.    I looked at the budget and saw the position and the
         19     enhance the hiring of minorities in the police                  19        salary and my assumption is that he did receive that
         20      department or anywhere else?                                   20        increase.
         21   A.    Not at that time, no.                                       21   Q.    Thafs an assumption on your part?
         22   Q. At any time?                                                   22   A.    Yes.
         23   A.     No.                                                        23   Q- You don't know whether that's true?
         24   Q. In your 11 months?                                             24   A.    That's true.
         25   A. No, it would have been inappropriate for me to have            25   Q- That's hearsay, right?


                                                                     Page 212                                                             Page 214
          1        that conversation.                                            1   A.    I wouldn't consider that hearsay.
          2   Q. Okay. We're not talking about conversations, we're              2
                                                                                     Q. Well, you're guessing?
          3        talking about you putting something in writing.               3                 MR. MARKO: That calls for a legal
          4   A. It would be inappropriate for me to put that in                 4        condusion and asked and answered. He just answered
          5        writing when I haven't conducted my due diligence.            5        that question.
          6   Q. Okay. Did you tell the mayor in any memo that, Mayor,           6   BY MR. ACHO:
          7        you know, I haven't been able to do my due diligence,         7
                                                                                     Q. Aren't you guessing?
          8        did you tell him that?                                        8                 MR. MARKO: Mischaracterizes his testimony.
          9   A. Due diligence is an ongoing process.                            9   A.    I was shown the department budget and the department
        10    Q. Did you tell him you couldn't do your due diligence?           10        budget —
        11    A.    No.                                                         11   BY MR. ACHO:
         12   Q. Yet, after 11 months you wanted a raise, correct?              12   Q- It doesnt have Simlar"s name on it, did it?
        13    A. I wanted an increase in compensation based on me being         13   A.    Well, the budget doesn't have any individual's name on
         14        given the duties of the liaison for the City of Warren       14        it.
         15        in addition to my other duties.                              15   Q. So you don't know whether he got a raise?
         16   Q. Would you have been the only employee of the dty who           16   A.    That's correct.
         17        was given additional duties without additional               17   Q.    So would you call him a beast of burden because he was
         18        compensation?                                                18        given all these extra jobs?
         19   A. I have no way to know that.                                    19                 MR. MARKO: Objection to form.
         20   Q. Well, yeah, you could have asked certain people,               20   BY MR. ACHO:
         21        right?                                                       21   Q. Would you call him a beast of burden?
         22   A. I have no way to know that, sir.                               22   A.    I don't know that he got all these extra jobs. You
         23   Q. Wait a minute Didnt you work right by Mr.Simlar?               23        would have to share with me what that means.
         24   A.   Yes.                                                         24   Q. Yeah, he took on more jobs than he had previously?
         25   Q. Didn't you see him carry on and accept the                     25   A.    He took on a position.




                                                                     PPORT                                           Pages 211 to 214


                                                                        er or cantoiitmefi!
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10515                      Page 28 of
                                      72

       GREGORY              MURRAY
       February 26, 2018

                                                                 Page 215                                                           Page 217
          1                                                                  i
              Q. Well, doesn't a position require responsibilities?                    two or three days?
          1
              A.   Yes.                                                      2   A.    Two days.
          3   Q. So he took on, Mr. Simlar, more responsibilities,           3   Q- It wasn't the death of a live child, was it? Yes or
          4        would you then call him a beast of burden?                4         no?
          5                  MR. MARKO: Objection to form.                   5   A.    That does not matter.
          6   A. I can't answer that question.                               6   Q. Yes or no?
          7   BY MR. ACHO:                                                   7   A. I'm not going to answer that question yes or no. That
          8   Q. Would you ever use that expression, beast of burden?        8        does not matter. This was a grandchild of mine and I
          9   A.   Yes.                                                      9        took days that I was entitled to.
         10   Q. And you felt that because you were given additional        10   Q.     Bereavement?
         11        responsibilities that you were a beast of burden,        11   A.    I did not exceed days.
        12         right?                                                   12                  MR. MARKO: Let him finish. Counsel, you
        13    A.   I felt that-                                             13        just made a big speech about cutting people off.
         14   Q.   Yes or no?                                               14         Don't cut off the witness. Let him answer the
        15                   MR. MARKO: Let him answer the question.        15        question.
         16   A. I felt that someone else thought me to be a beast of       16   BY MR. ACHO:
         17        burden buy giving me five additional duties, four of     17   Q.     Did you take bereavement, yes or no?
         18        which were inside of the human resource director's job   18   A.    No.
        19         duties and then one other, which was completely          19
                                                                                 Q- How many days did you take off?
        20         outside of the scope of my appointment.                  20   A.    Two.
        21    BY MR. ACHO:                                                  21   Q- And didn't you take a mental health day too or more
        22    Q. Isn't part of the reason why you didn't get your jobs      22         than one?
        23         done because you took off so much time from work?        23   A.    I took a sick day, it was attributed to a sick day.
        24    A.   No.                                                      24          Did you call it a mental health day?
                                                                                 Q.
        25                  MR. MARKO: Objection, that                      25   A.    Yes, sir.


                                                                 Page 216                                                           Page 218
          1         mischaracterizes his testimony and that assumes facts    1
                                                                                 Q. What mental health are you talking about?
          2         not in evidence.                                         2   A.   There was so many things coming at me.
          3    A. No, sir.                                                   3   Q. When was this, by the way?
          4                    MR. MARKO: There's no establishment that      4   A.   I don't -
          5         he didnt get his jobs done.                              5   Q.    I don't --

          6                 MR. ACHO: Counsel, do you realize on at          6                 MR. MARKO: Don't interrupt.
          7         least a half-dozen occasions you've interrupted me       7   BY MR. ACHO:

          8         before I even finish my question?                        8   Q.    I don't want to get --
          9                 MR. MARKO: Not that one, Counsel.                9                 MR. MARKO: Wait until he answers and then
         10                 MR. ACHO: You did. You most certainly           10        you can ask.
         11         did.                                                    11   BY MR. ACHO:
         12                    MR. MARKO: No, I did not.                    12
                                                                                 Q. When -
         13                    MR. ACHO: Absolutely.                        13   A.   I don't recall when that occurred. You'd have to
         14                    MR. MUNGO: That is not true.                 14        check the City's records and it was charged to a sick
         15    BY MR. ACHO:                                                 15        day.
         16    Q. I'll ask you again. You took a lot of time off from       16   Q. Let me ask you, but do you recall what it was for?
         17       work, didn't you?                                         17   A.   Yes, I had to clear my head.
         18    A. No, sir.                                                  18   Q.    From what?
         19                MR. MARKO: Same objection.                       19   A.   From the bombardment of people coming at me because I
         20    BY MR. ACHO:                                                 20        was new and that — at that point it became, to some
         21    Q. Didn't you exhaust your time off from work?               21        degree, overwhelming and I took a day off to clear my
         22    A. For the calendar year, work year?                         22        head.
         23    Q. Yeah.                                                     23   Q. Did you write a note to the mayor that this job was
         24    A. I believe I may have, yes.                                24        becoming too much for you in March, April,May, June,
         25    Q. And you even took time off due to a miscarriage for       25        July?




                                                                       EGAL
                                                                                                                Pages 215 to 21;


                                                       ie Power of Commttmenit™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                    PageID.10516                      Page 29 of
                                      72

       GREGORY            MURRAY
       February 26, 2018

                                                                Page 219                                                                Page 221
          1    A.   No.                                                       1   Q. That's fine. We're just trying to get the facts,
          2                MR. MARKO: Objection to form.                      2        that's all. Now, you met with the union president?
           3   BY MR. ACHO:                                                   3   A.   Yes.

           4   Q. So that bombardment that caused you to need to clear        4   Q.    How many times?
           5        your head only happened once?                             5   A.   Once.
           6   A.   At the early onset of my employment                       6   Q. Okay. At any time do you remember when that was, what
           7   Q. Okay. Early onset?                                          7        month?
           8   A. Yes, sir.                                                   8   A. It would have been possibly in March or April.
           9   Q. That's before you really got your feet wet, true?           0
                                                                                  Q. Now, did you say to the union president that there was
         10    A. No, getting your feet wet was a process from the           10        anything about the union contract that in any way
         11         day — from January 6th forward.                          11        discriminated against minorities?
         12    Q. Well, didnt the mayor let you work part time for full      12   A.   No.

         13         pay the first few weeks you worked, didn't he do that?   13   Q. Did you find the union contract fine?
         14    A. No, sir.                                                   14   A.   I saw no instance of a diversity statement or a
         15    Q. By the way, you were talking about the                     15        diversity policy within the contract and that is
         16         collective-bargaining agreement. Did you ever read       16        something that was missing from that contract
         17         the collective-bargaining agreement?                     17   Q. Okay. Show me the memorandum that you wrote to the
         18    A. Yes, sir.                                                  18        mayor or to human resources and to the union where you
         19    Q. The whole thing?                                           19        recommend that that be put in, can I see that memo?
         20    A. Yes, sir.                                                  20   A.   That does not exist
         21    Q. I assume after you read it you then contacted the          21   Q. You didnt prepare one?
         22         union executive board to meet with him, didnt you?       22   A. I prepared a City of Warren diversity policy that
         23    A. I made an appointment with Mark Sauger, who is the         23        would have then been included in subsequent contracts.
         24         president of the Detroit Police Union, and met with      24   Q.    I didn't ask you that I want to know whether you did
         2 =        him and —                                                25        your job, you said, I identified that something was


                                                                Page 220                                                                Page 222
           1   Q. Well-                                                       1        missing from the union contract -
          2                MR. MARKO: Wait. Stop. Stop. Stop.                 n
                                                                                  A.   Yes.
                                                                              3
           3        Stop. Stop. You're cutting the witness off.                   Q. -- correct, and I asked you then produce a memorandum
           4                 Go ahead.                                        4        to the mayor and to human resources and to the union
           5   A.    — and met with him —                                     5        officials saying this is something that needs to be
           6                 MR.ACHO: That's not my question.                 6        addressed in the contract and you never prepared such
           7                 MR. MARKO: You go ahead.                         7        a thing, did you?
           S   BY MR. ACHO:                                                   8   A. I helped prepare a policy to be submitted to the mayor
           9   Q. I'm going to ask my question because I think you            9        to give permission to present it to these other
         10       misspoke.                                                  10        bodies.
         11              MR. MARKO: Okay.                                    11   Q. Sir, you didn't present a memo saying, the union
         12    BY MR. ACHO:                                                  12        contract needs to get this put in?
         13    Q. I think you misspoke.                                      13   A.   No.
         14    A. I met with Mark Sauger to discuss diversity. Mark          14                 MR. MARKO: Asked and answered.
         15         Sauger is the president of the Police Officer's          15   BY MR. ACHO:
         16      Association. I met with him to discuss diversity.           16   Q. In addition, you met with the attorney who does the
         17    Q. Do you know what you just said in your testimony?          17        labor for the City, correct?
         18    A. What's that?                                               18   A.   Which one?
         19    Q. City of Detroit, you didn't mean that, did you?            19   Q.    Howard Schiffman?
         20    A.    No.                                                     20   A.   Yes.
         21    Q. Thafs why I was trying to interrupt. I do not want         21   Q. And did you give him a memorandum saying, here's
         22       to waste the time for something -                          22        something that has to go into the contract, yes or no?
         23                  MR. MARKO: Let him finish.                      23   A.   No.
         24    A. I misspoke.                                                24   Q. Okay. Yet, you're the head of diversity?
         25    BY MR. ACHO:                                                  25   A.   Yes.




                                                                      EGAL
                                                                                                                 Pages 219 to 222


                                                   The Power of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10517                         Page 30 of
                                      72

       GREGORY           MURRAY
       February 26,                   2018

                                                                   Page 223                                                           Page 225
          1    Q. But you didn't even produce this memorandum for the          l        then parsed out to other departments. I never --
          2       future to go into the union contract, you didn't, did        2   Q. Wait a minute.
          3       you?                                                         3   A. I never had the opportunity to present that
          4    A. Mr. Acho, I'm not Superman.                                  4   Q. Wait. Wait. Wait. Wait. You said you met with the
          5    Q. Okay. I understand.                                          5        union president in March?
          6    A. Okay.                                                        6   A.   True.
                                                                               7
          7    Q. But even though there wasnt a discrimination, or                 Q. You had the union contract?
          g
                  whatever you said wasn't there, you didnt say that           8   A. I didn't get the union contract until well after I
          9       the contract was in any way discriminatory toward            a
                                                                                        spoke to the union president I had requested it but
         10       minorities, you didn't, did you?                            10        I didn't receive it until well after I spoke to the
         11    A. I did not say that to anyone.                               11        union president
         12    Q. And you didn't believe it because you would have            12   Q. Hold on. When did you - because this I got within
         13       written something if you felt there was discrimination      13        one hour. When did you request it since it's in the
         14       in the contract, correct?                                   14        human resources office, right, true?
         15               MR. MARKO: Objection to form.                       15                 MR. MARKO:   Foundation.
         16    A.     That's not true.                                        16   A. I don't know where it's physically located but I did
         17     BY MR. ACHO:                                                  17        ask for it and then —
         18    Q. But you didnt tell anyone or write anything saying          18   BY MR. ACHO:
         19       the contract has anything discriminatory, correct?          19   Q.    Who did you ask?
         20                    MR. MARKO: Asked and answered.                 20   A. Mark and then about a week or two later he gave me —
         21    A. I've already answered that question.                        21        he pointed me to where it could be found or you
         22     BY MR, ACHO:                                                  22        e-mailed it to me. I don't remember which, yeah.
         23    Q. No, you did not. Not that question.                         23   Q. So you requested the union contract and you got it
         24    A. Yes, I have.                                                24        within one or two weeks?
         25    Q. You did not find anything in the union contract that        25   A.   Yes.




                                                                   Page 224                                                            Page 226
          1
                    was discriminatory against minorities like having          1   Q. You reviewed it and you didnt identify anything in it
          i.        disparate impact, correct?                                 2        that was discriminatory?
          3    A.    No, the execution of the contract or contracts in the     3   A.    Not at that time.
          4         future led to the disparate impact that the City found     4   Q. When you met with the union president, did you
          5         itself in based on a percentage of people of color in      5
                                                                                        identify any problems?
          6         the City of Warren and the Qty employee base in the        6   A. No, it wasn't — the meeting wasn't for that purpose.
          7         City of Warren.                                            7   Q. Well, what was your - what was the purpose of your
          8    Q. You have me confused.                                        8        meeting?
          9    A.    I know.                                                   9   A. To introduce myself, to share with him what my job
         10    Q. Either the union contract has something discriminatory      10        duties were, to get some sense of whether or not he
         11         or it does not, which is it? Yes, it has                  11        would be supportive of addressing the lack of
         12         discrimination in it or no, it does not, what is the      12        diversity within the police department.
         13         answer?                                                   13   Q. What did he say?
         14    A.    My answer to you is that you can have rules and          14   A. He said he was interested in effectuating a diverse —
         15         regulations, which on their face do not appear to be      15   Q. You felt good about that, didn't you?
         16      discriminatory but can have disparate impact on              16   A. Yes, I did.
         17      certain protected classes.                                   17   Q. Okay. Because here you have the support of the union,
         IS    Q. There's nothing in the contract that has anything like      18        right?
         19         that, does it?                                            19   A. I had his support
         20    A. I can't say that to be sure.                                20   Q. He was the president. Okay. Now, if you read the
         21    Q. But you're not aware of any because you didn't              21        contract you know there's a grievance procedure,
         22         identify any?                                             22        correct?
         23    A. I had not gotten to the point where I would be              23   A.    Yes.
         24         presenting this information to the mayor first because    24   Q. It appeared fair to you, this grievance procedure?
         25         everything has to be presented to the mayor first and     25   A.    Yes.




                                                                           EGAL
                                                                     PPORT                                       Pages 223 to 226


                                                        "fie Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                    PageID.10518                      Page 31 of
                                      72

       GREGORY          MURRAY
       February 26, 2018

                                                              Page 227                                                                      Page 229
          1    Q.   DeSheila Howlett didn't follow it, did she?               i                  (Recess taken at 4:35 p.m.)
          •>
               A. I have no knowledge of whether she did or didn't.           2                  (Back on the record at 4:49 p.m.)
          3    Q. Wait a minute. I thought you said -                         3   BY MR. ACHO:

          4                 MR. MUNGO: Objection, Counsel - Counsel,          A   Q. While you were working at the City of Warren, if an
          5         objection. Counsel, do you have a medical condition,      5        employee in the police department had any issues with
          6         sir, that you have to keep getting up out of your seat    6        their supervisors or a fellow police officer, what
          7         because it's very disconcerting to my dient combined      7        were their options to deal with those issues?
          8         with your demeaning tone and constant ongoing             8   A. Given it was a union environment file a grievance.
          9         harassment of the deponent.                               9   Q. Can you explain that?
         10                 MR. ACHO: I want the record to reflect --        10   A. As a protocol for making a complaint regarding
         11                 MR. MUNGO: Do you suffer from a medical          11        management in a unionized environment there is that
         12         condition, sir? You keep getting out of your seat and    12        process and it's called a grievance.
         13         walking around --                                        13   Q. And that is what DeSheila Howlett should have used?
         14                 MR. ACHO: I want the record--                    14                  MR. MUN60: Objection, foundation.
         15                 MR. MUNGO: -- it's all part and parcel of        15   A.   Could have used.
         16         your attempt to intimidate and disconcert this           16   BY MR. ACHO:
         17         deponent.                                                17   Q. Should have used?
         18                 MR. ACHO: I have colitis.                        18   A.   Could.
         19                 MR. MARKO: And that's why you have to keep       19   Q. When you say could, what other options did she have
         20         getting out of your chair?                               20        besides filing a grievance?
         21                  MR. ACHO: Yes. I know this is your              21   A. Based on what was shared to me by Mark, she would come
         22         client, Mr. Murray, and -                                22        to him.
         23                  MR. MARKO: Objection.                           23   Q. Okay. So filing a grievance is an option?
         24                 MR. ACHO: Well, that's what he said.             24   A. Is an option.
         25                 MR. MUNGO: No, the deponent, I misspoke.         25   Q. And another option, going to HR?



                                                              Page 228                                                                      Page 230
          I                                                                   I
                    My client is Ms. Howlett, you know better than that.          A.    Yes.
          2                 MR. ACHO: No, sir.                                2   Q. Any other options or are those the two?
          3    BY MR. ACHO:                                                   3   A.    Those are the two that I'm aware of.
          4    Q. Now, Mr. Murray, I told you you can get up. Is my           4   Q. Okay. Now, DeSheila Howlett didn't do either one, did
          5       walking around affecting your truthfulness?                 5        she?
          6              MR. MUNGO: Counselor, if you have a                  6                  MR. MUNGO: Foundation.
          7       medical condition that's fine, go ahead.                    7   A. I'm not aware of whether or not I am aware she spoke
          8    A.    No.                                                      8      to Mark because Mark told me she spoke to him on a
          9    BY MR. ACHO:                                                   9        couple of occasions.
         10    Q. Is it affecting your ability to answer my questions?       10   BY MR. ACHO:
         11    A.    No.                                                     11   Q. But that was after someone else complained on her
         12    Q. Thank you. If it does, then I will turn and face you,      12        behalf, correct?
         13         okay?                                                    13   A. I'm not aware of that sir.
         14    A.   Yes.                                                     14   Q. So you don't really know facts surrounding her, do
         15                 MR. MUNGO: Counsel, if you have a medical        15        you? You don't really know because you did not
         16         condition, go ahead, proceed. I'm assuming that's        16        undertake your own Investigation, correct?
         17         true. Go ahead, proceed. If you have a medical           17   A. I did not conduct my own investigation.
         18         condition, proceed.                                      18   Q. Youdeferred to other people who did conduct the
         19                 MR. MARKO: My client has to take a               19        investigation, correct?
         20         bathroom break.                                          20   A. That investigation was undertaken without any input
         21                MR. ACHO: How much time do you want? Tell         21      from me. I was only apprised of an investigation
         22         me - take what time you need. I'm not here to rush       22        after the fact
         23         you.                                                     23   Q. Okay. So as you sit here today, you have no personal
         24                 MR. MUNGO: You dont need to instruct him.        24      knowledgethat DeSheila Howlett,in all those years,
         25                 MR. MARKO: We'll take five minutes.              25        ever filed a grievance, correct?




                                                                    EGAL
                                                                                                                     Pages 227 to 230


                                                        e Power of Commitmenl
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                PageID.10519                    Page 32 of
                                      72

       GREGORY          MURRAY
       February 26, 2018

                                                                Page 231                                                           Page 233
          1   A.    That's correct.                                         1        with discrimination and sexual harassment?
          1
              Q     She could have filed a grievance?                       2   A.    I requested that information from then Police
          3   A.    It's an option.                                         3        Commissioner jere Green and it was not given to me.
          4   Q     Second of all, DeSheila Howlett could have gone to      4   Q. I'll ask that question again. Please listen to my
          5        human resources with any complaints that she had,        5        question because I have a reason why I ask you certain
          6        correct?                                                 6        questions.
          7   A.    Correct.                                                7                Please read it back and I want you to
          8   Q   You're not aware that she had gone to human resources     8        answer my question.
          9      to make a complaint, but only at some point you found      g
                                                                                             (The following requested portion of the
         10      out she spoke with Mark Simlar?                           10                record was read by the reporter at
         11   A. Correct, she spoke to Mark Simlar.                        11                4:55 p.m.:
         12   Q. She never spoke to you?                                   12                Q. So you were unaware for all the months
         13   A.    Thafs correct.                                         13                you were at the City of Warren that there
         14   Q.    Now, isn't it unfair for an employee to have           14                was a general order dealing with
         15        complaints and not come forward and tell the employer   15                discrimination and sexual harassment?)
         16        to correct it?                                          16   A.    No.
         17   A.    I would not say unfair. An employee might be           17   BY MR. ACHO:
         18        intimidated to the point where they don't report        18   Q. You were also aware that there was a general order
         19        things to anyone. For example —                         19        dealing with rules of conduct in the police
         20   Q. I understand.                                             20        department, were you not?
         21             MR. MARKO: He's speaking, he's not done.           21   A.    I was not
         22        Let him finish.                                         22   Q. Did you, at any time, make any complaints to the mayor
         23                   Go ahead.                                    23        that - or to human resources, that you requested
         24   A.    For example, where there might be a safety issue       24        general orders and they were not provided to you, did
         25        involved, based on retaliation of one person or         25        you ever do that?


                                                                Page 232                                                           Page 234
          I
                   persons toward them and in that they would have the      1   A.    No, sir.
          2        ability to retaliate or to jeopardize one's life or      2   Q. You could have told the mayor in your three to four
          3        whatever, in that instance, I can see where a person     3        conversations a week, hey, you know, I'm asking for
          4        may not come forward.                                    4        some things from Green, I'm not getting them, you
          5   BY MR. ACHO:                                                  5        never did that?
          6   Q.    But you had no knowledge DeSheila Howlett was           6   A.   That's not correct
          7        intimidated, correct, no personal knowledge?             7   Q. Did you tell him, I asked for certain things from
          8   A.   That's correct.                                          8        Green like general orders and I didn't get them, did
          9   Q- So if she had - okay. We'll move on. Now, we were          9        you? Yes or no?
         10        talking about things in the union contract about not    10   A. I did tell the mayor and the mayor was aware that I
         11        having discrimination. You said there should be         11        had requested documents and information from jere
         12        something in the contract, correct?                     12        Green that I have not been provided.
         13   A.   Ideally, yes.                                           13   Q. Can I see any memorandum that will support what you
         14   Q. But wasn't there something in the police department       14        just told us, is there such a thing?
         15      that addressed discrimination, harassment, wasnt          15   A. There is, and you should get that from your client
         16        there something already in place over and above the     16        because it's in a written memorandum to the mayor.
         17        union contract?                                         17   Q. When?
         18   A.   Not that I'm aware of.                                  18   A.    I want to say August — I want to say around June or
         19   Q. In the 11 months that you were there didn't you read      19        July.
         20      the general orders 0301 and 0302?                         20   Q. And you specifically identified documents you didnt
         21   A.   No, sir.                                                21        receive?
         22   Q. You never did?                                            22   A. To the mayor, yes.
         23   A. No, sir.                                                  23   Q. Well, when you didn't get them after that, what did
         24   Q. So you were unaware for all the months you were at the    24        you do about it, nothing, right?
         25        City of Warren that there was a general order dealing   25   A.   Well-




                                                                      EGAL
                                                                                                              Pages 231 to 234


                                                         e Power of Commitmei
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                               PageID.10520                       Page 33 of
                                      72

       GREGORY            MURRAY
       February 2 6, 2018

                                                                Page 235                                                                Page 237
          1                 MR. MARKO: Objection to form.                    1   A. No, sir.
          2                                                                  O
                            Go ahead.                                            Q.    You don't?
          3   A. I believed that by speaking to the mayor about it           3   A. No, sir.
          4        given his telling me not to engage directly to            A   Q. Didn't you yell at this gentleman, Lieutenant, and
          5        department heads, that he would take that up and he       5        swear at him about something?
          6        didn't                                                    6   A. No, sir, and that's — I want to say right now that I
          7   BY MR. ACHO:                                                   7        feel very uncomfortable about Lieutenant Bradley's
          8   Q.    But you didn't follow up, did you? You didnt follow      8        presence here because I very well may be called on to
          9
                   up after that?                                            9        testify at - in a formal complaint that the
         10   A. I spoke with the mayor about not receiving them, yes.      10        Department of justice is conducting regarding the
         11   Q. No, after this memorandum that you say you sent, you       11        treatment of deaf people by the Warren Police
         12        never followed up with the mayor after that, did you?    12        Department, and I feel very uncomfortable about his
         13   A. Yes, I did.                                                13        presence here and you going in that direction because
         14   Q. After June and July?                                       14        I don't want to have to share my testimony with him in
         15   A. After I did not receive them I shared with the mayor       15        advance of that being concluded.
         16        that I did not receive them.                             16   Q. Sir, your credibility is at issue in this matter.
         17
              Q. We're talking subsequent to that. Subsequent to June       17   A.   Not to me.
         13        and July when you advised the mayor in a memo, did you   IS   Q. Yes, it is --
         19        do follow up with the mayor after that, yes or no?       19   A. Oh, okay.
         20   A. We did speak about it again, yes, just prior to            20   Q. - because I've asked you about various things -
         21        Mr. Green being let go.                                  21   A.   Yes.
         22   Q. Okay. Let me ask you about Mr. Green. How many times       22   Q. - including the Department of Justice.
         23        did you ever meet with him?                              23   A.   Yes.
         24   A.   Privately, once.                                         24   Q.    Now, understand, I want to make sure I understand -
         25   Q. So in 11 months you only met with the police               25   A.   Yes.




                                                                Page 236                                                                Page 238
          I        commissioner once?                                        1   Q. - the Department of Justice had gone to a number of
          2   A. That's correct                                              2        cities and got consent decrees, right?
          3   Q. And, yet, you were charged with enhancing the number        3   A.    I assume so.
          4        of minorities in the police department?                   4   Q. You testified to that in your first day of testimony,
          5   A. Correct the mayor prohibited me from speaking with          5        don't you remember?
          6        Commissioner Green.                                       6   A. The Department of Justice does that nationwide so
          7   Q. Wasn't the prohibition because you did something you        7      that's why I say yes.
          8        shouldn't have done?                                      8   Q. Okay. And the City of Warren entered into a consent
          9   A.    No.                                                      9        decree, correct --
         10   Q. Well, let me ask you, did you make some mistakes while     10   A.    Yes.
         11        you were working at the City of Warren? Did you make     11   Q. -- like other cities, right?
         12        mistakes?                                                12   A.    Yes.
         13   A.    Not that I'm aware of. None that I've been notified     13   Q. And that consent decree ended in, what, 2002?
         14        of.                                                      14   A.    2002.
         15   Q. Well, didnt you go ahead and schedule things for the       15   Q. Okay. Now, you are involved in diversity -
         16        police department without their prior concept?           16   A.    Yes.
         17   A.    No.                                                     17   Q.    - and you made some statement on television about the
         18   Q. Well, let me understand something, there was some          18        City of Warren is not really committed to diversity,
         19        friction between you and the police department,          19        correct?
         20        correct?                                                 20   A. I said the mayor is not committed to the - to —
         21   A. No. No, sir.                                               21      genuinely committed to diversity.
         22   Q. No friction, no, sir?                                      22   Q. Well, he's either committed or he isnt, which is it?
         23   A. Not between me and the police department, no, sir.         23   A.    I don't believe he is. I believe that its a
         24   Q. Let me clarify it. You know what I'm talking about,        24        political calculation that when I began — actually
         25        dont you?                                                25        beginning to deeply delve down into diversity, the




                                                                        EGAL
                                                                                                               Pages 235 to 238

                                                                                              ATM
                                                      lie Power of Commitmen
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                            PageID.10521                         Page 34 of
                                      72

       GREGORY            MURRAY
       February 26,                     2018

                                                                     Page 239                                                                   Page 241
         1         mayor told me that he wanted to keep diversity on the            l             too many blacks, you're doing it too fast, you deny
         2         back burner until after the 2019 election because he             o
                                                                                                  that?
         3         was concerned about a white voter backlash because the           3       A. That part I did share with the mayor.
         A         residents of Warren were not ready for diversity.                4       Q. Okay. Tell us what you said, because you are under
         5   Q. But that's what you told him, you said that to him?                 5            oath?
         6   A.    That's what the mayor told me.                                   6       A. Okay. I shared with the mayor, based on what he had
         7                                                                          7            shared with me about Dean Berry (phonetic) and some
             Q. But he wanted to hire a black human resources director
         a
                   and you said no, don't do it now, you know, you're               e            other people, he might want to hold up on that and to
         9         going to get a lot of pushback, that you're hiring too           9            space it out
        10         many blacks. Are you denying that under oath?                10          Q. That's what he told me this morning.
        11   A.    Yes.                                                         n           A.    Good. Good.
        12                  MR. MARKO: Assumes facts not in evidence.           12          Q. You may want to hold up and space it out, that you
        13   BY MR. ACHO:                                                       13                told him that, hold up, hold up.
        14   Q. Okay. Did the mayor talk to you about hiring an                 14          A. Based on what the mayor told to me.
        15         African-American as a human resources director?              15          Q. But thafs your words?
        16   A.    Yes.                                                         16          A.    Yes.
        17
             Q. What did he say?                                                17          Q. Mayor, hold up, yes, you said that?
        18   A.    He asked me to try to find an African-American female        18          A.    Yes.
        19         over the age of 60 because she would be a two-fer.           19          Q. Don't hire more blacks right now, that's what you told
        20   Q- Okay. What did you say?                                         20                him?
        21   A.    And I said I'd look.                                         21          A. I told the mayor to space it out but the mayor does
        22   Q. Okay. And who did you recommend that he hire?                   22               what the mayor wants to do.
        23   A.    He has the names of those three people. I can't              23          Q. Okay. I appreciate what you're saying now. When you
        24         remember them offhand but I handed him the resumes for       24                say hold up, hold up means stop, hold up?
        25         all three of them.                                           25          A. No, it means delay, not stop.


                                                                     Page 240                                                                   Page 242
         1    Q      Okay. Give me your best recollection. I assume you             1        Q. Okay. Delay?
         2          knew them if you were going to recommend them?                  2        A.     Yes.
         3    A.     I did not know them. I met and discussed the                   3        Q.     Delay means don't do it now, correct?
         4       possibility of their applying to the City of Warren                4        A.     Space it out, yes.
         5       for those positions. I did not know them.                          5        Q.     So you told him to delay hiring African-Americans?
         6    Q So you recommended people you didn't know?                          6        A.     In response to what he said to me.
         7    A. I recommended people that I met and queried,                       7        Q.     Okay. I'm just looking - I'm just trying to get your
         8       interviewed and — and discussed the position with.                 8              words.
         9           What are their names?                                              9
              Q                                                                              A.     I understand.
        10    A.     I believe one person, his name is Paul. I'd have to        10           Q. You told the mayor, hold up, delay hiring of
        11          give it some time to remember those three names.            11              African-Americans, true?
        12    Q      How about when we finish the dep?                          12           A. No, sir.
        13    A.     I'll try to remember.                                      13           Q. Okay. Why would you say that to him?
        14    Q      So you gave those names to the mayor?                      14                       MR. MARKO: Objection, he just said he
        15    A.     I gave the mayor the resumes of the three people.          15              didn't say it.
        16    Q      When did you do that?                                      16                          MR. ACHO: No, he said he did.
        17    A.     Probably August. Around August -- August or                17                          MR. MARKO: It's an improper question.
        18          September.                                                  18           BY MR. ACHO:
        19    Q      Is that the time you told Simlar, the mayor is looking     19           Q. You did say it, you said hold up?
        20          to get rid of you? You told him that?                       20                          MR. MUNGO: Objection, argumentative.
        21    A.     No, I did not tell him that                                21           BY MR. ACHO:
        22    Q      Okay. So you deny that you told the mayor, don't hire      22           Q. Didnt you say, hold up, delay?
        23          a black as the HRdirector, you deny that?                   23           A. I said delay.
        24    A.     Yes.                                                       24           Q. You said, hold up, you used the words, hold up, thafs
        25    Q      You deny that you told the mayor, look, you're hiring      25                 what the mayor said?




                                                                            EGAL
                                                                      PPORT                                                Pages 239 to 242


                                                          he Power of Commitmenl
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                    PageID.10522                        Page 35 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                   Page 243                                                               Page 245
          1
               A. Delay.                                                       1         mischaracterizes his testimony.
          *}
               Q. The mayor said you said, hold up, delay, that you used       *>
                                                                                    A.   What I shared with him was based on what he said to me
          3         both words?                                                3         about his concerns. This was a conversation going
          4    A. Paraphrasing, delay.                                         4         back and forth about his concerns regarding whether or
          5    Q. Why, if you're the diversity coordinator, would you          5         not residents in Warren would tolerate diversity, et
          6         ever support delaying affirmative action?                  6         cetera. Those were his concerns. You might want to
          7    A. I would not support deferring or delaying affirmative        7         delay that, it was in response to his statements to
          8         action. What I would not support is the backlash that      a
                                                                                         me.

          9         the mayor said he anticipated by hiring three              9    BY MR. ACHO:
        10          African-Americans in a row for department heads. He       10    Q. But you could have spoke your mind. Do you remember
         11         wanted a -- principally females so he could have what     11         you told us when you got hired you would speak your
         12         he called was two-fers and so, based on what he said      12         mind, correct?
         13         to me, you might want to delay this for a while           13    A.   I said with discretion.
         14         because of what you shared with me about Dean Berry,      14    Q. Okay. You could use discretion and have been polite
         15         about Scott Stevens, on the city counsel and about the    15         and say, Mr. Mayor, I respectfully feel you need to
        16          voters.                                                   16         hire that African-American woman to be the human
         17    Q. So really you were being an enabler, weren't you?           17         resources director, you could have done that?
         IS    A. No, sir.                                                    18    A. I gave him three that I recommended that he choose one
         19    Q. Well, here a man says --                                    19         from to hire so I actually was promoting that, but as
         20    A. It was strategic, it wasn't enabling.                       20         for the timing of it based on what he said his
         21    Q. It was -- okay. Your advice to the mayor to delay the       21         concerns were —

         22         hiring —                                                  22    Q. Okay. How long did you want him to wait? How long
         23    A. I never told him not to hire a person of color.             23         did you want -
         24    Q. You know, you shouldnt interrupt.                           24    A. That's up to the mayor, ifs not up to ma
         25    A.   I apologize.                                              25    Q. How long were you recommending the mayor wait?



                                                                   Page 244                                                              Page 246
          1    Q. Your advice to the mayor to delay the hiring of              1    A.    I did not recommend a time frame.
          2         African-Americans -                                        2    Q.    But you're saying because of the backlash. The
          3    A. Thafs not true, sir.                                         3         backlash could have lasted a year, two years, right?
          4    Q. - was strategic?                                             A         True?
          5    A. Thafs not true. What you just said is not true.              5    A. I'm not aware of what the consequences of that would
          6    Q. Your advice to the mayor was to either hold up or            6         have been. Again, the backlash was the voters in the
          7         delay the hiring of African-Americans as department        7         2019 election.
          8         heads, correct?                                            8    Q. Okay. So I understand this right, in 2017 you are
          9    A. That's not true. No, sir. What I said was that you           9         recommending the mayor hold up hiring an
         10         might want to delay this appointment based on what you    10         African-American woman until the 2019 election?
         11         shared with me and your concerns regarding the            11                 MR. MUNGO: Objection, mischaracterization
         12         backlash that it would create.                            12         of the deponent's testimony.
         13    Q. Okay. So your advice to the mayor to delay the hiring       13    A. No, sir.
         14         of an African-American woman into the position of         14    BY MR. ACHO:
         15         human resource director, in your view, was strategic,     15    Q. Okay. I guess I need you to help me because I am at a
         16         correct?                                                  16         loss to understand where you're coming from.
         17    A.   Yes.                                                      17    A. All right
         18    Q. You believe it is consistent with your job description      IS    Q.    You're the diversity and inclusion coordinator for the
         19         as the diversity and inclusion coordinator?               19         Qty of Warren?
         20    A. Yes, the potential consequence of which he may not          20    A.    Correct
         21         been able to hire anymore after that which to me          21    Q. No other city in southeast Michigan has that except
         22         would have been a grave situation.                        22         Warren?
         23    Q. So you think it was a good idea not to hire an              23    A. To my knowledge.
         24         African-American woman at that time, right?               24    Q. Okay. And the mayor brought you in and paid you a
         25                    MR. MARKO: Objection, that                     25         good deal of money so you could get more




                                                                    PPORT                                          Pages 243 to 246


                                                         'he Power of Commitment1
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                   PageID.10523                     Page 36 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                   Page 247                                                         Page 24 9
          1
                   African-Americans into the Cityas employees, right?         1
                                                                                        pool to eventually rise up to the point where they
          2   A.   Yes.                                                        2
                                                                                        would be at the top of the civil service commission's
          3   Q. And, yet, at that time, in the summer of 2017, you            3        list and, thus, be hired by the City.
          4
                   tell him to delay, don't hire that African-American         4   Q. Is there a document that is a program that you
          5        woman?                                                      5        developed that's in writing, yes or no?
          6                MR. MARKO: Objection, asked and answered.           6   A. My--
          7   BY MR. ACHO:                                                     7   Q. Yes or no?
          8   Q.   Is that correct? Am I correct?                              8                  MR. MARKO: Go ahead.
          9                MR. MARKO:    Go ahead.                             9   A. My — my request to do that is in writing and was
         10   BY MR. ACHO:                                                    10        approved by the mayor.
         11   Q. Am I correct or should I rephrase it?                        11   BY MR. ACHO:
         12   A. What I shared was, based on what the mayor said to me        12   Q. A program, not a request?
         13        was his concerns, and this was all one conversation        13   A.   It's a -
         14        regarding Dean —                                           14   Q. Didyou put together a program, either you did or you
         15   Q. You've been --                                               15        didn't?
         16                MR. MARKO: Wait.                                   16                  MR. MARKO: No, go ahead answer the
         17   BY MR. ACHO:                                                    17        question.
         18   Q. I'm going to ask this question again.                        IS   A. Again, I made recommendations that I can only carry
         19   A. I'm going to answer the same way because I want to           19        out through the mayor. I made a recommendation, and
         20        provide you with the correct answer.                       20        you might not call this a program, that we develop a
         21                MR. MARKO: Go ahead.                               21        diversity committee to help develop, identify best
         22   A. If you want the truth you won't interrupt me as much.        22        practices and make recommendations on a formal basis
         23   BY MR. ACHO:                                                    23        and the mayor declined and rejected that idea.
         24   Q. I don't want the background. It's a specific                 24   BY MR. ACHO:
         25        question.                                                  25   Q. Okay. But you didn't answer my question. Did you



                                                                   Page 248                                                         Page 250
          1   A. Ifs not a yes or no question.                                 1        develop a program that we can see? Do you have a
          2   Q. Did you recommend to the mayor to delay hiring an             2        document that is a developed program, yes or no?
          3        African-American woman, yes or no?                          3                  MR. MUNGO: Objection, asked and answered.
          4                 MR. MARKO: Asked and answered.                     4        He just said -
          5                 MR. MUNGO: Objection to counsel's tone as          5   BY MR. ACHO:
          6        it is - it is demeaning and insulting.                      6   Q. Either you did or didn't?
          7   A.    Based on what the mayor told me during that same           7                  MR. MUNGO: Counsel, he just said the mayor
          8        conversation, yes.                                          8        wouldn't allow him to do it, thafs what he said.
          9   BY MR. ACHO:                                                     9   BY MR. ACHO:
         10   Q. Okay. Now, as a diversity and inclusion coordinator          10   Q. Is that the answer that your lawyer gave you?
         11        you were supposed to develop, implement and monitor        11                   MR. MARKO: Come on.
         12        programs, practices and procedures that promote            12   A.    I said I make recommendations.
         13        diversity and inclusion within the City of Warren,         13   BY MR. ACHO:
         14        right? Correct?                                            14   Q. I'm not asking --
         15   A.    Yes.                                                      15   A. You don't understand. You can't develop a program
         16   Q. Please tell me what program did you develop for the          16        without the mayor's permission.
         17        City of Warren that promoted diversity and inclusion,      17   Q. You can just say no, I didn't, and then your lawyers
         18        can you show it to me?                                     18        can ask you why, okay?
         19   A. I can, yes.                                                  19                   MR. MARKO:   Asked and answered. He's
         20   Q.    It exists?                                                20        explained to you why he wasn't able to do that.
         21   A. It exists in the fact that I brought on the National         21   BY MR. ACHO:
         22        Organization of Black Law Enforcement Executives to        22   Q. Did you develop a program for diversity and inclusion.
         23        assist the City of Warren's police department in           23        yes or no? Do you have a program?
         24        developing a recruitment protocol that would increase      24                   MR. MUNGO: Objection, asked and answered.
         25        the number of minority applicants within the candidate     25        He said the mayor wouldn't allow him to do it,




                                                                         EGAL
                                                                    PPORT                                        Pages 247 to 250

                                                                                                    ,TM
                                                        "he Power of Commltmeol
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                    PageID.10524                        Page 37 of
                                      72

       GREGORY MURRAY
        February 26, 2018

                                                                    Page 251                                                             Page 253
              1         Counsel.                                                1                  (Recess taken at 5:16 p.m.)
              2    BY MR. ACHO:                                                 2                  (Back on the record at 5:19 p.m.)
              3    Q. Then you can answer that yes or no?                       3    BY MR. ACHO:
              4                  MR. MARKO: Asked and answered.                 4    Q. I want to ask you something, Mr. Murray, when did you
          5        A. I answered your question.                                 •;
                                                                                          begin talking to Mr. Mungo about DeSheila Howlett?
          6        BY MR. ACHO:                                                 6    A.    I was subpoenaed and someone knocked on my door,
          7       Q.     No, you didn't.                                        7
                                                                                          served me with a subpoena to arrive — to come to the
          8       A. I'll answer the same way. You can't initiate a             S         deposition to be deposed and that day —
          9          program without the mayor's permission that -              9    Q- Yeah, but you talked to him because you prepared an
         10       Q. So you didn't?                                            10         affidavit?
         11       A.    That he made -                                         11    A.    I did not talk to him.
         12       Q. Allyou do is say you didn't -                             12    Q. Who did you speak with?
         13       A.    He prohibited me --                                    13    A. His — Desiree Turner, I believe is her name.
         14                    MR. MUNGO: No, objection, asked and             14    Q- Does she work for him?
         15             answered. He said the mayor prohibited him.            15                  MR. MARKO: Foundation.
         16       BY MR. ACHO:                                                 16    BY MR. ACHO:
         17       Q. Did you implement any program of diversity and            17
                                                                                     Q- Who's Desiree Turner?
         18          inclusion, did you implement any, yes or no?              18    A. She was an investigator that came to me and —
         19                      MR. MUNGO: Objection, asked and answered.     19    Q. From Mr. Mungo's office --
         20                      MR. ACHO: It's a different question.          20                  MR. MARKO: Foundation.
         21                      MR. MUNGO: It's the same question.            21    BY MR. ACHO:
         22       A. I did develop and implement the All Access Warren         22    Q. -- right?
         23          project —                                                 23    A. I assume so, yes.
         24       BY MR. ACHO:                                                 24    Q. Sure. She told you, she gave you her card, didn't
         25       Q. Okay.                                                     25         she?



                                                                    Page 252                                                            Page 254
          i       A.   — which dealt with persons with disabilities, which      1                  MR. MUNGO: Objection, assuming a fact
          2            is a part of the diversity community --                  2         that's not in evidence. She is not from my office.
          3       Q. Okay.                                                      3    BY MR. ACHO:
          4       A. —and that is in writing.                                   4    Q.   Go ahead.
          5       Q. Okay.                                                      5    A.   Yes.

          6       A. It is in existence now, I hope, and the mayor has          6    Q.   Okay. So she asked for this affidavit?
                                                                                7
          7            numerous memos from me regarding that                         A.   Yes.

          8       Q. Okay. Weil, that's all we're asking for. I just want       8    Q. And she prepared it for you and you signed it?
          9            to see what you actually accomplished and so that's      9    A.   Yes.

         10            one of them, right?                                     10    Q.   So we're clear, how did you happen to talk to her?
         11       A. I needed to understand what you meant by —                11    A.   She showed up at my house.
         12       Q.    Okay. Now, how many programs did you monitor and       12    Q- Well, do you talk to everybody who shows up at your
         13            practices and procedures that you monitored that        13         house?

         14            promoted diversity and inclusion, how many programs     14    A.   That's a ridiculous question.
         15            did you monitor?                                        15    Q. No, do you —
         16       A. What is your definition of programs? I want to answer     16    A. The majority of the people, yes.

         17            your question.                                          17    Q.    You didnt know this woman?
         18       Q. Is it in your job description?                            18    A.   She identified herself to me.
         19                    MR. MUNGO: Let him see the job                  19    Q. And she just knocked on your door, she didnt call you
         20            description.                                            20         in advance?
         21       A.    As I said before ~                                     21    A.   That's right she just showed up at my door.
         22                    MR. MUNGO: Let's make a copy of that so we      22    Q- And you invited her in?
         23            can see it.                                             23    A.   Yes, sir.
         24                    Can you make a copy?                            24    Q- What did she say to you?
         25                    MR. MARKO: Then we have to stop.                25    A. That she was working on a case and wanted to ask me




                                                                    J_J.

                                                                      PPORT                                         Pages 251 to 254


                                                             e Power of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                       PageID.10525                      Page 38 of
                                      72
       GREGORY MURRAY
       February 26, 2018

                                                                        Page 255                                                             Page 257
          1            some questions regarding my tenure there at the City         i
                                                                                             question.
          2            of Warren.                                                   2   A.   Uh-huh.
          3       Q. Who did she say she was working for?                           3   Q. The truth is, your opinion has been, because you've
          4
                  A. I believe she said she was working on the case She             4        told multiple people beyond this room, that DeSheila
          5            didn't tell me she was working for Mr. Mungo. She            5        Howlett doesn't have a case, correct, you said that
          6            told me she was working on the case.                         6        under oath?
          7       Q. Well,didn't you ask her?                                       7                MR. MARKO: Objection, that is a legal
          8       A. No, why? Why do I have to ask? She answered my                 6        conclusion.
          o
                       question.                                                    9   BY MR. ACHO:
         10       Q. How do you know that she was legitimate?                      10   Q. Go ahead.
        11        A.    She showed me a card.                                      11   A. As I said before, I'm not an attorney. Based on what
        12        Q. What was on the card? What was on the card?                   12        limited information I had, I drew that conclusion.
        13        A. The card was her name, investigator, and the name of          13   Q. Okay. And if she would have put that, this woman, the
        14             the agency. I recognized the name of the agency             14        investigator, in the affidavit, if she would have put
        15             because, back in the day, I had hired the person who        15        that in, you would have signed the affidavit?
         16            owned the agency, Julianne Cuneo, and I knew her from       16                MR. MARKO: Objection.
         17            when I hired her when I was at the Detroit Free Press       17   A.   I would have asked her to take it out.
        18             so I was aware of the agency itself.                        18   BY MR. ACHO:
        19        Q. What was the name?                                            19   Q. You would have asked her to take it out?
        20        A. Sunshine Investigations.                                      20   A. Yes, sir.
        21        Q. Do you know who hired Sunshine Investigations?                21   Q.    But it was the truth, right?
        22        A.    No.                                                        22                MR. MUNGO: Objection, argumentative,
        23        Q. But did you tell this investigator that DeSheila              23        Counsel.
        24              Howtett's case was bullshit or -                           24                MR. MARKO: And it calls for a legal
        25        A.    No.                                                        25        conclusion.



                                                                        Page 256                                                           Page 258
          1        Q.     But you told us earlier that you told multiple people     1   BY MR. ACHO:
          2              that DeSheila Howlett did not have a case?                 2   Q. You said you tell the truth, don't you?
          3        A. Based on my limited expertise, yes.                           3   A.   I do.
          4        Q. How come it's not in your affidavit? Your affidavit           4   Q. And the truth is you believed, and do believe now,
                                                                                    c
          5           didnt say that, did it?                                                DeSheila Howlett doesn't have a case?
          6        A.     She didn't ask me.                                        6                MR. MUNGO: Objection, mischaracterizes his
                                                                                    7        testimony, Counsel.
          7        Q. Okay. So your affidavit is incomplete, correct?
              8             MR. MARKO: Objection, assumes facts not in              8                MR. MARKO: And it calls for --
              9          evidence.                                                  9                MR. MUNGO: You are badgering this witness.
         10        A.     I wouldn't say that, no.                                 10                MR. MARKO: And it calls for a legal
         11        BY MR. ACHO:                                                    11        conclusion.
         12        Q. If she would have put in, I, Gregory Murray, fully           12   A.    No.
         13           sworn deponent, say that I believe DeSheila Howlett          13   BY MR. ACHO:
         14           has no case, you would have signed it?                       14   Q.    No, what?
         15                    MR. MARKO: Objection, speculation and that          15   A.    No.
         16           calls for a legal conclusion.                                16   Q. No, what?
         17        BY MR. ACHO:                                                    17   A. You put so many things inside of that question that I
         18        Q. True, you would have?                                        18        have to answer, no. If she had put that in the
         19        A. No, I probably would not have said that to her.              19        affidavit I would have had her strike it because its
         20        Q. Why, that would have been the truth, right? You said         20        just a nonlegal opinion on my part
         21           you tell the truth.                                          21                (Mr. Mungo left the deposition room at
         22        A. She didn't solicit that response from me.                    22                5:24 p.m.)
         23        Q. I didnt ask you that.                                        23   BY MR. ACHO:
         24        A.     I answered ft                                            24   Q. Wait a minute. But you got on television --
         25        Q.      Wait Wait. Wait. You have to listen to my               25   A.   Yes.




                                                                           EGAL
                                                                                                                      Pages 255 to 258


                                                             e Power of Commitment1
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                 PageID.10526                   Page 39 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                 Page 259                                                          Page 261
          1   Q. - and said she was a victim of discrimination, right?       1
                                                                                 A.   Yes.
          2                                                                  2
                           MR. MARKO: Objection, mischaracterizes his            Q. What happened with that lawsuit?
          3        testimony, assumes facts not in evidence.                 3   A.   It was dismissed.
          4   A. I've never said that on television or to any reporter.      4   Q. You got paid?
          5   BY MR. ACHO:                                                   5   A. No, sir.
          6   Q. So you're not backing up DeSheila Howlett, are you?         6   Q. It was dismissed that your allegations were not
          7                MR. MARKO: Objection to form.                     7        supportable, correct?
          8   A. I don't understand what you mean.                           8                MR. MARKO: Objection, that calls for a
          9   BY MR. ACHO:                                                   9        legal conclusion and foundation.
         10   Q. You're not supporting her allegations, are you?            10   BY MR. ACHO:
         11                MR. MARKO: Objection to foundation as to         11   Q. Go ahead.
         12        what her allegations are and it calls for a legal        12   A.   I lost the lawsuit
         13        conclusion.                                              13   Q.    Who was your attorney?
         14   A.    That's for a finder of fact to determine.               14   A. That was so long ago. You'd have to give me some time
         15                (Mr. Mungo entered the deposition room at        15        to remember that
         16                5:25 p.m.)                                       16   Q. Okay. So we need two things. Let's make a note. Do
         17   BY MR. ACHO:                                                  17        you remember the names of those three women, by the
         18   Q. Well, aren't your opinions about Mayor Fouts not           18        way?
         19      genuinely interested in adopting practices, that's for     19   A. The people on the •- on the nightshift?
         20        a legal conclusion, isn't it?                            20   Q. No, I'm sorry, the -
         21   A. Not that I'm aware of, sir. There are no legal             21   A.   What three women?
         22        consequences to my making that statement.                22   Q. The three women that you recommended to the mayor?
         23   Q.    No legal consequences?                                  23   A.   Not yet
         24   A.    Not that I'm aware of.                                  24   Q. Okay. Now, you say the mayor was not committed to
         25   Q. By the way, why did you go on television, can you tell     25        diversity, correct?



                                                                 Page 260                                                          Page 262
          1        me?                                                       1   A.   Correct
          2   A. I was asked why I resigned.                                 2   Q.    Now, that's based upon your 11 months there, correct?
          3   Q. Why did you go on television?                               3   A. It's based on the statement by the mayor to me
          4   A. I was asked why I resigned and there had been               4        directly that he wanted me to put diversity on the
          5        statements made in the press disparaging my integrity     5        back burner until after the 2019 election because he
          6        and —                                                     6        was fearful of a backlash by white voters.
          7   Q. Let me understand, we're going to talk about your           7   Q.    Just so I'm dear, your sole opinion that Mayor Fouts
          8        integrity —by the way, were you ever fired?               8        was not committed to diversity was based upon the 2019
          9   A.   Yes.                                                      9        election, deferring things?
         10   Q. You were?                                                  10   A. No, sir.
         11   A.   Yes.                                                     11   Q. Well, was there anything else?
         12   Q. How many times?                                            12   A.    His behavior, his statements to me, his not — not
         13   A.   Once.                                                    13        allowing me to do certain things like create a
         14   Q. By who?                                                    14        diversity committee, et cetera, those were the primary
         15   A.   A hospital.                                              15        reasons that I came to the conclusion that the mayor
         16   Q. Why did they fire you?                                     16        was not genuine about diversity but most importantly,
         17   A. Because everyone on the shift was held responsible for     17        that he told me he intended to put diversity on the
         IS        not processing a patient in emergency properly.          18        back burner until the 2019 election and he wanted me
         19   Q. Did you believe it was discriminatory?                     19        to take up being the liaison between the City of
         20   A. That had nothing to do with discrimination.                20        Warren and the census bureau, which is an altogether
         21   Q. Did you believe it was discriminatory?                     21        different job, well outside the scope of my job
         22   A. No, not that case, at Riverview Hospital.                  22        description.
         23   Q. Did you do anything about it?                              23   Q. Mayor Fouts, you told us earlier you liked him,
         24   A. Yes, I sued.                                               24        correct?
         25   Q. You did file a lawsuit?                                    25   A. Yes, I did.




                                                                       EGAL
                                                                                                                Pages 259 to 262


                                                    The Power of Commitment1
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                          PageID.10527                      Page 40 of
                                      72

       GREGORY MURRAY
       February 26, 201

                                                                        Page 263                                                              Page 265
             1   Q. And he was always kind to you and respectful to you,             1         of other people.
             2         wasn't he?                                                    2    Q.    But you didn't like them, you worked with them but you
             3   A.    Yes.                                                          3         didn't like them7
             4   Q. And, personally, you enjoyed workingwith him,                    4    A.    You can like a person's idiosyncrasies without liking
             5        correct?                                                       5         what they do.
             6   A.    Yes.                                                          6    Q- Okay. Did you know he appointed the first, second,
             7   Q. Okay. Now, were you aware when you made the public               7         third, fourth and fifth and sixth African-American
             s
                    comments that the mayor is not committed to diversity            5         members of the planning commission, did you know that?
             9      of these following things - I'm going to ask you one             9    A.    Yes.
        10          after another to see if you're aware of it.                    10     Q. Now, let me ask you this, is your opinion that these
        11       A.    Okay.                                                       11          appointments were all political expediency, yes or no?
        12       Q. Were you aware that he appointed the first                     12                    MR. MARKO: Asked and answered.
        12          African-American fire commissioner in Macomb County,           13     A.    You're asking me my opinion, my opinion is some of
        14            were you aware of that?                                      14          them, yes.
        15       A.    Yes.                                                        1 5    BY MR. ACHO:
        16       Q.    And you still feel that he isn't committed to               16     Q.    But the other is not, it wasn't political?
        17            diversity, correct?                                          17                    MR. MARKO: That mischaracterizes his
        15       A. I now understand that these were political                     18          testimony.
        19            calculations being played out.                               19     BY MR. ACHO:
        2C       Q. Okay. So, in other words, if Mayor Fouts hired or              20     Q- What do you mean?
        :;             promoted African-Americans or Arab-Americans or women,      21     A. Some of them possibly were.
        ::             the sole purpose, in your mind, is political, correct?      22     Q. And some possibly were not?
        23       A. I would not say, sole.                                         23     A.    True.
        24       Q. Primarily political, that's what you're telling us             24     Q- All right. Let's go with this, do you know that
                       now?                                                        25        currently a majority of the planning commission are


                                                                        Page 264                                                              Page 266
             1   A. What I'm telling you now is, is that I believe that              1         nonwhite and that includes Muslims, did you know that?
             2        the mayor has appointed people of color as a political         2    A.    Yes, sir.
             3        calculation.                                                   3    Q- Are you alleging that is strictly political, yes or
             4   Q. Okay. Now, how do you know - beause I'm going to go              4         no?
             5        through a whole list of these -                                5    A.    It's not a yes or no answer. Some of it, yes, some of
             6   A.   That's fine.                                                   6         it, no.
             7   Q.    -- and I'm going to ask you for each one, how do you          7
                                                                                          Q- Okay. Do you know that Mayor Fouts has appointed
             8        know it's a political calculation, okay?                       3       several women of all ages to different positions
             9                (Mr. Vinson left the deposition room at                9         throughout the City of Warren, did you know that?
        10                    5:30 p.m.)                                           10     A.    Yes.

        11       BY MR. ACHO:                                                      11     Q- Do you say that that's political?
         . . .
                 Q. Let's take the first one, how do you know hiring the           12     A.    Some possibly would be, yes. Any appointment is
        13            first African-American fire commissioner in Macomb           13          political.
        14            County was a political calculation, how do you know          14
                                                                                          Q. Wait a minute. You're suggesting political means --
        15            that or is that your guess?                                  15          okay, fine, I'll go on. You know he appointed, the
         : :     A. That's my assessment.                                          16          mayor, Greg Jackson to downtown development authority
         .
                 Q. That's your guess7                                             17          and became the first African-American to sit on the
         IS      A. That's my assessment.                                          : '-        downtown development authority board, which is
         19      Q. Your assessment based on what?                                 19          prestigious, did you know that?
         2(3     A. My assessment based on what the mayor's behavior, as           20     A.    Yes.

         :;           demonstrated to me, has revealed to me during the time       21     Q. Are you alleging this somehow was not the act of a
         22           I worked there.                                              :.:.        good person7
         23      Q. Even though you say you personally liked him, enjoyed          23     A.    I wouldn't make that characterization. I would say it
         24           working with him, despite that behavior?                     24          was political. Greg Jackson owns five or six
         25      A.    I've worked with bigots and racists and a whole host        25          dealerships, it's political.




                                                                        Legal
                                                                                                                         Pages 263 to 266
                                                                        pport
                                                                                                            TM
                                                          The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                   PageID.10528                     Page 41 of
                                      72

       GREGORY MURRAY
       February 2 6, 2 018

                                                                   Page 267                                                            Page 269
          1    Q.    But he's black?                                           I    Q. Well,didnt Ethan Vinsonbeing the city attorney
                                                                               ?
          4.
               A. It's a political appointment nonetheless.                            promote genuine diversity?
          3    Q. Okay. They're political appointments, that's not what        3    A. It gave the appearance of diversity.
          4       I'm getting at. You'resaying he's not committed to           4    Q. Either he was an enhancement of diversity or not,
          5       diversity, isn't that what you told the media, yes or        5          which Is it?
          6         no?                                                        6                    MR. MARKO: Objection.
          7    A. With respect to changing city government, yes, that's        7                    MR. MUNGO: Objection.
          3         correct.                                                   8                    MR. MARKO: Objection to form.
          9    Q. And here I've identified, what, 10 or 11 so far and          9
                                                                                                    You don't have to answer that.
         10         we're not even near done and you're stillstanding by      10    BY MR. ACHO:
         11         your guns, right?                                         11    Q. Yes, you do.
         12    A. Yes, sir.                                                   12                    MR. MARKO: It's been asked and answered.
         13    Q. Okay. Did you know he appointed Ethan Vinson as the         13                   MR. ACHO: You know what, I'll go to court
         14         first African-American city attorney in the history of    14          if I have to. When we finish this deposition -
         15         Warren?                                                   15                   MR. MARKO: Do you have a different answer?
         16    A. Yes, after I recommended Ethan to the mayor.                16                   MR. ACHO: - I will go into court.
         17                                                                   27                   THE WITNESS: No, I dont have a different
               Q.    But he hired him, he didn't have to hire an
         18         African-American, did he?                                 13          answer.

         19    A. He was looking to present, I believe, the facade of         19    BY MR. ACHO:
         20         being inclusive and to the —                              20    Q. Did it enhance diversity, yes or no?
         21    Q. That's just your perception?                                21                    MR. MARKO: Asked and answered.
         22    A. You asked my opinion.                                       22    A.     It was a number on a chart
         23    Q. But it's only your perception that's a facade?              23    BY MR. ACHO:
         24    A.    Its my assessment                                        24    Q. But didnt the mayor want you to get a number higher
         25    Q. Your assessment Do you know Ethan Vinson's                  25       on the chart than what the city had, true?


                                                                   Page 268                                                            Page 270
          I         background?                                                1   A.    For political purposes, yes.
          2                                                                    2   Q. Okay. So you're standing by your ground that all of
               A.   Yes.
          3    Q. It is very impressive, isn't it?                             3         these hires were for political purposes?
          4    A.   Yes.                                                       4   A. I never said that, sir.
          5    Q. You don't believe that Ethan Vinson was hired because        5   Q. What about appointing Brittany Dallas as the human
          6         he happened to be the best person for the job?             6         resources assistant?

          7    A.   I believe Ethan Vinson was hired because he was black      7   A. I have no knowledge as to what was involved in that
          8         and a qualified person.                                    8        appointment
          9    Q. Is there anything wrong with that?                           9   Q. He appointed Amanda Mikaexecutive assistant, the
         10    A. To some extent it could be, it depends what your            10         first Arab-American employee in the mayor's office?
         11         ulterior motives might be.                                11   A. I really have no knowledge of what the motivation was
         12    Q. How about the motive of being - having more                 12        of hiring Amanda Mika.
         13         African-Americans in the City's employment, is that a     13   Q. What about Richard Sabaugh, public service director,
         14         proper and good motivation?                               14         who's also an Arab-American, do you think that doesn't
         15    A. Yes, if ifs genuine.                                        15         support or undermine your statement that the mayor is
         16    Q. Well, are you saying, as you sit here today, the            16         not committed to diversity?
         17         hiring of Ethan Vinson, who's a prominent black           17   A. I believe that's incidentally consequential to the
         18         attorney, was not a proper motivation?                    18         political perspective.
         19    A. It was a political appointment that had a positive          19   Q. Incidental, you have a department head, one of the
         20         consequence, yes.                                         20         most important public services, you feel that's
         21    Q. But weren't you supposed to bring in African-Americans      21         incidental?

         22         as a positive consequence, yes or no?                     22   A. Yes, what I understand is that Mr. Sabaugh ran Mayor
         23    A. The answer to that is yes but •-                            23         Fouts' campaign and that that was one of the primary
         24    Q. Okay.                                                       24         reasons for bringing him on board in the capacity he's
         25    A. -- for the purpose of genuine diversity.                    25         in. I don't think it was —




                                                                   Legal
                                                                                                                  Pages 267 to 270


                                                      The Power of Commitmenl
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10529                        Page 42 of
                                      72

       GREGORY          MURRAY
       February 26,                 2018

                                                             Page 271                                                                  Page 273
          1                MR. MARKO: Go ahead.                             1                   MR. MARKO: Asked and answered.
          2   A. I don't think it was because of diversity, it was          2   BY MR. ACHO:
          3        because he had other skill sets and just happened to     3   Q. Do you hear what I just said?
          4        turn out to be Arabic.                                   4   A.    Yes.
          5                (Mr. Mungo left the deposition room at           5   Q. Does that now -- you still stand by no commitment to
          6                5:38 p.m.)                                       6        diversity, right?
          7   BY MR. ACHO:                                                  7   A.    I think what you're confusing, sir, commitment of
          8   Q. Who told you what you just said or is that your            8        diversity as it relates to singular appointments and
          9        assessment?                                              9        actual practices and policies, that's what you're not
         10   A. That's my assessment                                      10        understanding, and that's the framework within which
         11   Q. Okay. Now,are you aware that MayorFouts approved          11        I'm answering your questions.
         12        the promotion of two African-Americans in human         12   Q. Okay. Also, the mayor sponsored having a large photo
         13        resources?                                              13        of Dr. Martin Luther King at the entrance of the Civic
         14   A.   Yes.                                                    14        Center Library, did you know he did that?
         15   Q. Isnt that a sign of commitment to diversity?              15   A. Yes, sir.
         16   A. Ifs a sign of political patronage.                        16   Q. It's a good thing, isn't it?
         17   Q. Okay. He appointed Hazel Rivers to the crime              17   A. Yes, sir.
         18        commission, what about that?                            18   Q. That doesn't sound political to me. Does it sound
         19   A. I have no knowledge as to why that appointment was        19        political to you?
         20        made.                                                   20   A. Yes, sir.
         21   Q. He appointed Doug Williamsas senior housing               21   Q.    Bern ice King, do you know who she is?
         22        assistant?                                              22   A. Yes, sir.
         23   A. Who, himself, had his own issues with race in that        23   Q. Are you aware of the letter she sent to the mayor --
         24     department and he spoke to the mayor about that            24   A.    Yes.
         25   Q. You know, you seem to know a lot of things without        25   Q. - commending him about his diversity?


                                                             Page 272                                                                  Page 274
          1        having personal knowledge. Is this what someone tells    I   A. Yes, sir.
          2        you?                                                     2   Q. So here you have Dr. Martin Luther King,Jr.'s
                                                                            3
          3                 MR. MARKO: Objection to form and                         daughter commending the mayor for his diversity and
          4        mischaracterizes his testimony.                          4        you are saying, no, he really doesn't, is that right?
          5   BY MR. ACHO:                                                  5   A. No, I'm saying the mayor's commitment to diversity was
          6   Q. That's what someone told you, is that correct?             6        not genuine.
          7             (Mr. Mungo entered the deposition room at           7   Q. And he changed the image from Fortress Warren from the
          8             5:38 p.m.)                                          8        previous administration, didn't he?
          9   A.    That's what Mr. Williams told me.                       9   A. I believe that there are enough people out there who
         10   BY MR. ACHO:                                                 10        still believe that Warren is Fortress Warren.
         11   Q. Yeah, ifs not your own knowledge, is it?                  11   Q. But you haven't done anything to change it, have you?
         12   A. Well, the party had shared that with me, yes.             12   A. Within my limitations, no.
         13   Q. So you really don't know what hearsay is, do you?         13   Q. Allright. The mayor has more employees at city hall
         14             MR. MARKO: Objection, Counsel.                     14        who are African-American than ever before, true?
         15   BY MR. ACHO:                                                 15   A. That would be n umerica lly correct
         16   Q. Did you know the mayor started the annual Dr. Martin      16   Q. Well, more than numerically correct, it shows
         17      Luther KingDay ceremony day at Warren City Hall?          17        diversityeffort on the part of the mayor, correct?
         18   A. Yes, sir.                                                 18                   MR.MARKO: Objection to foundation.
         19   Q. Now,did you know it's the only city in MacombCounty       19                   Go ahead.
         20      to have such an event, did you know that?                 20   A. It shows that there are a larger number of people of
         21   A. I'm not aware of that I think the county also does        21        color working in the City of Warren than in previous
         22      something on Martin Luther King Day.                      22        administrations.
         23   Q. Did you hear what I said?                                 23   BY MR. ACHO:
         24   A.    Yes.                                                   24   Q. Okay. So Mayor Fouts was responsible for that.
         25   Q. It's the only city in the county?                         25        correct?




                                                            nJEGAL
                                                                PPORT                                           Pages 271 to 274


                                                  The Piwer of Commitment1
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                      PageID.10530                    Page 43 of
                                      72

       GREGORY              MURRAY
       February 26, 2018

                                                                 Page 275                                                               Page 277
          1   A.    Yes.                                                       l        were recommending you told him to delay, is that
                                                                              ->
          2   Q- Okay.                                                                  correct?
          3                                                                    3   A. Based on what the mayor told me was his concern about
              A.    Yes.
          4   Q- So that shows a commitment to diversity, doesn't it?         4         the backlash that he anticipated.
          5   A.    It shows an understanding of how that would be             5   Q.    But I'm just trying to understand ~
          6        perceived.                                                  6   A.   Yes.

          7   Q. Perceived to something good, right?                          7    Q. You've only made five recommendations, two you asked
          8   A. By some perceived as nothing but tokenism.                    8        to be done and he did them, doesn't that show you a
          9   Q- So in your world, if you hire African-Americans it's          9        commitment to diversity, which is different than what
         10        tokenism?                                                10          you told the media?
          1   A.    No, sir.                                                •m i   A.   It shows an intent to showcase isolated incidences of
          2   Q- Well, either it's a good thing or it's tokenism, which     12          hiring minorities.
          3        is it?                                                   13     Q. Okay. Well, I've already gone through 16 with you and
         .4   A.    It could be both.                                       14          I'm going to go through more.
         .5   Q- In all these instances I've given you so far, we're        15     A.   Sure.

         .6      not done, are you saying these were all tokenism?          16     Q. So 16 is not isolated, is it?
         .7                  MR. MARKO: Objection, that                     ;~                       MR. MARKO: Objection to form.
         .6        mischaracterizes his testimony.                          18     A. Over a 10-year period, yes.
         19   A.    No, sir.                                                19     BY MR. ACHO:
         20   BY MR. ACHO:                                                  20     Q. Okay. And isn't it true that in all of the State of
         21   Q- So some of these were commitments to diversity, right?     21          the Qty speeches diversity and inclusiveness has been
         22                  MR. MARKO: Foundation.                         22          a highlight in all of Mayor Fouts' speeches or you
         23   A.    I'm not able to discern that from these appointments.   23          just dont know, correct?
         24   BY MR. ACHO:                                                  24     A. I can say all of the speeches, no.
         25   Q- But you cant discount them either, can you?                25     Q. But you don't know?



                                                                 Page 276                                                               Page 278
          \   A.   Obviously not                                               1   A. I'm not privy to all of the speeches.
          2         Pardon me? Oh, obviously not?
              Q.                                                               2   Q. Well, you were if you would have listened to them,
          3   A.   Yeah.                                                       3      right?
          4   Q. So the mayor's efforts you cannot discount, as you sit        4                      MR. MARKO: Objection.
          5        here today?                                                 5   BY MR. ACHO:
          6   A.   The mayor's motivation I can discount                       6   Q. If you heard them, right?
          7
              Q. Well, what's more important, motivation or results,           7   A.  Now, that was uncalled for, Mr. Acho.
          8        you brought in no one of color to the city?                 8   Q. No, if you would have heard the speeches -
          9   A.   That's not true, sir.                                       9   A. That's not what you intended by —
         10                 MR. MARKO: Objection to the form of the         10     Q. That's exactly all I intended. You're being
         11        question.                                                11        overly-sensitive.
         12   BY MR. ACHO:                                                  12                MR. MARKO: That's argumentative.
         13   Q.   Who did you bring in to the City, who did you actually   13     BY MR. ACHO:
         14        bring in of color?                                       14     Q. Let's back up. I asked you, isn't it significant that
         15   A.    I made the recommendation for Ethan, I'm not saying     15        in all of the State of the Cityspeeches diversity
        16         that it was the only recommendation he got from me but   16        inclusiveness has been a highlight,that is important,
         17        I made that initial recommendations for Ethan. I made    17           isn't it?
         18        the initial recommendation for Clarissa Cayton, who is   18     A. It's important to say.
        19         now the director of the communications department and    19     Q. Okay. Andthen, on top of that, he hiredyou as the
         20        I gave him the three resumes, as he asked me, of three   20       onlydiversity coordinatorin the historyof Warren
         21        African-American females for the position of human       21       and the onlyone in southeast Michigan, right?
        22         resource director.                                       22     A.    That was a ruse.
        23
              Q. If I understand your testimony correcdy, the two           23     Q. Okay.
        24       recommendations of department-level positions that you     24     A. I came to find, to understand, that it was a ruse and
         25        made, the mayor supported you and the three that you     25          that his interest in diversity was not genuine.




                                                                        EGAL
                                                                                                                    Pages 275 to 27;


                                                        tie Power of Commitment1
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                     PageID.10531                     Page 44 of
                                      72

       GREGORY          MURRAY
       February 26, 2018

                                                                 Page 27 9                                                             Page 281
          1   Q. So here I've now identified 17 --                             1         would mean taking a look at all of your protocols to
          2   A.    Yes.                                                       2         make sure that one, that they're placed at their best
          3   Q. -- including department heads, like Mr. Vinson, and           3         practice and that people are excluded based on
          4        those were all ruses?                                       4         practices and policies that on its face are not racist
          5   A. Over a 10-year period, 2 a year, thafs a good quota.          5         but have disparate impact
          6   Q. Okay. He appointed George Anthony to be diversity             6    Q. Okay. You say that you really - you dont know if
          7        coordinator, that's a commitment to diversity, right?       7         you did a good job, do you?
          8   A. Mr. Anthony has absolutely no credentials in diversity        8    A. Oh, I did a good job.
          9        or advocacy for diversity. He has law enforcement           9    Q. Okay. Please tell me this, since you did a good job.
         10        credentials and they're impressive, and I know George     10          how many African-Americans applied for police officer
         11
                   and I like George and I hope George can do a better       '-'-        positions in Warren in the last four years?
         12        job, but George has no experience in negotiating          12     A.   I'm not aware of that sir.
         13        issues of diversity with units of government              13     Q. How many African-Americans were offered positions as
         14   Q. But you, you were there 11 months and you really            14          police officers?
         15        didn't accomplish much, did you?                          15     A. I'm not aware of that sir.
         16                   MR. MARKO: Objection, argumentative.           16     Q. How many African-Americans apply for positions, were
         17   A. I accomplished some things, yes.                            17          offered positions, and dedined?
         18   BY MR. ACHO:                                                   18     A. I'm not aware of that, sir.
         19   Q. Some things?                                                19     Q. You don't think that matters?
         20   A. Yes, sir.                                                   20     A. I think what matters is that you have a police force
         21   Q. He also appointed Melody Magee to the housing               21          of 204 sworn law enforcement officers and you only
         22        commission.                                               22          have one black - black police officer with the City
         23   A. Yes, sir.                                                   23          having at least 16 percent African-American and the
         24   Q. That's a good thing, isn't it?                              24          surrounding metropolitan area having a predominance of
         25   A.    I don't know what her credentials are and —              25          African-American persons, that there is something


                                                                 Page 280                                                              Page 282
          1   Q. So what, she's a minority?                                    1         there that seems to be institutional and, to some
          2   A. Thafs the problem.                                            2         extent intentional.
          3                                                                    3
              Q. What is the problem?                                               Q. But you're a diversity coordinator and you didn't even
          4   A. That it doesn't matter as long as you have a black            A         bother to find out what happened in the last four
          5        face positioned somewhere. What you just said               5         years --
          6        reveals — it doesn't matter, it does matter.                6    A.    That's not correct
          7   Q. Sir-                                                          7    Q. -- with regard to the police department?
          8   A.   It does matter.                                             8    A. I requested that information from the police
          9   Q. You don't know her credentials?                               9         department and you need to ask Mark and the mayor to
         10   A.   I do know her credentials.                                10          give you the memo that I wrote requesting that
         11   Q. What are they?                                              11          information.
         12   A. She was a former buyer ~ a diversity buyer for, I           12     Q. When did you --
         13        believe, GM.                                              13     A. Your clients aren't being upfront with you.
         14   Q. So you don't think she was qualified?                       14     Q. When did you request it?
         15   A.    For the housing commission, I don't know that she is     15     A. I requested that information in about June or so,
         16        or isn't                                                  16          yeah.
         17   Q. So you're not in a position to say?                         17     Q. So since --
         18   A.   Correct                                                   18     A. June, July.
         19   Q. But having more diversity is a good thing, right?           19     Q. You've never followed up after that, did you?
         20   A. Just having black people in spaces and faces is not         20     A. I followed up with the mayor.
         21        enough for diversity.                                     21     Q. You didn't follow up with the civil service
         22   Q. Okay. What is enough in your mind?                          22          commission?
         23   A. Genuine diversity would seem to imply that your             23     A. That would be inappropriate for me to do so.
         24        workforce is representative of your City's                24     Q. Well, that's what you say.
         25        demographics, that's what it would mean to me and that    25     A.    Yes.




                                                                                                                   Pages 279 to 282


                                                   The Power of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10532                      Page 45 of
                                      72

       GREGORY         MURRAY
       February 26, 2018

                                                                 Page 283                                                                Page 285
          1   Q. Didnt you tell us it was a national problem and a           l         history, were you aware of that?
          2
                 statewide problem that not enough African-Americans         2    A. Yes, sir.
                   were applying to be police officers?                      3
          3                                                                       Q. What do you think of that, isn't that promoting
          4   A. Absolutely, yes, sir, but I also chaired that Grand         A         diversity?
          c
                   Rapids, Kalamazoo and other cities and Dearborn, in       5    A. I think it's manipulating diversity, although she is
          6        particular, have been In the same situation and I         6         well-qualified.
          7        encouraged the mayor to reach out to those                7    Q. And then Gena Benson, an African-American, to the
          6        municipalities so that he can get an understanding of     8         crime commission?
          9        how diversity is introduced into an environment like      9
                                                                                  A.    I'm not aware of that
         10        Warren, but black people are still being hired all       10                 (Mr. Mungo entered the deposition room at
         11        across die state but not in Warren.                      11                 5:52 p.m.)
         12   Q. In Warren, you know, two were offered positions and        12    BY MR. ACHO:
         13      declined, did you know that?                               13    Q. Okay. So here I've listed a whole long list of things
         14   A. No, sir.                                                   14         and what you're telling the court, I don't care about
         15   Q. Wouldn't that make a difference, the number would have     15         all of these appointments, African-American, women,
         16        spiked by a thousand percent, right?                     16         Arab-Americans, to my mind none of that makes any
         17   A.   No. No. No.                                              17         difference at all about my opinion, correct?
         18   Q. Well, yeah, to go from 1 to 3.                             15                 MR. MARKO: Objection to the form,
         19   A. The City of Warren has a reputation that a lot of law      19         mischaracterizes his testimony.
         20        enforcement officers have issues with and that also      20    A. I never said, don't care. I never used those words
         21        helps to inform people's decisions to accept             21         and I do understand how initiatives can be manipulated
         22        employment from the City of Warren.                      22         for political purposes.
         23               MR. ACHO: Could you read the question             23    BY MR. ACHO:
         24        back?                                                    24    Q. Well, answer my question. You're telling us under
         25                 I want you to answer my question, not           25         oath, I don't care about all these hires and all these



                                                                 Page 284                                                                Page 286
          1        yours, okay?                                              1         initiatives, that doesn't change my opinion, my
          2                 (The following requested portion of the          2         assessment, is that right?
          3                 record was read by the reporter at               •a
                                                                                  A. I'm sharing with you that my assessment of a number of
          4                 5:51 p.m.:                                       4         those were politically motivated and not under or
          5                 Q. Wouldn't that make a difference, the          5         within a genuine interest in diversity.
          6                 number would have spiked by a thousand           6    Q.    Not all of them, you're not saying all of them were,
          7                 percent, right?)                                 7         are you?
          8   A. You said make a difference, it would not have made          8    A. No, sir.
          9        that much of a difference.                                9    Q. Okay. Now, Jere Green, you didn't like him, did you?
         10   BY MR. ACHO:                                                  10    A. I had no feeling one way or another for Mr. Green.
                                                                            11
         11   Q. And were you aware that the mayor appointed Gus                       He'd never done anything to me, except for that one
         12        Ghanam, a sanitation director, who's Arab-American?      12         comment that he made and I didn't even respond to
         13                 (Mr. Mungo left the deposition room at          13         that
         14                 5:51 p.m.)                                      14    Q. Why didn't you? You should have gone up to him, since
         15   A.   Yes.                                                     15         you're a man who's not shy and reticent, and say,
         16   BY MR. ACHO:                                                  16         hey -
         17   Q. He appointed Michelle Nard, the first African-American     17    A. The man carries a gun.
         18        to be appointed to the beautification commission?        18    Q. Are you telling us under oath you're afraid for your
         19   A.   I'm not aware of that at all.                            19         life?
         20   Q. He appointed Ben Lazarus, the first Asian-American,        20    A. The man carries a gun.
         21      and later helped him get elected to the local school       21                 MR.ACHO: Could you read the question back
         22        board?                                                   22         to the witness?

         23   A.   I'm not familiar with that                               23    A. I'm not telling you that The man carries a gun.
         24   Q. What about Clarissa Cayton, first female                   24    BY MR. ACHO:
         25        African-American communications director in Warren's     25    Q. So he carries a gun, so does the lieutenant, okay, so




                                                                      EGAL
                                                                                                                    Pages 283 to 286


                                                      18 Power of Commitmenl
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                           PageID.10533                     Page 46 of
                                      72

       GREGORY                 MURRAY
       February 26,                         2018

                                                                         Page 287                                                             Page 289
          1             do some people in this room.                                 1        because the man carries a gun.
          2                      MR. MARKO: Objection, argumentative.                          If he didn't carry a gun would you have gone up to
                                                                                     2   Q
          3       BY MR. ACHO:                                                       2        him, would you7
          4       Q. Is that the reason you didn't go up to him and                  4   A.    I have no way to answer that question. I would not go
          5             confront him because he carries a gun?                       5        up to a person that carries a gun.
          6       A. He never — Lieutenant Bradley has never spoken to me,           6   Q     Let's back up. I said if he didn't have a gun, would
          7             to my knowledge, as being a nigger.                          7        you have gone up to him?
          8       Q. But you heard it from a third party, correct?                   9                 MR. MARKO:    He answered. Asked and
          S       A. I heard it from someone who I assumed —who I granted            9        answered. He answered that question.
        10              credibility.                                                10   A.    I can't speculate on that.
        11        Q. Okay. Did you know that that man and Green did not             11   BY MR. ACHO:
        12              get along, did you know that, because if you really         12   Q. Why?
              •

                        knew that man, he told me he didn't get along with          13   A. Because the difference is a gun.
        14              him?                                                        14   Q. I said if he did not have a gun?
        15                       MR. MARKO: Objection to form. I don't              15   A.    I have no way to know that.
         16             understand the question.                                    16   Q-    But you could have asked Nichols, does he carry a gun,
         l-7      BY MR. ACHO:                                                      17        you could have asked him, right?
         13       Q. You understand what I'm saying, don't you?                     IS   A.    As I said, every police chief that I have had contact
        19        A.    Would you repeat that?                                      19        with —
        20        Q. Sure. Oh, by the way, I have to ask you something,             20                 MR. ACHO: Read the question back to him.
          .

                        you are telling the court that Jere Green carries a         21                 See, you have to answer my question.
        ::              gun, right, that's what you told us?                        22        Listen to my question.
        23                       MR. MARKO: Asked and answered.                     23                 (The following requested portion of the
                  BY MR. ACHO:                                                      24                 record was read by the reporter at
        25        Q.    This is a foundation. Is that right7                        2:                 5:57 p.m.:



                                                                         Page 288                                                             Page 290
              1   A.      Yes.                                                       1                 Q. But you could have asked Nichols, does
          2       Q. Do you know he hasn't carried a gun in 10 years7                2                 he carry a gun, you could have asked him,
              3                   MR. MARKO: Assumes facts not in evidence.          3                 right?)
              4    A.     I do not know that.                                        4   A.   Anything is possible.
              5    BY MR. ACHO:                                                      5   BY MR. ACHO:
              6   Q. Okay. So, basically, you're speaking on something               6   Q. But you didn't?
          7              like you know what you're talking about but you really      7   A.   I did not ask him that question.
              8          don't, about Jere Green?                                    8         By the way, did you ever keep any notes about anything
              9                   MR. MARKO: Argumentative, mischaracterizes         9        pertaining to the City of Warren or the mayor or Jere
         10              his testimony.                                             10        Green?
         11        A.     The police chiefs that I have had interactions with       11   A.   They were all left in my office when I departed. I
         12              all carry weapons so I don't think it was out of the       12        did keep notes.
         13              ordinary that Jere Green would carry a weapon.             13   Q. About what, what is contained in those notes?
         14        BY MR. ACHO:                                                     14   A. Our recounting of conversations that I may have had
         15       Q. But he doesn't, but you still didn't go up to him?             15        with others, policies that I wanted to explore, things
         16       A.      No, sir.                                                  16        that I needed to verify, all those things were left in
         17       Q. You could have gone up to him and say, is this true            17        my credenza behind my chair.
         16              what this man said you said?                               18   Q- Was there anything derogatory about Mayor Fouts?
         L9       A. That's your opinion, that was not my opinion, no.              19   A. I wouldn't have written anything derogatory about him.

         20       Q. Are you saying something prohibited you after you              20         Was there anything derogatory about Jere Green?
         21              talked to Nichols, right?                                  21   A.   I wouldn't have written anything derogatory about Jere
         22        A.     Uh-huh. Yes.                                              22        Green.

         25       Q. There was nothing that prevented you from going to             23   Q. You could have, according to you, according to your
                         talk to Green and have a face to face with him?            24      affidavit, I mean, you wrote something derogatory
        2s         A. I'll share with you that I did not go confront him            :-
                                                                                              here, didn't you?




                                                                        Legal
                                                                                                                        Pages 287 to 290


                                                                                               ienf
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                         PageID.10534                       Page 47 of
                                      72

       GREGORY               MURRAY
       February 26,                       2018

                                                                       Page 2 91                                                               Page 293
           '-   A. What are you referring to?                                       x   Q. Okay.
           ->
                Q. Your whole affidavit is derogatory, right?                       2
                                                                                        A. In regards to the mayor, I shared what the mayor said
           3
                             MR.MARKO: Objection, mischaracterization.              2        to me.
           4    A.    No.                                                           4   Q. Okay. So when you said this is of my own knowledge,
           5    BY MR. ACHO:                                                        5        that is not true as to Green, is it?
           6    Q. It's not derogatory?                                             6   A.   May I have a copy of this?
           7    A. I would say that some of the behavior is derogatory,             7                  MR. MARKO: You're questioning him about
           S         yes.                                                           8        it, let him see the affidavit.
           9    Q. Okay. So you told us you kept notes but I didn't keep            9   BY MR. ACHO:
         10          anything derogatory on Fouts or Green, correct?               10   Q. Do you want to read it and I'm going ask you a few
         11     A.   Correct                                                       11        questions.
         i *>
                Q. But you put derogatory comments about Fouts and Green           12                  MR. MARKO:    Go ahead and read it.
         13          in your affidavit?                                            13                  MR. ACHO: So lefs take some -- we're
         14                  MR. MARKO: Mischaracterizeshis testimony.             14        going to take a break and this not taking - this is
         15     BY MR. ACHO:                                                       15        not taking off our time. You take a took at it.
         16     Q. Didn't you, yes or no?                                          16                  MR. MARKO: What do you mean, not taking
         17     A. I put comments in there regarding my assessment of the          17        off your time?
         18          mayor and I need you to show me where I said something        18                  THE WITNESS: You can ask me as I read it.
         19          about Jere Green.                                             19                  MR. MARKO: It is off your time too.
         20     Q. Well, we're going to go ~ I'm going to ask you first,           20   BY MR. ACHO:
         21          foundation, did you, in your affidavit, put anything          21   Q. Then we'll keep going. Okay. The comments about
         22          derogatory about Mayor Fouts?                                 22        Green underlined there is not your personal knowledge.
         23     A. May I have a copy of that?                                      23        it's what you say the mayor said to you, is that
         24     Q. No, I'm going to ask you from your own --1 want to              24        correct?
         25          see how your recollection is because this affidavit           25                  MR. MARKO: There's multiple things



                                                                       Page 292                                                                Page 294
           1         was only done about a month ago, January 17th, so I            1        underlined so make sure we're on the same page that
           2         want to test your recollection. Did you write                  2        we're talking about.
           3         anything derogatory about the mayor?                           3                   MR. ACHO: It's the first page.
           4                  MR. MARKO: Objection to form and the use              4                   MR. MARKO: The same page, that might have
           5         of the term derogatory.                                        5        been unartful, that we're talking about the same thing
           6    A. I shared my assessment of the mayor's lack of genuine            6        on the page.
           7         commitment to diversity.                                       7   A. Okay.
           8    BY MR. ACHO:                                                        8   BY MR. ACHO:
           9    Q. Do you consider that complimentary or derogatory?                9   Q.    Do you see them?
         10     A.    I consider it factual.                                       10   A.    I see where —
         11     Q. Is It complimentary or derogatory?                              11   Q. That comment about Jere Green?
         12                   MR. MARKO: Objection to form.                        12   A. In my opinion —
         13                   MR. MUNGO: Objection, asked and answered.            13   Q.    But if s not your opinion?
         14     A. I consider it derogatory.                                       14   A.    It is.
         15                  (Mr. Vinson entered the deposition room at            15   Q. You told us that's what the mayor told you?
         16                  5:59 p.m.)                                            16   A.    True.
         17     BY MR. ACHO:                                                       17                   MR. MUNGO: Objection, argumentative,
         IS     Q. Same thing about Green, you said something derogatory           18        Counsel.
         19          about him?                                                    19   BY MR. ACHO:
         20     A.    I shared what the mayor shared with me about Jere            20   Q. That's my point, it's not your personal knowledge.
         21          Green.                                                        21        it's what a third party said to you about Green,
         22     Q. So your affidavit contains something that was not your          22        correct?
         23          personal knowledge but what someone said to you, is           23   A. In concert with the fact that over 10 years no other
         24          that correct?                                                 24        African-American person had been hired as a police
         25     A.    Yes.                                                         25        officer in the City of Warren, in concert with that




                                                                                                                        Pages 291 to 294


                                                            he Power of Commitmenl
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10535                      Page 48 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                  Page 295                                                            Page 297
          1   Q.    So we're dear, this comment about Green -                 1        work.
          2   A. I need that back, sir.                                       2   Q.    But you stopped working. How did you come to stop
          3   Q. This comment about Green - the comment about Green --        3        working?
          4   A.   Yes.                                                       4   A. The mayor called me in his office and told me that he
          5   Q. - was based upon what a third party told you and                      was accepting the resignation that we had voided and
                                                                              5
          6        about the number of African-American police officers,      6        that it had to be that way.
                   is that correct?                                           7   Q. Well, why didnt you tell the mayor, wait a minute,
          7

          6   A. Within the last 10 years.                                    8        I'd like to stay? You could have said, mayor, I'd
          9   Q. Ifs not your own personal knowledge?                         9        like to stay instead but you just walked out because
         10   A. It's my personal opinion.                                   10        we have witnesses to that?
         11   Q. Okay. Opinion, not knowledge?                               11                MR. MARKO: Objection, assumes facts not in
         12   A. It's my knowledge based on the fact that there were no      12        evidence.
         13        African-Americans hired during his tenure as              13   A. I did tell the mayor that I would continue to work for
         14        commissioner.                                             14        him as long as his commitment to diversity was genuine
         15   Q. But you didn't even know, as a diversity coordinator,       15        and that was on November 9th or 10th, thereafter, I
         16        that two African-American officers were offered           16        put several recommendations in writing and he rejected
         17        positions but they declined?                              17        all of them, and then the mayor called me into his
         18   A.   So that's irrelevant.                                     18        office after I refused to purchase tickets to attend
         19   Q. Okay. Allright. Okay. Now, you also say the City            19        his fundraiser and told me that he was accepting my
         20        of Warren has a history of taking delayed disciplinary    20        resignation, it was effective immediately and that's
         21        action?                                                   21        the way it was going to be.
         22   A.   Yes.                                                      22   BY MR. ACHO:
         23   Q. Okay. How many disciplinaryactions has the Cityof           23   Q. Let me understand something, you never withdrew your
         24        Warren had in the last 10 years?                          24        letter of resignation?
         25   A.   No idea, sir.                                             25                MR. MARKO: Objection.


                                                                  Page 296                                                            Page 298
          1   Q. Okay. So you don't know whether the Cityof Warren            1   BY MR. ACHO:
          2      has a history of taking delayed disciplinary actions         2   Q. I didn't see a withdraw of the letter. Did you submit
          3      because you dont know the history, do you?                   3        a withdraw, yes or no?
          4   A. I do know three instances makes a history.                   4                MR. MARKO: Objection, asked and answered.
          5   Q. So you're saying three instances make a history so 10        5   BY MR. ACHO:
          6      years wouldn't be a better history than 3 incidences?        6   Q. Either you did or you didn't?
          7   A.    No, sir, the three incidences where race was a factor     7   A. There was no need for me to put —
          8     is what makes this a history.                                 8                MR. MARKO: Go ahead. Go ahead. Finish.
          9   Q. I see. Let me understand something, you resigned from        9   A. There was no need for me to put a — in writing
         10        the City, didnt you?                                      10        voiding my resignation letter because the mayor asked
         11   A.    Initially, yes.                                          11        me to stay on and I agreed to so, no, nothing was put
         12   Q. Well, when you say, initially, I'm going to be real         12        in writing, but the mayor and I discussed it and I
         13        specific, did you withdraw your letter of resignation,    13        continued to work for nearly another month.
         14        yes or no?                                                14   BY MR. ACHO:
         15                  MR. MARKO: Objection to form.                   15   Q. But you still wanted more money?
         16                  Go ahead and answer however you need to.        16   A.    No, sir.
         17   A. The mayor rejected my letter of resignation.                17   Q. Oh, so we have this under oath now --
         18                  MR. ACHO: Okay. Read the question back to       18   A. Yes, sir.
         19        the witness.                                              19   Q. - that you're testifying under oath, I would have
         20                  Listen to the question because --               20        continued working for the City of Warren for my same
         21   A. There was no need for me to—                                21        rate of pay, yes or no?
         22   BY MR. ACHO:                                                   22   A.    I did continue to work.
         23   Q. Pardon?                                                     23   Q. No, you did for a month, I'm talking after, after?
         24   A. There was no need for me to withdraw it The mayor           24   A.    After what?
         25        and I came to an agreement that I would continue to       25   Q.    After a month?




                                                                                                                 Pages 295 to 291


                                                      The Power of C              trneni
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10536                    Page 49 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                  Page 299                                                          Page 301
          1   A. After a month? I think you have the timeline                 1   A. I don't consider that prestigious.
          2        confused, sir.                                             2   Q. Added responsibilities and human resources?
          3   Q. We'll do it real slow. Help me out.                          3   A. I don't see that as being prestigious.
          4   A. Okay.                                                        4   Q. How do you know the mayor didnt see it as
          5   Q. Youissued a letter of resignation, that's what you           5      prestigious?
          6        called it, resignation consideration?                      6   A. That's not the point
          7   A.    Consideration.                                            7   Q. But wait a minute, you work for the mayor?
          8   Q. Okay. Now, you then workedfor another month,you              c
                                                                                  A.    True.
          9        said?                                                      9   Q. Isn't the mayor's perception of your duties more
         10   A. No, sir, that's where you have it confused.                 10      important than your perception?
         11   Q. When did you stop working?                                  11   A.    To a certain extent.
         12   A.   December 8th.                                             12   Q.    What do you mean, to a certain extent?
         13   Q. Okay. Let's do it this way --                               13   A.    To an certain extent.
         14   A. Okay.                                                       14   Q.    Wait. Hold on.
         15   Q. - wouldyou have continued workingafter December8th          15                  MR. MARKO: Go ahead.
         16      for the tasks you were given by the mayor at the same       16   A. You asked me the question.
         17        rate of pay, yes or no?                                   17   BY MR. ACHO:
         IS   A.   Yes.                                                      18   Q. Wait. Wait. You also made a comment, you didn't hire
         19   Q. Okay. Did you ever tell Mr. Vinson, who was in the          19      me, I agreed to work for you -
         20        room with you with the mayor, that you would be           20   A.    No, sir.
         21        agreeable to continue to stay for the same rate of        21   Q. - do you remember that?
         22        pay?                                                      22   A.    No, sir.
         23   A. I spoke with that - about that with the mayor. Mr.          23   Q. You didn't say that?
         24        Vinson was not present when the mayor and I talked and    24   A. Go back to my resignation letter.
         25        during that conversation he said to me that I really      25   Q. Did you say that? Did you say that to the mayor?


                                                                  Page 300                                                          Page 302
          1        want you to stay and I said, okay, sir, I will stay.       1   A. I said I also — words are important. This is what I
          2                 The issue of the money was tied to the            2        told the mayor, words are very important I ~ it
          3        position of liaison and once the mayor reassigned that     3        wasn't an either/or. I said to him, you chose to
          4        activity to someone else there was no issue of or a        4        offer the employment and I chose to accept it, that's
          5        need for an increase in pay, it was — the pay              5        the only context
          6        increase was only attached to if the mayor insisted        6   Q. But isn't that true for everybody, isnt that true for
          7        that I take on the position of the liaison coordinator     7        every single person?
          8        in addition to my being the diversity coordinator, the     8   A. So why is it a big deal?
          9        EEOC officer, the Title 6 officer, the LEP coordinator     9   Q. Because of your attitude.
         10        and the ADA coordinator, so that's what you have to       10   A. My attitude?
         11        understand, that the request for the increase was         11   Q. Yeah.
         12        based on if he were to assign that to me as a primary     12                 MR. MARKO: Objection, this is
         13        responsibility, that in itself is a full-time job.        13        argumentative.
         14                 Most municipalities are engaging in RFPs         14   BY MR. ACHO:
         15        and hiring firms to help them prepare for the 2020        15   Q. You didn't pick me, I chose you.
         16        census and so in addition —                               16                 MR. MARKO: Objection, that
         17   Q. You know what, you're not answering my question.            17        mischaracterizes the testimony.
         18   A.    I am.                                                    18   BY MR. ACHO:
         19   Q. No. Why did Phil's eventual retirement change               19   Q. Words are important?
         20        everything, why?                                          20   A. Yes, sir.
         21   A. Well, there were duties that were within his                21   Q. You gave an ultimatum to your boss, I will reject the
         22        wheelhouse that were assigned to me.                      22        latter option -
         23   Q. Isn't that a good tiling because then you're not just a     23   A.   True.
         24        number, you're a person given added prestige and          24   Q.    - or else - or else, with an effective date of
         25        responsibility?                                           25        November 10th, you gave your boss an ultimatum, more




                                                                        EGAL
                                                                   PPORT                                       Pages 299 to 302


                                                      The Power of Commitme tii
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                PageID.10537                       Page 50 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                              Page 303                                                               Page 305
          1        money or else?                                            i                MR. ACHO:     I have not.
          2   A. That not correct, sir.                                      2                MR. MUNGO: -- and raising your voice at
          3   Q. More money and take away some of these                      3        the deponent, how dare you talk about being
          4        responsibilities?                                         4        condescending and inappropriate and disrespectful.
          5   A. That's not correct, sir.                                    5        sir?
          6   Q.    You--                                                    6   BY MR. ACHO:
          7                 MR. MUNGO: Let the record reflect that ~         7
                                                                                 Q. I willask you this, are you aware of any other
          8        objection, let the record reflect that counsel is         8      employee in the City of Warren who gave their boss an
          9        using a very demeaning and an agitated - agitating        9        ultimatum like you did?
         10        approach in his tone and his words to the deponent.      10                MR. MARKO: Foundation.
         11                 MR. ACHO: Okay. I will tell you                 11   BY MR. ACHO:
         12        something, sir, I may file a bar grievance against you   12   Q. Are you aware?
         13        for your mischaracterizations. Okay. I may not do it     13   A. I'm not aware of anyone else.
         14                                                                 14
                   but--                                                         Q. Okay. In your 25 years or more of employment, are you
         15                 MR. MUNGO: You have a freedom to do that.       15        aware of any employee that gave an ultimatum to their
         16                 MR. ACHO: I know I do but I am getting          16        boss like you did?
         17        very tired because I am being respectful to this         17   A.   Yes.
         18        gentleman. He hasn't told me that he can't answer the    18   Q. Give me the names?
         19        questions.                                               19   A. The current acting director of the FBI gave an
         20   BY MR. ACHO:                                                  20        ultimatum to his boss.
         21   Q. Are there any questions that you can't answer?             21   Q.    Do you know him?
         22                 MR. MARKO: Objection.                           22   A.   I don't know him but you asked me for an instance.
         23           MR. MUNGO: Ask him about your tone.                   23   Q- No. No, people you know, not what you read in the
         24   A. Some of the questions you've asked me I could not          24      paper. I'm talking about your personal knowledge of
         25        answer but I can answer this last question.              25        any employee that you ever worked with that ever gave


                                                              Page 304                                                               Page 306
          1   BY MR. ACHO:                                                   1        their boss an ultimatum like you gave to Mayor Fouts?
          2   Q. Let me tell you this, if you find any question that I       2                MR. MARKO: Objection, relevance.
          3      ask where my tone or demeanor affects your ability to       3   A.   I'm not privy to everyone's interactions with their
          4      answer, would you be kind enough to tell me?                4        employer.
          5   A. I will now going forward.                                   5   BY MR. ACHO:
          6                 MR. MUNGO: Has his tone and demeanor been        6   Q- Okay. Just wanted to be sure. Now, so I'm clear, you
          7        agitating and condescending to you?                       7      and I didn't make complaints to anyone at the federal
          8                THE WITNESS: Agitating, yes.                      8        level, state level, even local level, you also had no
          9                MR. MUNGO: And condescending?                     9        notes that were disparaging of the mayor or Jere Green
         10                THE WITNESS: Some has been condescending,        10        or anyone, of the City of Warren in your notes that
         11        yes.                                                     11        you kept while you were working, correct?
         12   BY MR. ACHO:                                                  12   A.   I will answer the two questions that you asked me.
         13   Q. How come you didn't say anything?                          13        One, I never made any formal complaints to any
         14   A. I want to get through this.                                14        regulatory body or any municipal body, and then
         15   Q. Until your lawyer throws those words --                    15        secondly, I did not put in writing complaints
         16               MR. MARKO: We've been saying it the whole         16        regarding the mayor or Jere Green or any other City of
         17      time, the objections.                                      17        Warren employee.
         18               MR. MUNGO: And like you've threatened to          18   Q- In fact, I came across a wonderful letter that you
         19      file a bar grievance against me for pointing it out,       19        wrote. Do you remember writing a wonderful letter
         20      you've intimidated this witness all day long, sir.         20        praising the police department, do you remember that?
         21               MR.ACHO: You have pointed your finger at          21                MR. MARKO: Objection to the
         22      my face 10,12 times and I didn't say a word. Can I         22        characterization as wonderful.
         23      just deal --                                               23   BY MR. ACHO:
         24                MR. MUNGO: And you've been pointing your         24   Q- Well, no, I'm going to show it to you. Do you
         25        finger at this - at the deponent -                       25      remember writing this letter shortly before you left




                                                                      EGAL
                                                               PPORT                                            Pages 303 to 306


                                                     hie Power ofCommitmenl
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                 PageID.10538                       Page 51 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                  Page 307                                                             Page 309
          1        working for the City?                                      1        Justice, in the last 15 years have investigated the
          2   A.   Yes. Yes.                                                  2        City of Warren, have they?
          2
              Q. This was very - it was to the police commissioner,           3
                                                                                  A. Not to my knowledge.
          4        William Dwyer, correct?                                    4                 MR. MARKO: Foundation.
          5   A.   Correct                                                    5   BY MR. ACHO:
          6   Q. And it was praising, Exhibit1, it was praising the           6   Q. You don't have any knowledge that any federal or state
          7        Warren Police Department, correct?                         7
                                                                                       agency has found the City of Warren was not in
          g   A. It was praising the officers whom I observed during          &        compliance with the law, correct, as far as you know?
          9        the situation described in my memo and they were well      0
                                                                                  A.    Yes. Correct.
         10        deserving.                                                10   Q. But what happened with that Department of Justice
         11   Q. Good. And so really, other than your praiseworthy           11        matter that you were referring to, can you talk to us
         12        document, do you follow me, there's nothing other than    12        about that, you said there's something going on at the
         13        praise about the police department from you in            13        Department of Justice surrounding the City of Warren?
         14        writing?                                                  14   A. There is an investigation ongoing, being conducted by
         15                MR. MARKO: Are you talking about this             15        the Department of Justice into whether or not there
         16        or --                                                     16        were violations of the Americans with Disabilities Act
         17   A. In general or —                                             17        as it relates to the City's accommodations for deaf
         18                MR. MARKO: I dont understand.                     13        persons.
         19   BY MR. ACHO:                                                   19   Q. Okay. So that doesn't seem - I could be wrong, it
         20   Q. The only document I could come up with that you             20        doesn't seem like it's something thafs very common,
         21        authored offering an opinion on the police department     21        is it?
         22        was complimentary and nothing derogatory, right?          22   A.    I would think not.
         23   A.   That's correct                                            23   Q. Were you involved in this investigation?
         24   Q. Okay. That's throughout your 11 months at the Qty of        24   A. To it — yes, excuse me, the City's internal
         25        Warren, correct?                                          25        investigation, yes.


                                                                  Page 308                                                            Page 310
          1   A. This is the only instance where I observed that I            1   Q. What did you do?
                                                                              2   A. I was made aware that several people were coming to
          2        comment
          3                   MR. ACHO: We're going to take a break.          3        the police department to — deaf people were coming
          4                   (Recess taken at 6:16 p.m.)                     4        into the police department to fill out witness
          5                   (Back on the record at 6:43 p.m.)               5        statement forms, so it was my responsibility to
          6                   MARKED FOR IDENTIFICATION:                      6        identify and secure a — an interpreter who could
          7                   DEPOSITION EXHIBIT 1                            7        assist them — who knew sign language, to assist them
          8                   6:43 p.m.                                       e        in completing that task of filling out the witness
          9   BY MR. ACHO:                                                    9        statement forms.

         10   Q. We're winding down now so I want to ask you a few           10   Q. Okay.
         11        things. Did you ever do a written analysis of the         11   A. I got a call from one of the persons involved saying
         12        hiring process of the City of Warren, anything in         12        that not everyone was being allowed to fill out the
         13        writing?                                                  13        witness statement forms, and based on that
         14   A.    I did it but I was not able to get it to the mayor,      14        representation, I asked them to come over to my office
         15        it's on the City's server, it was a comparison of         15        where I made two more copies, they were only given one
         16        hiring practices as reflected in what's called an         16        statement form so I made two copies of the form and
         17        EEO-4 form and I went through the EEO-4 forms from        17        with the interpreter present, had those forms
         18        1999 and I got all the way to 2015 and that was the       18        completed. I held onto those and then Mark and I went
         19        day that the mayor — December 8th, that the mayor         19        over the next morning and gave them to the police
         20        called me upstairs.                                       20        commissioner, who apologized for the experience.
         21   Q. Let me ask you this, this comes from the EEO, the           21   Q. Okay. Which commissioner was that?
         22        reports, I mean, they have them?                          22   A.   Jere Green.
         23   A.    Yes.                                                     23   Q. And he apologized?
         24   Q. Neither the Equal Employment Opportunity Commission         24   A.   Yeah.

         25        nor the Department of Labor, nor the Department of        25   Q.    Let me understand something, I'm a little bit puzzled.




                                                                       EGAL
                                                                                                                 Pages 307 to 310


                                                                  ower of Commitmenl
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                   PageID.10539                     Page 52 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                   Page 311                                                             Page 313
          1        I can understand assistance if someone were blind but       1   Q. Okay.
          2        if someone cant hear, I mean, you're talking about a        2   A. - in order to do that and Sergeant Bradley was the
          3        written form?                                               3      person who, according to them, denied them access to
          4   A. Yes, that's why the interpreter was there.                    4        the forms.
          5   Q. I'm at a loss. If ifs a written form, why would they          5   Q. According to what IVe gathered -- and I understand
          6        need an interpreter?                                        6        what you're saying, Lieutenant Bradley is saying the
          7   A. The interpreter would convey the questions, I guess,          7        problem wasn't the information or that, but the timing
          8        to them, they would communicate amongst themselves,         8        that things -- maybe it's because the mayor told you,
          9        there were three people involved and I guess, to some       9        send them over there, that they were being scheduled
        10         extent the interpreter would have to receive the           10        without a clearance as to time, didn't Sergeant
        11         information from the police department and convey that     11        Bradley, Lieutenant Bradley mention that?
        12         information, instructions or whatever else to the          12   A. No, that part was not raised.
        13         person filling out the forms, telling them how to fill     13   Q. He didnt tell you it was a matter of people coming at
        14         out the forms, et cetera.                                  14        5:30 or were scheduled at 5:30 but he wasn't there at
         15   Q. Well, except •-1 guess I've always been concerned            15        5:30?
         16        with an interpreter that could change something, okay,     16   A. I wasn't aware that he, and only he, would be able to
         17        isn't that something that could be a concern?              17        dispense a witness statement form.
        18    A. That's exactly right that's why this interpreter was         18   Q. Let me ask you this, after you presented to Jere
        19         certified by the State of Michigan as an interpreter,      19        Green -- you talked to him, right, you went there?
        20         not someone who might just arbitrarily have known sign     20   A. Regarding what?
        21         language, et cetera, this person is certified and          21   Q. This situation?
        22         recognized by the State to serve as an interpreter for     22   A. Yes, both Mark and I talked to him at the same time.
        23         deaf, blind and hard of hearing people.                    23   Q. Was he polite to you and respectful?
        24    Q. Now, is this the issue you had with Lieutenant               24   A. Yes, he was actually apologetic.
         25        Bradley?                                                   25   Q. So why wasn't that just the end of it right there?


                                                                   Page 312                                                             Page 314
                                                                               1   A. The Department of Justice had already —
          1   A. Then Sergeant, yes.
          2   Q. Why is this being investigated, I mean - I mean, is           2   Q. Opened the file?
                                                                               3
          3        this investigation since you left the City?                     A. —opened the file apparently and I couldn't bring
          4   A.    No.                                                        4        that to any conclusion.
          5   Q. Which was why --                                              5   Q. Okay. But you're not supporting the Department of
          6   A. The investigation was initiated while I was there. It         6        Justice, you're just reporting what factually
          7        was not initiated by me, it was initiated by one of         7        happened, that's all?
          8        the deaf persons and in their report that the City          8   A.   Yes.

          9        developed, it erroneously listed me as a complainant        9   Q. Okay. Now, but in terms of your interaction with
         10        it had my name in there ~                                  10        Lieutenant Bradley --
         11   Q. Oh, but you -                                                11   A.   Yes.

         12   A. — as a complainant                                           12   Q.    -- he's never been rude or discriminatory towards you,
         13   Q. Okay. I understand. Wasn't Sergeant, now Lieutenant          13        that you're aware of?
         14        Bradley, an honest man with you?                           14   A. I think we both were rude when we were talking to each
         15                   MR. MARKO: Objection to form, timeline.         15        other and I think we calmed down. I believe this is
         16   A. We did not have the kind of interaction where I could        16        correct, let's calm down, let's end this conversation,
         17        assess his honesty or whatever. I know that he did         17        we ended the conversation and I have seen him when we
         16        have a problem with the people coming back over. The       18        were having discussions about bringing NOBLE in and he
         19        mayor had instructed me to share with the police           19        was courteous and I was courteous to him.
         20        commissioner that they should just go ahead and let        20   Q. So it was a mutual respect then?
         21        the people make their statements and not debate the        21   A.   Yeah.

         22        merits of what would be on the statement but they          22   Q. You have no problem with Bradley?
         23        called me and told me that they were not -- they were      23   A. I have no problem with anyone in the City.
         24        not given the witness statement forms that they            24   Q. Let's talk about Mark Simlar. Can you tell me what is
         25        needed —                                                   25        your opinion of him, your assessment of him?




                                                                   Legal
                                                                   PPORT                                           Pages 311 to 314


                                                         r?e Power of Commi
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                          PageID.10540                          Page 53 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                 Page 315                                                                        Page 317
           1     A. I think based on my exposure to Mark that he's an            i            yes.
           2          honorable man.                                             2       Q. Now, in that letter of resignation and dealing with
                                                                                 3
           3     Q. Do you believe that he supports diversity?                                the request for additional pay, in part, it was due to
           4     A. I do believe Mark does, yes.                                 4            the responsibilities of the census, correct, wasn't
           5     Q. And he is right now the acting head of human resources       5            that part of it?
           6        for the City of Warren?                                      6       A. Yes, the additional responsibilities of the census
           7     A. That's my understanding.                                     7            with no cessation of my other duties.
           8     Q. Okay. And the thing that I'm trying to determine, you        8       Q. But the census is only temporary, isn't it, it's a
           9        were making some assessments, I think you railed them,       9            temporary assignment, it's not an ongoing -
         10         about that whole long list of people that the mayor        10        A. It would have been a two-and-a-half-year assignment
         11         had promoted or hired and all those things, you said       11        Q. But the request for more money would have been
         12         some of those in HR were political patronage or            * i
                                                                                              permanent, not for two and a half years, correct?
         13         something like that, right?                                13        A. It would only have been consistent with the duration
         14      A. No, sir.                                                   14             of performing those additional duties.
         15      Q. You don't - so you don't believe any of the people         15        Q. Now, could you have taken on those ~ well, let me ask
         16           that were hired or promoted that were minorities got     16             you, how many hours a week did you work?
         17           those positions because of political contributions,      17        A.   37 and a half.
         18           you're not aware of that?                                18        Q. But you could work more hours, couldn't you, like
         19      A. No, your phraseology, you're talking about                 19             other people who were in a higher-level position,
         20           contributions. No. No.                                   20             couldn't you have worked, say, 40 hours a week to do
         21      Q. You have never financially supported the mayor,            21             some of this work?
         22           correct?                                                 22        A. No, sir, this type of work, being the liaison for the
         23      A.   That's correct.                                          23             City, involved setting up at least 18 different
         24      Q. And the mayor hired you in this unique position with       24             committees and these would be standing committees that
         25           no political contributions?                              25             you would have to identify the participants of each


                                                                 Page 316                                                                        Page 318
           1     A.   That's correct                                             1            committee and then work with them so that they would
                                                                                 2            work with parties or these residents that they
           2     Q. And you stayed in your position without any political
           3          contributions, did you?                                        3        represented in order — that they would respond to
           4     A. Up to a point —                                                  4        enumerators, who would come out and actually conduct
           5     Q.    Okay.                                                         5        the census, it's quite a bit different, it's not a
           6     A. —where I refused to accept fundraising tickets.                  6        part-time position based on the responsibilities.
           7                   In two instances I refused to take                7                      The Census Bureau came to our office and

           8          fundraising tickets. One was when Shawn Clark                  8        they shared with us what they wanted the liaison for
           9          approached me with fundraising tickets to the                  9        the City of Warren to do. There's a packet that the
         10           president of city counsel's fundraiser and I shared      10             mayor has that you should probably get. In that
         11           with him that I don't do that and I never have done      11             packet it lays out the numerous committees that this
         12           that, and I didn't do that because I dont want to        12             liaison would have to create and then work or manage
         13           compromise my integrity.                                 13             with the end result being a successful census for the
         14                    The second instance had to do with the          14             City of Warren so it's not something that can be done
         15           mayor's fundraiser. I did not attend it. I did not       15             on a two-hour, three-hour, four-hour basis.
         16           sell any tickets to it or accept any tickets and I was   16        Q. I wasn't suggesting that. What I'm saying is,
         17           called into the office and chastised about that.         17             couldn't you have worked some more hours, done as much
         18      Q. Now, let me ask you this, do you remember you were -       18             as you could, and then if certain things fall back,
         19           I think, in your letter of resignation -                 19             they fall back, but you tried to do whatever you
         20      A.    Yeah.                                                   20              could?

         21      Q. - were ~ you can use the word either criticized or         21        A.    I'm more conscientious than that and I did understand
         *> ">
                      complain, about the added responsibilities tike the      22             fully what the job would entail and what was riding on
         23           census.                                                  23             it To try to perform those functions without a
         24                      Do you remember that?                         24              properly resourced group would be doomed to failure
         25      A.    I did share my concerns about that in this letter,      25             and I shared that with the mayor and it does say in




                                                                        EGAL
                                                                                                                          Pages 315 to 31J
                                                                  PPORT
                                                       The Power of Commitment'
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                               PageID.10541                      Page 54 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                               Page 319                                                          Page 321
          1      here, staffing and resources, and that's critically       l        will continue to lead your municipality with this
          2      important to doing anything well.                         2        motto as one of your guiding principals. Your
          3   Q. Weren't you given some additional staff and resource,     3        leadership certainly sets an example that politicians
          4      weren't you given a person?                               4        and other persons of influence should seek to emulate
          5   A. That person worked only on disability-related issues      c
                                                                                    in a discharge of their duties.
          6      and nothing else.                                         6                Again, thank you for all that you have done
          7   Q. Butdidn't that help you in your performance of your       7        in Warren to honor my father.
          8      job because that was part of what you do?                 8                With warmest personal regards, Bemice
          9   A. Yes, sir, it did, as it relates to disabilities only.     9        King.
         10   Q. So the mayor did get you some help?                      10   Q. Thank you.
         11   A. Yes, diverted me away from the ~ from diversity to       11                I'd like to move that in admission as the
         12      disabilities and, in that aspect, gave me someone        12        second exhibit.
         13      else. The contractor who was working with us on this     13                You didn't know that I met her brother or
         14      disability project had exhausted her hours so she was    14        her mother, did you --
         15      no longer available and rather than pay a person $75     15   A. No, sir.
         16      an hour to continue, they brought someone in at $9 an    16   Q. -- in that first building that was ever named after
         17                                                               X7        him by my client?
                 hour to provide 20 hours of work, I think it was 20
         18      hours of clerical support for the disability             18   A.   I met her brother.
         19      initiative.                                              19   Q. You did?
         20   Q. Also, did you see this letter from Martin Luther King,   20   A.   Yes.

         21      Jr.'s daughter?                                          21   Q. Them?
         22   A. I have been shown this, yes.                             22   A.    No.

         23   Q. Could you - I'd like you to read it out loud if you      23   Q. The other brother?
         24      would, we're almost done.                                24   A.    Dr. Martin Luther King.
         25              Counsel, we're at the end now.                   25   Q. Oh, you met him?


                                                               Page 320                                                           Page 322
          1               MR. MARKO: Don't you think the letter            1   A. Yes, and I am a graduate of his training.
          2      speaks for itself?                                        2   Q. I saw that, yes.
          3               MR. ACHO: No, I would like him to read it        3   A.    Yes.

          4      to see if that would change his opinion that he gave      4   Q. I saw that. You are a man who believes in being
          5      in his affidavit.
                                                                           c
                                                                                    completely honest, correct?
          6   BY MR. ACHO:                                                 6   A. Yes, sir, as honest as I can be.
          7   Q. Can you read it out loud, nice and clear?                 7   Q. That's why you have told us that you had believed, and
          8   A. Dear Mayor Fouts, I am pleased to offer words of          8      maintain today, that DeSheila Howlett has no rase
          9      praise for you and the work you have championed in        9      against the Cityof Warren, is that correct, and
         10      Warren, Michigan in your capacity as chief executive     10      that's my last question?
         XI      of that city. Personally I know that it takes a          11              MR. MARKO: Objection, mischaracterizes the
         12      leader with unwavering courage to embrace noble          12      testimony and it calls for a legal conclusion.
         13      initiatives that are controversial in the minds of       13   BY MR. ACHO:
         14      those who do not share your same convictions.            14   Q. Please answer and we're done.
         15              I am sure that your decision to observe          15   A. If I knew then what I know now, I never would have
         16      Martin Luther King, Jr.'s birthday for the first time    16        made that statement
         17      in Warren was met with considerable angst However,       17   Q. Well,have you conducted a second investigation?
         18      you remained undeterred in your commitment in            18   A. No, sir.
         19      celebrating my father's legacy as a tribute to him and   19   Q. Well,what did you -- you were involvedin the
         20      the role he played in fighting and ultimately            20      discipline of employees, I mean, you never met this
         21      sacrificing his life for the cause of freedom, justice   21      woman, you never reached out to her, have you?
         22      and equality.                                            22   A. No, sir, it would have been inappropriate for me to
         23              Our theme for this year's King holiday           23      interfere with the City's investigation, the outside
         24      observance is remember, celebrate, act, King's legacy    24        counsel's investigation, it would have been
         25      of courage for our world. I have no doubt that you       25        inappropriate for me to interfere and interject myself




                                                               Legal
                                                                                                             Pages 319 to 322
                                                                  PPORT
                                                      tie Power of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                        PageID.10542                        Page 55 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                        Page 32 3                                                            Page 325
          1         into that                                                        l        which you've used up 17 minutes, and just do what you
          ~)
               Q.    Wait a minute. When you heard about DeSheila                    2        need to do, Counsel, this is your time so go ahead.
          3         Howlett's complaints you talked to Mark Simlar about             3                MR. ACHO: I don't understand how you talk
          4         it?                                                              4        to me in such a demeaning fashion. You direct me to
          5    A.   That's true.                                                     5        do things all the time, it's highly inappropriate,
          6    Q. Was that appropriate or inappropriate?                             6        Counsel.
          7    A. Well, he came to ••                                                7                MR. MUNGO: Counsel. Counsel, finish your
          8                   MR. MARKO: He has to answer the question.              8        exam, please, it's late and everybody wants to go.
          9    A. It was appropriate for Mark to come and make me aware              9   BY MR. ACHO:
         10         of that                                                         10   Q.    Mr. Murray, I'm trying to understand something,
         Xi    BY MR. ACHO:                                                         11        someone sought you out to be a witness on behalf of
         12    Q. And was it appropriate for you to make comments to him            12        DeSheila Howlett, correct?
         13         about her?                                                      13   A.    No, sir.
         14    A.   About the case, yes.                                            14   Q. No one sought you out?
         15    Q. So was it was appropriate?                                        15   A. Not to speak on her behalf or her benefit, they asked
         16    A. It was appropriate for the two of us to talk.                     16        me to tell the truth.
         17    Q. And you have not learned anything new since you made              17   Q. But your affidavit was not the complete truth?
         18         those comments, you've learned nothing new because              18                MR. MARKO: Objection, that
         19         you've conducted no investigation?                              19        mischaracterizes the testimony, assumes facts not in
         20    A. I learned the City delayed implementation of her                  20        evidence.
         21         discipline until such time as she got her longevity             21   A. There's a great deal outside of this deposition. Yes,
         ::         check.                                                          22        I would agree with you.
         23    Q. Let me understand something, are you familiar with the            23   BY MR. ACHO:
         24         City of Warren's obligations with regard to their               24   Q.    No, I'm not talking about the deposition.
         25         employees and longevity, do you know it or do you not           25   A. Or the affidavit, yes.


                                                                        Page 324                                                             Page 32 6
          1         know it?                                                         1   Q. There's more, and one of the critical things is your
          2    A.     I don't know all the details of it, no.                        2        repeated statements to many people that DeSheila
          3    Q. Okay. So you dont know whether the delay, as you                   3        Howlett has no case, multiple people, multiple times,
          4         call it, of the discipline - which you recommended               4        multiple dates, you don't deny that?
          5         two weeks, right?                                                5   A. I don't deny that. I'm not — I don't have a legal
          6    A.     Uh-huh. Yes.                                                   6        basis for understanding everything involving that
          7    Q. You don't know that that delay, if you call it a                   7        lawsuit so with my limited information at the time, I
          8         delay, in any way impacted her collection of her                 8        did make the statement
          9         contractual longevity pay, you dont know, do you?                9   Q. Well, you, all of a sudden in the last half hour, say
         10    A. Could you rephrase that because I didn't quite follow?            10        at the time -
         11         You lost me somewhere.                                          11   A. Yes, sir.
         12                    MR. ACHO: Let's go off the record a                  12   Q. -- you never said that earlier today.
         13          minute.                                                        13                What do you mean, at the time?
         14                    MARKED FOR IDENTIFICATION:                           14   A. Well, at the time that I was involved in helping to
         15                    DEPOSITION EXHIBIT 2                                 15        develop the discipline for her. I did not know, for
         16                    7:05 p.m.                                            16        example, that the City, when it came to issues of
         17                    MR. MARKO: Counsel was just saying that -            17        race, at least in three instances that I was aware of,
         18          what were you saying, Counsel, put it on the record.           18        delayed the disciplinary action, and in one instance
         19                    MR. ACHO: I'm going to continue my thing.            19        the person said, yeah, I knew I was supposed to do it
         20          I don't want you glaring at me or glowering or making          20        but no one ever asked me to do it
         21          a face at me, sir.                                             21   Q. We'll go through all three then.
         22                    MR. MUNGO: Mr. Acho, hold on a minute.               22   A. Okay.
         23                    MR. ACHO: I'm have a --                              23   Q. With regards to Beyer, you're not aware of whether any
         24                    MR. MUNGO: We have 3 hours and 45 minutes,           24        alleged delay impacted her entitlement to longevity
         25          all right, so you have the rest of that 45 minutes,            25        pay, correct?




                                                                            EGAL
                                                                        PPORT                                          Pages 323 to 326


                                                         The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                    PageID.10543                     Page 56 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                    Page 327                                                           Page 329
          1    A. When you say impacted, the answer to that I'm not             1        going to do to be nice to her or was she really being
          2         aware.                                                      2        heavily disciplined?
          3    Q. Okay. So when you say, look what they did to help             3                MR. MARKO: Objection to form.
          4         her, you're just making an assumption that it helped        4   A. I'm not privy to any conversation where someone
          5         her, that's all you're doing, correct?                      5        decided — stated they would do that. The timing
          6    A. No, sir, the letter informing her of her discipline,          6        buffered her discipline, that's indisputable. The
          7         which was supposed to be immediate, was four weeks out      7        timing from the point where she got her letter to the
          3         from when she actually did suffer her discipline,           8        point where she had to serve out her two-week
          9         that's indisputable, and at the same —                      9        discipline, it was supposed to be immediate --
         10    Q. So what, what difference did it make?                        10   BY MR. ACHO:
         11    A.   It makes —                                                 11   Q. Understand something -
         12    Q. She wound up losing a lot of money, didnt she?               12   A.   — and it was not immediate.
         13         Didnt Beyer lose a lot of money?                           13   Q. Okay. Understand something -
         14    A. I'm not aware of what she did except that I                  14   A. Yes, sir.
         15         recommended to — I know that she got two weeks off         15   Q. - if a person's entitled to something -
         16         and it was supposed to be without pay but I didnt          16   A.   Yes.
         17         check her payroll records, except to discover that her     17   Q. - the City could have given it to her in advance,
         18         two-week period coincided with her getting her             13        said, here, take this and we'll give you discipline
         19         longevity pay, which helped to reduce the impact of        19        right now.
         20         the discipline.                                            20   A. No, sir, it doesn't work that way. Longevity checks
         21    Q. How would it reduce the impact if a person - here, if        21        are scheduled.
         22         you--                                                      22   Q. Thafs my point. The fact that she wound up getting
         23    A. Keep it                                                      23        the longevity pay at a time where her discipline
         24    Q. If you say -                                                 24        occurred, do you think she was happy about this, you
         25    A. Yes, sir.                                                    25        recommended two weeks off?



                                                                    Page 328                                                           Page 330
          1    Q. - you have to give me $5 --                                   1   A. I don't know if she was happy or not, but what I do
          ->
               A.    Okay.                                                      2        believe is that her discipline was delayed so as to
          3    Q. - what is the difference in the impact whether I have         3        have this mitigating financial impact of her receiving
          4          to give it to you now or I give it to you in 30 days,      4        her longevity check, because in most instances when
          5          I still have to give it up?                                5        discipline is determined it is immediate.
          6    A. The idea was there was supposed to be an economic             6   Q. Really? Have you handled a lot of labor relations
          7         consequence to her behavior and when you say, okay,         7        matters?
          8          we're going to withhold your payroll, we're going to       8   A.   Yes.
          9          give you $3,000, that helps to undercut the                9   Q.    Really?
         10          discipline.                                               10   A.   Yes.
         11    Q. Weil, wait a minute.                                         ii   Q. Haven't you seen some disciplines occur a year later
         12    A. The timing was suspicious.                                   12        prior to an arbitration?
         13    Q. Hold on. That $3,000 was not a gift, was it?                 13   A. That doesn't make it right
         14    A. No, sir.                                                     14   Q. Well, hold on a second. I'm not asking whether you
         15    Q. That $3,000 was not a bonus, was it?                         15      agree with it, I'm telling you about labor practice.
         16    A.     Longevity is kind of a bonus.                            16      I'm a labor attorney. I've handled thousands of
         17    Q. But by bonus, it's not a reward, it is something that        17        cases. I will tell you mat discipline is almost
         18          a person earns. It's like you take vacation, let's        18        never immediate.
         19          say you have four-weeks vacation, the fact that you       19                   MR. MUNGO: Is there a question in here
         20          choose to take your vacation, when you lose the money,    20        somewhere? I'll object.
         21          you still lose the money, don't you?                      21   BY MR. ACHO:
         22    A. I don't understand the question.                             22   Q. Isn't that a fact? Most discipline is not immediate
         23    Q. See, you're saying -- are you suggesting that someone        23        unless it's a termination.
         24          said, oh, this is going to be good for her, are you       24                   MR. MARKO: Asked and answered.
         25          saying someone at that meeting said this is what we're    25                   MR. MUNGO: Assuming a fact thafs not in




                                                                                                                    Pages 327 to 330
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                PageID.10544                       Page 57 of
                                      72

       GREGORY         MURRAY
       February 26, 2018

                                                                Page 331                                                              Page 333
          1        evidence, it's total speculation.                        l        discipline, and in terms of when she actually received
          2   A.   Not to my knowledge, no.                                 2        that letter and a time frame from there, I think is
          3   BY MR. ACHO:                                                  3        different from when we initially talked about it I
          4   Q. And how many disciplines that involved time off have       4        don't have the necessary documentation to — to say
          5        you been involved in?                                    5        that that letter was given to her within the time
          6   A. I'd say maybe 50, 60.                                      6        frame it was Investigated. There were questions about
          7   Q. 50 to 60?                                                  7        why the discipline had not been weeded out not only
          8   A.   Yeah.                                                    8        on my part but also when I talked to outside counsel.
          9   Q. You're saying in every single one the discipline was       9   Q.    Who?
        10         immediate, is that right?                               10   A. Howard, he said he didn't know why the discipline had
        11    A. Every one involved a date and the disciplinary letter     11        not been initiated so I would recommend you speak to
        12         to the employee with a start and an end date.           12        Howard Schiffman.
        13    Q. Sir, listen - can you read the question back to the       13   Q. Well, I did and he said that you said that Howlett's
        14         witness?                                                14        rase was bullshit, that was the word that you used?
        15                 (The following requested portion of the         15   A.   I didn't use the word bullshit
        16                 record was read by the reporter at              16   Q. That's what he said.
        17                 7:14 p.m.:                                      17                MR. MARKO: Objection, there's no question.
         18                Q. You're saying in every single one the        18   BY MR. ACHO:
        19                 discipline was immediate, is that right?)       19   Q. Are you denying that that's what you told Howard
        20    BY MR. ACHO:                                                 20        Schiffman?
        21    Q. Thafs the question, were all the disciplines              21   A. I don't recall using the word, bullshit
        22         immediate, yes or no?                                   22   Q. Hold on. Do you deny it or you don't recall it?
        23    A. To my knowledge, based on my experience, yes —            23   A.   I don't recall it
        24    Q. Okay.                                                     24   Q. Allright. So you could have said Howlett's case was
        25    A. —because they involved letters to the employee            25        bullshit, you could have, just don't remember,



                                                                Page 332                                                              Page 334
          1        Indicating what the discipline was for the infraction    1        correct?
          2        and they always contained a start date and an end        2                MR. MARKO: Objection, speculation.
          3                                                                 3
                   date.                                                        BY MR. ACHO:
          4   Q. Which was immediate?                                       4   Q. You could have?
          5   A. Yes, immediate.                                            5   A.   I don't recall it
          6   Q. Let me ask you this, the discipline to her, were you       6   Q. You don't recall it?
          7      involved in writing it, did you proof the letter, did      7   A. I don't recall using that word.
          8        you read the letter?                                     8   Q. Okay. What word would you have used?
          9   A. I did read the letter, yes.                                9                MR. MARKO: Objection, speculation.
        10    Q. Did you find anything in the letter, which was April      10   BY MR. ACHO:

        11       4, 2017, disciplining Barbara Beyer, did you find         11   Q. You used a word, what was it?
        12       anything in the letter inappropriate?                     12   A.    I didn't say bullshit
        13    A. I'd have to read the letter again.                        13   Q. What word did you use?
        14    Q. Well, do you have any evidence that you sent any          14   A. I don't know, sir. I don't remember, that was a —
         15      letter or note to Mr. Simlar challenging the              15   Q. You talked to Howard Schiffman?
         16      discipline?                                               16   A.   I understand. I talked to Howard Schiffman about the
        17    A. No, sir.                                                  17        delay and the implementation of her discipline.
        18    Q. Okay. But you say the problem was in the letter of        18   Q. And you also discussed with him the lack of merit of
         19        discipline, it didn't have a start date and an end      19        DeSheila Howlett's case, you said it had no merit,
         20        date, correct?                                          20        correct?
         21   A.    No, it should have had a start date.                   21   A. At that time, yes, sir, I did.
         22   Q.    Did it have a start date?                              22   Q. And but for the letter of discipline, not having the
         23   A.    There are two versions of that letter.                 23        dates, then everything is fine, right?
         24   Q. Two versions?                                             24   A. No, sir.
         25   A. Two versions of it We worked up a sample, a               25   Q. But you said thafs why you changed your mind because




                                                                                                              Pages 331 to 334


                                                       Tie Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                     PageID.10545                      Page 58 of
                                      72

       GREGORY MURRAY
       February 26,                     2018

                                                                    Page 335                                                             Page 337
          l
                   the letter of discipline didn't have an immediate            i   Q. So you made a recommendation to hire a black attorney,
          1
                   date?                                                        2         who was hired?
          3   A. I saw a pattern of delayed implementation when the             3   A. Not according to Amanda Mika but yes, I did, so
          4        issue was race-based.                                        4        that's ballpark -- inside the ballpark conversation
          5
              Q. Let's go about the other two.                                  5         but go ahead.
          6   A. Okay.                                                          6   Q. Now, I understand --
          7
              Q. Tell me about those?                                           7   A. I made a recommendation that the mayor hire Ethan, but
          8   A. The other was Detective Sergeant Shawn Johnson and             8        at a meeting Amanda Mika said that my recommendation
          9        from what I was told that situation occurred in 2016.        9        was inconsequential, that the mayor already had him in
        10    Q. Holdon. Wait a minute now. So you don't have any              10         his eyesight, which he did not
         11        personal knowledge about this, about Shawn Johnson?         11   Q. Well, but my point is, here you --
         12                MR. MARKO: Objection to form.                       12   A. I thought Ethan was a good hire.
        13    A. I have ~ I understood his discipline was to include           13   Q. Okay. And the mayor hired him?
        14         diversity training, was not executed.                       14   A.    Yes.
        15    BY MR. ACHO:                                                     15   Q. And there was another African-Americanyou recommended
        16    Q. Sir, did you hear my question?                                16         and the mayor hired him?
         17                Would you read it back to the witness:              17   A.    Yes.
         18                MR. MARKO: He answered the question.                18   Q. And then there was three other candidates that the
        19                 MR. ACHO: No, he didn't.                            19         mayor was looking to hire, these African-American
        20                 (The following requested portion of the             20         women, and you said hold up, right?
        21                 record was read by the reporter at                  21   A. Based on him saying to me that he was concerned about
        22                 7:19 p.m.:                                          22        the backlash based on Dean Berry showing himself, and
        23                 Q. Hold on. Wait a minute now. So you               22        maybe you know who Dean Berry is, and Scott Stevens on
        24                 dont have any personal knowledge about              24        the city counsel, all of that within that
        25                 this, about Shawn Johnson?)                         25        conversation, I did say that yeah.


                                                                    Page 336                                                             Page 338
          1   BY MR. ACHO:                                                      1    Q.     But here you make a recommendation on the discipline
          2   Q. Do you know what personal knowledge means?                     2          to the woman who offended DeSheila Howlett and that
          3   A.   Yes.                                                         3          was followed, correct?
          4   Q. You had no personal knowledge about Shawn Johnson,             4    A. It was partially implemented.
          5        personal, correct?                                           5    Q. You said two weeks, they did it, right?
          6                MR. MARKO: Asked and answered.                       6    A. It's when they did it.
          7   A. Except to the extent that I talked to him during the           7    Q. They did it, forget the when, they did it?
          8        training, which I conducted for him, no.                     8    A. They did it.
          9   BY MR. ACHO:                                                      9    Q. Okay. Then you recommended that this man get
        10    Q. Well, wait a minute, talking to him is hearsay,               10       training, he's got to get it, and the City said yes,
        11         correct, you were not involved in the disciplinary          11       you're right, they did that too?
        12         process, you werent, were you?                              12    A.     That's correct.
        13                 MR. MARKO: Objection, calls for a legal             13    Q. Okay. Let's talk about the third one.
        14         conclusion, compound, form.                                 14    A.     The third one would be a lieutenant from the fire
        15    A. Not in Shawn Johnson's case, except that —                    15          department, I can't remember his name. I can't
        16    BY MR. ACHO:                                                     16          remember his name.
        17    Q. Okay.                                                         17    Q.     When did it happen?
        18    A. Except that when I found out that he had not completed        18    A.     That had happened in 20 — I believe, 2016.
        19         that part of his required disciplinary discipline, I        19    Q.     Again, you had no personal knowledge, again, did you?
        20         did share with Mark that he should be provided              20    A.     Until it was brought to my attention.
        21         diversity training at the same time as the other two        21    Q.     Sir, something coming to your attention is not the
        22         individuals.                                                22          same as personal knowledge, it's when you are
        23    Q. And did he get it?                                            23          involved, you're there, you see things. You had no
        24    A. Yes, he did get in and I did do the diversity                 24          personal knowledge in that, did you?
        25         training.                                                   25                   MR. MARKO: Asked and answered.




                                                                                                                     Pages 335 to 33:


                                                         m Power or Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                PageID.10546                    Page 59 of
                                      72

       GREGORY          MURRAY
       February 26, 2018

                                                                Page 339                                                           Page 341
          1   A.    No.                                                      I   Q.    So, sir, have you ever seen that document before?
                                                                             0
          2                 MR. ACHO: We're done.                                A.   No.

          3                 MR. MARKO: Okay.                                 3   Q. Okay. Are you familiar with the incidents that are
          4                 MARKED FOR IDENTIFICATION:                       4        described in that document?
          5                 DEPOSITION EXHIBITS3-7, 9                        5                MR.ACHO: Okay. Wait. I'm going to
          6                 7:24 p.m.                                        5        object. This witness has never seen this exhibit. He
          7                 (Recess taken at 7:24 p.m.)                      7        has no personal knowledge and I strenuously object to
          8                 (Back on the record at 7:29 p.m.)                8        the admission of this document into evidence based on
          9                 MR. ACHO: The time is exhausted but              9        those two objections.
         10        counsel is now going to ask questions of his witness     10                MR. MARKO: Go ahead.
         11        and so what I'm going to do is I'm going to do           11   BY MR. MUNGO:
         12        follow-up questions as necessary, and I think            12   Q. Are you familiar with the events that are described in
         13        counselor is not going to allow me to do that, in        13        that document?
         14        which case we'll take it up with the court tomorrow.     14   A. I'm familiar with the complaints that were made, yes.
         15                MR. MARKO: Yeah, we've exhausted all the         15   Q. And for the record, what were those complaints, you
         16        time here. My client has a medical condition. He's       16        don't have to be word for word?
         17        exhausted. It's now 7:30 p.m. As courtesy to             17   A. The complaints are that Ms. Howlett was the subject of
         18        plaintiffs counsel, I'm going to allow him to ask        18        racially insensitive comments expressed to her by
         19        some questions and then I'll give you five minutes to    19        Shawn Johnson.
         20        ask what you need to ask since I think we've went        20   Q. Okay. Was Shawn Johnson a coworker of Ms. Howlett's?
         21        around and around here, Counsel, and I understand your   21   A.   Yes.
         22        position and you understand mine and you guys can take   22   Q. Okay. At the Warren Police Department?
         23        it up with the judge, okay?                              23   A.   Yes.
         24                 MR. ACHO: Yeah, I understand what you're        24   Q.   He was a white male?
         25        saying. I don't know what he's going to ask and so I     25   A.   Yes.




                                                                Page 340                                                           Page 342
          1        can't limitmyself so we have to see what comes up         1   Q. And the charge was, the allegation was racial
          2        thafs different, new, some shading, so we'll have to      2
                                                                                       harassment, correct?
          3        deal with it.                                             3   A.    Yes.
          4                MR. MARKO: I understand.                          4   Q. If you look at page 17, in those small numbers at the
          5                MR. MUNGO: Let the record reflect I'm             5      very bottom in the middle of the page, sir, does that
          6        showing the deponent Deposition ExhibitNumber 4.          6        particular document sustain the finding that Shawn
          7               MR. ACHO: What happened to 3?                      7        Johnson actually engaged in racial harassment of
          8                MR. MUNGO: Is it 3 on there?                      8        Ms. Howlett?
          9                MR. ACHO: 4.                                      9   A. That's what it does reflect
         10                MR. MUNGO: Didn't I say 4?                       10   Q. You indicated earlier in response to counsel's
         11
                           MR. ACHO: You did and I said what happened       11      questions, you were -- you had -- in part of your
         12        to Number 3?                                             12      response you indicated that you had trained Shawn
         13                MR. MUNGO: 3 is the discipline.                  13      Johnson or conducted diversity training for Shawn
         14                MR.ACHO: You're not introducing 3 yet?           14        Johnson, correct?
         15               MR. MUNGO: No, sir, I'm doing 4.                  15   A.    Yes.
         16               Let the record reflect that the deponent is       16   Q. Was that diversity training related at all to the
         17        examining Deposition Exhibit 4.                          17      events that are described in Deposition Exhibit Number
         18                        RE-EXAMINATION                           18        4--
         19   BY MR. MUNGO:                                                 19   A.    Yes.
         20   Q. Mr. Murray, could you take a moment and examine that       20   Q. - where Shawn Johnson -- was it was sustained that
         21        document, sir, and then after you have concluded your    21        Shawn Johnson engaged in racial harassment of
         22        examination of that document, please let me know, I      22        Ms. Howlett?
         23        have a few questions for you.                            23   A.    That's correct. Yes.
         24   A. I'm —some of this seems repetitive. Okay. There's          24   Q. When you trained Shawn Johnson did you get any direct
         25        more. Okay. I've read it.                                25        personal knowledge as to what Shawn Johnson did to Ms.




                                                                    EGAL
                                                                                                              Pages 339 to 342

                                                          MTsUfa
                                                             ower o? Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                 PageID.10547                   Page 60 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                   Page 343                                                        Page 34 5
          1        Howlett that constituted racial harassment?                 1        of Warren, that Shawn Johnson was separated from
          2                MR.ACHO: I'm going to object, no personal           2        DeSheila Howlett, physically, in terms of his work
          3        knowledge and hearsay, it should be not allowed.            3        location?
          4   A. I spoke to Shawn Johnson, as I did to the other two           4   A.   Yes.
          5        participants in the training, either during the break       c
                                                                                   Q. Okay. And did you come to learn whether or not Shawn
          6        or at the conclusion of the training, yes.                  6      Johnson was relocated in the physical presence of
          7   BY MR. MUNGO:                                                    7        Ms. Howlett and her location?
          8   Q. Okay. And did Shawn Johnson tell you what he did to           8   A.   Yes.
          9        Ms. Howlett to constitute the racial harassment?            9   Q. And was that something that based on your analysis and
         10                MR. ACHO: Same objection, hearsay.                 10      your understanding of -- as a diversity coordinator
         11   A.    He did share with me that he made the gorilla remark      11        and with the history that you have, is something that
         12        but he did not mean to offend her.                         12        is appropriate to do?
         13   Q. Okay. But was she offended?                                  13   A.   No, it's completely inappropriate.
         14   A. Yes, based on what I have here in front of me, yes.          14                 MR. ACHO: Okay. I'm going to object,
         15   Q. And during your diversity training were you able to          15        which is why I'm going to go to court to continue this
         16        help Shawn Johnson understand that that was racially       16        because this was all brought up in the initial
         17        offensive?                                                 17        testimony, okay, so now that you're bringing it up,
         18   A.    Yes.                                                      18        again, I'm going to inquire into it, okay?
         19   Q. Okay. Did he accept that fact that that was racially         19                 MR. MARKO: Well, I'm going to object. I
         20        offensive?                                                 20        think that if it was brought up in initial testimony
         21   A. At the training — the conclusion of the training,            21        you were on notice today and were able to deal with it
         22        yes.                                                       22        in your --
         23   Q. Okay. And Shawn Johnson was, as a result of his              23                MR. ACHO: I've had sufficient, but now
         24        racially -- his racial harassment of Ms. Howlett, were     24        there's other things pertaining to it so I'm just
         25        there also any allegations that you're aware of that       25        telling you that I am going to continue.


                                                                   Page 344                                                        Page 34 6
          1        constituted sexual harassment of Ms. Howlett by Shawn       1                MR. MARKO: These are no new areas of
          2        Johnson?                                                    2        inquiry and you were already on notice of all of them.
              A.   I'm aware there was a discussion regarding whether or       3
          3                                                                                     MR. ACHO: Well, I'll do what I have to do,
          4        not she had had any sexual involvement with any of the      4        it's not a problem.
          5        officers in the complaint                                   5   BY MR. MUNGO:
          6                MR. ACHO: I'm going to have a continuing            6   Q.   Okay. And are you familiar also -- let the record
          7        objection, can I have that, Counsel, based on - a           7        reflect I'm about to show the deponent Deposition
          8        continuing objection to all this inquiry of which he        8        Exhibit Number 3.
          9        has no personal knowledge.                                  9                Are you familiar with that document, sir?
         10                MR. MUNGO: You don't have to ask me. You           10        Take a moment and examine that document, Mr. Murray,
         11        can just put it on the record.                             11        and once you're done and if you could indicate that
         12                MR. ACHO: No. No, a continuing objection           12        you've done so, I'd appreciate it?
         13        has to be stipulated to.                                   13   A.   Yes.
         14                MR. MUNGO: Fine.                                   14   Q. Okay. What is that document, Deposition Exhibit
         15   BY MR. MUNGO:                                                   15      Number 4, for the record, sir?
         16   Q. So, sir, you have had an opportunity to read the             16   A.   This is a document reflecting —
         17        complaint that Ms. Howlett has filed against the City      17
                                                                                   Q. I'm sorry, Number 3?
         18        of Warren?                                                 18   A. This is a document reflecting an internal discussion
         19   A.   Yes.                                                       19        regarding Ms. Howlett's response to comments by
         20   Q. And in that complaint did she allege, based on your          20      Barbara Beyer, and it also includes the original
         21        recollection, sexual harassment in addition to racial      21      letter detailing her discipline with specified periods
         22        harassment?                                                22      of time for the discipline to occur, noticeably March
         23   A. I believe so, yes.                                           23      8th, 2017 continuing through March 21st, 2017.
         24   Q. And you do recall, as part of your examination of            24   Q. And when was her discipline actually implemented?
         25        documents and/or conversations with others at the City     25   A. Sometime after April, I believe.




                                                                     PPORT                                     Pages 343 to 346


                                                      The Power of Commi                       t™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                       PageID.10548                       Page 61 of
                                      72

       GREGORY            MURRAY
       February 26, 2018

                                                                     Page 347                                                              Page 34 9
          1   Q. After April?                                                    1   Q. In what way?
          2   A.    Yes.                                                         2   A. From the standpoint that when racial slurs are
                                                                                 3
          3   Q- Almost 30 days after the date in which the                               bantered about and directed to a person of color it
          4      instructions from the City and her disciplinary                 A        can have a long-term impact on their psyche with what
          5        regimen was actually memorialized in that document?           b        respect to — what's that word — connotes and also
          6   A.    That's correct, March 6th was the date in which this         6        its impact on the person who is on the hearing end of
          7        letter was written to be conveyed to her, which               7        that
          8        details her discipline beginning on Wednesday, March          8                MR.ACHO: I'm going to object. Not only
          9        8th and concluded on March 21st.                              9        is it hearsay, it's speculation and I'm going to ask
         10   Q- You indicated earlier that the City of Warren has a            10        it be stricken. This gentleman never spoke to this
         11        history of delayed disciplinary action when it               11        woman so this is why I have to recross on this.
         12        involves race discrimination and racially offensive          12   BY MR. MUNGO:
         13        conduct by its police officers, correct?                     13   Q. So, now, Mr. Murray, you indicated that you trained
         14   A.    Yes.                                                        14        Ms. Beyer or you provided diversity training for Ms.
         15                MR. ACHO: Objection to this line of                  15        Beyer to deal, specifically, with her racially
         16        inquiry of which he has no personal knowledge.               16        discriminatory, hostile verbal conduct toward Ms.
         17        Continuing objection given?                                  17        Howlett, correct?
         18                MR. MUNGO: Yes.                                      18   A.   Yes.
         19   A.    Yes, this would be an example of that                       19   Q. And you did also Shawn Johnson --
         20   BY MR. MUNGO:                                                     20   A.   Yes.
         21   Q- And what did Barb Beyer do to Ms. Howlett that                 21   Q. ~ based on his racially discriminatory, hostile
         22      resulted in her discipline?                                    22        conduct toward Ms. Howlett, correct?
         23   A.    She used a derogatory racial slur by referring to an        23   A.   Yes.
         24        African-American male as a nigger.                           24   Q. And do you know that Mr. Shawn Johnson's racially
         OS
              Q.    Okay. Did she say it more than once?                        25        hostile, discriminatory, verbal conduct and other


                                                                     Page 348                                                              Page 350
          1   A.   Yes.                                                          1        conduct towards Ms. Howlett affected her ability to
          2   Q. Okay. And did Ms. Howlett hear her say that?                    2        work as a police officer as well?
          3   A.   Yes.                                                          3   A.    Yes.
          4   Q.   Was Ms. Howlett offended at that?                             4   Q. And you trained another person, correct, diversity
          5   A.   Yes.                                                          5        training, correct, at the time you trained those two?
          6   Q. Was Ms. Howlett affected in her ability to work as a            6   A.    Yes.
          7        result of hearing Ms. Beyer repeatedly use the N word?        7   Q. Go ahead.
          8                MR. ACHO: This is still all hearsay, no               8   A. The lieutenant from the fire department
          9        personal knowledge, none. By the way, when you talk           9   Q. Okay. Why did you have to train him, what kind of
         10        about delaying a deposition, this was covered numerous       10        racially discriminatory and inappropriate comments did
         11        times at the beginning so I don't want any complaints        11        he make regarding race?
         12        that we're going to go a while after you're done.            12                MR.ACHO: Same objection, no personal
         13                MR. MARKO: We're not, we're -                        13        knowledge, no foundation, it's all hearsay.
         14                MR. ACHO: Oh, we are.                                14   A.    He used the word —
         15                MR. MARKO: I'm terminating the deposition.           15                MR. ACHO: Continuing objection.
         16                MR. ACHO: Then you'll have to do that.               16   A.    He used the word nigger to describe a firefighter by
         17   A.   Yes.                                                         17        the name of Jose Suarez.
         18   BY MR. MUNGO:                                                     18   BY MR. MUNGO:
         19   Q. I'm sorry?                                                     19   Q. And what did he - did he use any other words to
         20   A. Your question had to do with the impact on DeSheila --         20        describe him in addition to the word nigger?
         21   Q.   Yes.                                                         21   A. It was that he was the house nigger of the firehouse
         22   A.   — by the use of the word nigger.                             22        is what I recall Lieutenant - the lieutenant stating
         23   Q. Yes, did it impact her ability to work as a police             23        to him, that's what the lieutenant shared with me
         24        officer at the City of Warren Police Department?             24        after the training.
         25   A.   Yes.                                                         25   Q. So all three of these individuals admitted to you that




                                                                                                                    Pages 347 to 350


                                                     The Power of Commitment
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                PageID.10549                          Page 62 of
                                      72

       GREGORY         MURRAY
       February 26,                  2018

                                                              Page 351                                                                Page 353
          1        they used raciallyhostile language thafs insensitive      l        that the Cityof Warren did not have a problem with
          2
                   and condescendingand demeaning to African-Americans       2        racial discrimination and racially hostile attitudes
          3        and in this particularcase I think he was Hispanic,       3
                                                                                      and created a racially hostile environment towards
          4        Cuban?                                                    4        African-Americans?
          5   A.    He claimed to be Cuban.                                  5   A.    No.
          6   Q. All right. All right. Sir, at the time you testified        6                MR. ACHO: Objection, leading and
          7      earlier when counsel asked you a question when you          7        suggestive.
          8      said Ms.Howlettdidn't have a case, did you have the         8   BY MR. MUNGO:
          9      kindof information about Ms. Beyer'sconduct,                9   Q- It does not mean that, sir?
         10      racially discriminatory and hostile conduct and Shawn      10   A. That's right, this was an isolated incident where I
         11     Johnson's racially discriminatory and hostileconduct,       11        saw some officers respond to a woman in distress
         12     did you have those details at the time that you made        12        across the street from Warren City Hall and they acted
         13        that statement?                                          -3        both professionally and humanely and this is what I
         14   A. No, sir.                                                   14        witnessed. The officers, the two or three officers
         15   Q. Okay. But now considering that you have that               15        that were there and that was the extent of what I
         16      information,you have the documentation where they -        16        reflected in this.
         17      both of the racially hostile and discriminatory            17                MR. ACHO: I need a five-minute break.
         18      demeaning conduct of each one of these individuals         18                MR. MARKO: Whatever you need, Counsel.
         19      toward Ms. Howlett has been sustained, do you now have     19                (Recess taken at 7:49 p.m.)
         20      an opinion as to whether or not Ms. Howlett has a good     20                (Back on the record at 7:59 p.m.)
         21        case?                                                    21                MR. MUNGO: Let's go back on the record.
         22   A.   Yes.                                                     22               So we just took a quick break at the
         23   Q. Okay. Go ahead.                                            23        request of Mr. Acho -
         24   A. I would say that based on the information that I've        24                MR. ACHO: Well, wait. I was back within
         25        been — that's been shared with me that her case is       25        five minutes. You guys were another six, seven


                                                             Page 352                                                                Page 354
          1        much stronger than ft was when I didnt have this          1         minutes so don't put that on me.
          2        information.                                              2                 MR. MARKO: Well, we're back from the
          3   Q. Okay. Thank you. All right. And any statements that         3         requested break, bathroom break, and what time are we
          4        you made to counsel relative to any statements you may    4        at here? It's 8:00. Okay.
          5        have made in the past that Ms. Howlett didn't have a      5                 MR. MUNGO: So let the record reflect that
          6        good case, is no longer - no longer holds water for       6         I've given the deponent Deposition - is that
          7        you, correct?                                             7         Number -
          8   A.    That's correct.                                          8   A.    7.
          9                MR. ACHO: I'm going to - objection,               9   BY MR. MUNGO:
         10        leading, suggestive, speculative. He said he - he        10   Q      Exhibit 7. Take a look at that document, sir, and
         11        didnt have personal knowledge. He doesn't know the       11         examine it for purposes of identification and when
         12        law and he can't offer a legal opinion and now he        12         you've done so if you can let me know, I'd appreciate
         13        does.                                                    13         it?
         14                 MR. MUNGO: Okay. All right. Excuse me.          14   A   This is my job description and my job duties.
         15                 Let the record reflect I'm about to show        15   Q   Your job description and job duties as what, sir?
         16        the deponent Deposition Exhibit Number 6.                16   A. As a diversity coordinator for the City of Warren.
         17   BY MR. MUNGO:                                                 17   Q And just before we get into this document, sir, Shawn
         18   Q. Take a look at that and tell me once you've had an         18      Johnson, what is his race and gender?
         19        opportunity to read that document, sir?                  19   A     White male.
         20   A.    Yes.                                                    20   Q      Barbara Beyer, what is her race and gender?
         21   Q. Okay. Counsel showed you this document earlier,            21   A     White female.
         22        correct?                                                 22   Q      What is the lieutenant from the fire department that
         23   A.    Yes.                                                    23         you had provided diversity training that called the
         24   Q. Does this document and what you penned in this             24         Cuban-American the house nigger?
         25      document, sir, did you have the intent of conveying        25   A      A white mate.




                                                             Legal
                                                                                                               Pages 351 to 354


                                                             ower of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                   PageID.10550                     Page 63 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                               Page 355                                                                Page 357
          1   Q. A white male. Okay. We're going to lookat                       1   Q. The second paragraph says, the diversityand inclusion
          2      Deposition Exhibit Number 7, this is your complete job          2      coordinatorwill be responsiblefor creating programs
          3      descriptionas diversitycoordinator, sir?                        3      aimed at enhancingcommunityawareness and addressing
          4   A.    Yes.                                                         4      communityconcerns and engagement and then it goes on
          5   Q. Okay. Doyou remember that counsel asked you a lot of            5      to articulate some other details. Were you able to
          6        questions earlier about whether or not you went to the        6      actually engage in executing the responsibilities
          7        civil service and met with them, whether you met with         7      contained in that paragraph, sir?
          8        this organization, HR, all these different                    8   A. No, I was told by the mayor to put diversity on the
          9        organizations within the Qty departments?                     9      back burner until after the 2019 primary election.
         10   A.    Yes.                                                      10     Q. Okay. And then the third paragraph, diversity and
         11   Q. Take a look at your description and I want you to tell       11         inclusion coordinator shall also make recommendations
         12      me whether or not the things that counsel asked you          12        to the mayor's office that will include
         13        earlier were actually a part of your job description       13        diversity-oriented programs and initiatives,
         14        and you were responsible for, okay -                       14        specificallyaddressing interaction between city
         15   A. Yes, sir.                                                    15        employees and members of the public. Were you able to
         16   Q. - and then part two I'm going to ask you is whether          16        execute those responsibilities?
         17      or not the mayor allowed you to do it, okay?                 17     A. In a limited fashion but, generally, no, because the
         18   A. Yes, sir.                                                    IS        mayor routinely rejected my recommendation.
         19   Q. Let's take a look at very first paragraph, it says in        19     Q. Okay. Going down to the central function section of
         20      part, that as a diversity and inclusion coordinator,         20        Deposition Exhibit 7, the first paragraph there says,
         21      will be appointed by and serve at the pleasure of the        *> *
                                                                                        the essential function of the diversity and inclusion
         22      mayor of the Qty of Warren. Was that your                    22        coordinator will be to work effectively with
         23      understanding and was that exactly the nature of your        23        employees, department heads, administrators, city
         24      relationship, diversity coordinator?                         24        offices, city business and religious leaders,
         25   A. That was my understanding.                                   25        representatives of state and federal government and


                                                              Page 356                                                                Page 358
          1   Q. Did the mayor terminate you?                                   1       other appropriate stakeholders to achieve the greatest
          2   A.   Yes.                                                         2       extent reasonably possible the following, and we'll go
          3   Q. It says the department -- that this was a departmental         3       into the following in a moment. Were you able to
          4        level manager. Were you a departmental level manager?        4       execute those responsibilities, sir?
          5   A. I was led to believe so, but was told just before my           5    A. To some extent yes, but no, I was told by the mayor
          6        termination that I was not                                   6      that I could not train certain City employees.
          7   Q. Okay. Well, when you first started working were you,           7    Q. Okay.
          8        in fact, a departmental manager and treated as a             8    A. That being employees of the clerk's office and the
          9        departmental manager?                                         9     treasurer's office, that I was not to have any
         10   A.   Initially, yes.                                            10        communication with them and that I was not to train
         11   Q. And then later the mayor -- would that be considered         11        them or to have any discussions about diversity
         12        the demotion that you were no longer a departmental        12        training.
         13        manager?                                                   13     Q. And what about the police department?
         14                MR. ACHO: I'm going to object. All these           14     A. The police department, no. I would say no, he did not
         15        are leading and suggestive.                                15        expressly forbid me to put together diversity training
         16   A. The mayor shared with me that I was a division head          16        for the police department
         17        and not a department level manager.                        17     Q. Did Jere - did the commissioner, Jere Green, assist
         18   BY MR. MUNGO:                                                   18        you and/or inhibit you from conducting training in the
         19   Q. How long after signing your employment contract did          19        police department?
         20        the mayor tell you that?                                   20     A. He inhibited me from the standpoint that he did not
         21   A. 7,8, 9, that was in November, 10 months.                     21        respond to my request for information because I,
         22   Q. About 10 months. Okay.                                       22        specifically, asked for information regarding any
         23   A.    Yes.                                                      23        trainings that were conducted within a 36-month period
         24   Q. After you were hired?                                        24        and any trainings expressly dealing with diversity,
         25   A.   Yes.                                                       25        but he did not respond to my requests.




                                                                                                                   Pages 355 to 35:


                                                                            Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                                       PageID.10551                      Page 64 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                                     Page 359                                                                 Page 361
                 1       Q. And without him responding were you able to pursue                    1   Q. Why not?
                 2            fulfilling your responsibilities for training in the               2    A. The mayor expressly forbade it.
                 -
                              police department?                                                 3    Q.   Were you allowed to contact and communicate with the
                 4       A.    No, sir.                                                          4         human resource department for the purpose of diversity
                 5       Q. Did you inform the mayor of Jere Green's reluctance to               5         training?
                 6            assist you in diversity training for the police                    6    A.   Yes.

                 7            department?                                                        7    Q. Okay. What happened with that contact?
                 8       A. Yes, sir.                                                            8    A. All of my contact with the human resource department,
                 9       Q. What did the mayor tell you in response?                             9         in particular Mark Simlar, was positive when it came
         ID              A. The mayor said he didn't want to agitate the police                 10         to supporting diversity.
         11                   unions because he counted on the police unions and the            11    Q. Okay. What did Mark Simlar do to support diversity?
         12                   fire unions for endorsements and he did not want to               12    A. Well, he participated in the trainings and we had
         13                   agitate them.                                                     13         numerous conversations about the value of diversity
         14              Q.    Did he express any sentiment in terms of Jere Green              14         but I feared it didn't go beyond him.
                              being receptive to diversity?                                     15    Q. Okay. Was he responsible for the other -- in terms of
         -•              A. He shared with me, he said Jere Green was a racist,                 16         facilitating training for the other departments?
         .                    stayed in the bar, was constantly drunk and no                    17    A.   Yes.

         18                   interest whatsoever in diversifying the City police               18    Q. Okay. Did he attempt to bring training diversity
         15                   force.                                                            19         training to the other departments?
         20              Q. Very good. Let's look at the different ways in which                20    A.   No.

         21                   you were to execute your essential functions toward               21    Q. He did not?
         22                   the bottom of the first page of Deposition Exhibit                22    A.   No.

         23                   Number 7, it says, to promote diversity and inclusion             23    Q. So it seems that his particular interest and/or energy
         24                   in the City of Warren work force, including the police            24         level and initiatives were lacking in terms of
         25                   department, fire department, and all other city                   2 5        promoting diversity, is that correct, based on what he



                                                                                     Page 360                                                                 Page 362
                 1            departments and functions by developing and enforcing               1         did not do?
                 2            policies and programs to attract, retain and promote a              2                     MR. ACHO: I'm going to object, this has
                 3            diverse workforce in which employees value and respect              3         constantly been leading and suggestive, thafs why he
                 •i           differences in workplace and in interactions with the               4         is your lawyer without a doubt, this is just -
                 5            public. Were you able to execute those                              5                     MR. MARKO: Objection, Counsel.
                 6            responsibilities, sir?                                              6                     MR. ACHO: This is just a sham, that's all
                     ~
                         A. No, I was not allowed to promote diversity within —                   7         this is -
                 8            for city employees working in the treasurer's office                8                     MR. MARKO: I'll object to that.
                     9        and in the city clerk's office and to that extent I                 9                     MR. ACHO: - and this communication has
         10                   was prevented from providing training to them as city             10           been going on with counsel through this third party,
             11               employees.                                                        11          it's highly inappropriate and we'll bring it up to the
         12              Q. Okay. And the mayor specifically prohibited you from                12          court at the right time.
             13               doing so?                                                         13                      MR. MARKO: I object, all your questions in
             14          A.    Yes, there's correspondence from the clerk's — from              14          this case were leading and I --
             15               the treasurer's office on at least three occasions                15                      MR. ACHO: I can do that for cross-exam
             16               raising that as an issue.                                         16           purposes. This was not my deposition.
             :           Q. Okay. And the - with regard to the training,                        17                      MR. MARKO: This is my client.
             IS               counsel - do you recall counsel - strike that.                    18                      MR. ACHO: This is not my deposition, it's
             19                           Do you recall counsel asking you earlier              19           his.
             20                whether or not you had contacted the civil service               20                      MR. MARKO: It's really my client You
                               department?                                                      21           requested the deposition here today so ~
             22          A.    Yes.                                                             22                      MR. ACHO: Wait a minute. It is a
             i:-         Q. Were you allowed to contact the civil service                       ::•          continuation. You know what, I've made my objection.
             24                department?                                                      24          Just so we know, we're going on and on and on and on
             25          A.     No.                                                             25           and I will get this deposition done pursuant to the




                                                                                 Legal
                                                                                     pport                                            Pages 359 to 362
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                   PageID.10552                         Page 65 of
                                      72

       GREGORY            MURRAY
       February 26, 2018

                                                                  Page 363                                                              Page 365
          1         judge's direction.                                        1           could have done.
          2                   MR. MARKO: As far as I'm concerned, it's        4.   Q. So that was not your responsibility to put that
          3         coming to a close.                                        3       language in the contracts, correct?
          4                MR. ACHO: Okay. You're going to terminate          4    A.      No.
          5         it after he's done, you're not cutting him off.           5     Q. Okay. You didnt have authority to put that language
          6                  MR. MARKO: I'm allowing Mr. Mungo some           6           in the contracts, correct?
                                                                              7
          7         follow up based on your -- we started at 2:30 and               A.     Correct
          8         we-                                                       8                    MR. ACHO: Objection, lack of foundation.
                                                                              o
          9                   MR. ACHO: No, we didn't.                              BY MR. MUNGO:
         10                   MR. MARKO: Yes, we did.                        10     Q. That you did not have -
         11                   MR. ACHO: Wait. Wait. Wait, that's not         11     A. I did not have the authority to do so.
         12         true.                                                    12     Q. Counselor asked you that earlier, whether or not you
         13                   MR. MARKO: At 2:35, approximately, when we     13        had authority to interject into the bargain for
         14         came in and we've been here so let's finish. If you      14        agreement language that deals with -
         15         keep making these objections it's going to be longer.    15     A.     Yes.
         16                 MR. ACHO: Well, I have to tell you               16                    MR. ACHO: I never asked that.
         27         something, there hasn't been that many objections.       17     BY MR. MUNGO:
         13         There were like 101 objections made by you and your      13     Q. -- diversity, correct?
         19         brother counsel, 101.                                    19     A.     I believe so.
         20                 MR. MARKO: Okay.                                 20     Q. In any event, you did not have any authority to do so,
         21   BY MR. MUNGO:                                                  21           correct?
         22   Q. Okay. Mr. Murray, do you know whether or not Mark           22     A.     That's correct.
         23      Simlar did all that he could have done to promote           23     Q. Allright. I want to take a look at the next
         24      diversity training and implementation of diversity for      24        paragraph, it says ~ and that would be the third -
         25         the City of Warren's various departments?                25        well, the second bullet item beneath the first


                                                                  Page 364                                                              Page 366
          1                 MR. ACHO: Objection, speculation.                 1          paragraph on the essential functions where it says,
          2   A.    I would say — based on my contact with him, I would       2          the diversity and inclusion coordinator shall support
          3        say yes.                                                   3          a culture of inclusion in which every individual is
          A   BY MR. MUNGO:                                                   4          valued, respected and supported and where the right
          5   Q. That he did everything that he could do?                     5          conditions are in place for each person to achieve his
          6   A. Everything that I asked of him. I don't know exactly         6          or her full potential. Do you see that paragraph
          7        because he was wearing two hats, labor relations           7          there?
          8        director and interim human resource director.              8    A.    Yes.
          9   Q. Okay. Okay. Okay. Now, did you understand my                 9    Q. Was that part of your job description?
        10         question? It's very important. Do you know whether        10    A.    Yes.
         11        or not he did everything that he was supposed to do to    11    Q. Okay. Were you able to implement and achieve and
        12         promote diversity within the City of Warren?              12          execute those responsibilities in that area?
        13                  MR.ACHO: What are you doing? You're              13    A.     No.
        14         impeaching your witness.                                  14    Q. Okay. Why not, sir?
        15    A.    No.                                                      15    A. Because to - part of the process of doing this is to
        16    BY MR. MUNGO:                                                  16         engage others in the community and I attempted to do
        17    Q. You dont know?                                              17         that through the diversity committee and the mayor
        18    A.   I don't know.                                             18         shut that down and told me to — don't go any further
        19    Q. Andwhy wouldn'tyou know? Forthe record, why                 19         with engaging around developing the diversity
        20         wouldn't you know whether or not Mr. Simlar did           20         committee.
        21         everything he could have done to promote diversity?       21    Q. Andthe next paragraph says, development support
        22    A.    Because as labor relations director he could have        22          policies and practices with which promote and foster
        23         certain language put into the contracts that would        23          an inclusive culture where uniqueness of beliefs.
        24         further promote diversity, that was not in the            24          background, talents, capabilities and ways of living
        25         contracts and so there are other things he possibly       25          are welcomed and leveraged for learning and informing




                                                                Legal
                                                                                                                  Pages 363 to 366


                                                    lie Power of Commitment1
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                          PageID.10553                   Page 66 of
                                      72

       GREGORY            MURRAY
       February 26, 2018

                                                                      Page 367                                                            Page 369
          1        better decisions in the workplace and in the                    1        department in the clerk's office and the treasurer's
          2        interaction between City employees and members of the           2        office on any of this, on any diversity training
                                                                                   3
          3        public. Were you able to execute those                                   whatsoever, I was prohibited from doing so.
          A        responsibilities, sir?                                          4   Q. By who?
          5   A.    No.                                                            5   A.    By the mayor.
          6   Q. And why not, sir?                                                 6   Q. The next paragraph, it says, create and implement
          7   A. Because, again, the mayor shut down my ability to work            7        communication strategies and content management for
          8        with members of the culture or members of the                   9        training web resources for internal and external
          9        community on establishing best practices that could be          9        audiences and print materials to support diversity and
         10        implemented within city government.                           10         related initiatives. Were you able to execute in
         11   Q. Go to the second page, sir, the top of the second               11         those responsibilities?
         12        page, determine and recommend appropriate diversity           12    A. I was allowed to secure training, materials, diversity
         13        initiatives, particularly focusing on the interaction         13         training materials and, in fact, it's that material
         14        of employees with other employees, and on the                 14         that I used for the three persons that I conducted —
         15        interaction and relationship of city employees with           15         the employees that I conducted the diversity training
         16        residents of the city and members of the public to            16         in but not any further.
         17        create a culture of respect for and appreciation of           17    Q. When you say, not any further, can you elaborate,
         18        differences in ethnicity, gender, age, national               IS         please?
         19        origin, disability, sexual orientation, education and         19    A. With the exception of the EEOC training and the
         20        religion, including those persons with activity or            20         Michigan Department of Civil Rights training, I was
         21        ability impairments. Were you able to execute those           ">:
                                                                                            not able to go further with training.
         22        responsibilities?                                             22    Q. Okay. And who was trained in the City, which
         23   A. Only one of that set, which is in the area of                   23         department?
         24        disability. Again, the mayor prevented me from or             24    A. All of the City departments except - excuse me, all
         25        forbade me from developing the diversity committee,           25         appointees and department heads, I never got to where


                                                                      Page 368                                                            Page 370
          1        which covers a lot of mat paragraph but he did have             1        I was able to train the actual employees within the
          2
                   me focus on disability.                                         2        department
          3   Q. Did he have you ever focus on race?                               3   Q. Why?
          4   A.    No.                                                            A   A. My training was restricted to appointees and managers.
          5   Q. Okay. Did he tend to avoid race?                                  5   Q. Well, that's inconsistent with your job description
          6                MR.ACHO: Objection, leading and                         6        though, isn't it?
          7        suggestive.                                                     7   A. It is, yes.
          8   A. The recommendations that I made in order to engage the            8   Q. And why were you not able to train the employees?
          9        race as a representative of the city's demographics             9   A. Again, because the City -- the mayor indicated that he
         10        were always shot down.                                        10         wanted the training to be at that level and I put
         11   BY MR. MUNGO:                                                      11         forward a recommendation to him to do some additional
         12   Q. By whom?                                                        12         training but that was never acted on by the time that
         13   A. By the mayor.                                                   13         I was dismissed.
         14   Q. Andthe next paragraph, developtrainingschedulesto               14    Q. Okay. And did this kind of training take place prior
         15      educate employees and manager on how to recognize,              15         to or subsequent to the mayor telling you to put
         16        accommodate and appreciate individual differences and         16         diversity on hold?
         17        howthese can be bridgedback to assist in meeting              17    A. It was —actually, it was afterwards, it was after a
         18        city business and service plans. Were you able to             18         meeting with the ~ that I convened with the Michigan
         19        execute those responsibilities, sir?                          19         Department of Civil Rights and the EEOC in which the
         20   A. Yes, to the extent that I was allowed to secure                 20         mayor asked them how was the City doing and they
         21        training from both the EqualEmployment Opportunity            21         replied that the City was doing dismally, failing
        22         Commission and the Michigan Department of Civil               22         miserably, which was the comment from Lolita Davis
        23         Rights, but only to selectively train certain city            23         from the EEOC.
        24         employees, to the extent that I was not allowed to            24    Q. Is that in the area of race relations?
        25         educate or train City employees in those two                  25    A. Yeah, race relations, employment practices, yeah —




                                                                     Legal
                                                                                                                      Pages 367 to 370


                                                           ie Power of Coowiitment1
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10554                      Page 67 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                   Page 371                                                            Page 373
          l
                          MR. ACHO: I'll object as to hearsay.                  1        to execute on those responsibilities?
          2    A. —and in the —in the same meeting where myself, the            2   A. Only to a limited extent where I participated in
          3       mayor and several other people were, the Michigan             3        conversations regarding recommended, necessary
          A       Department of Civil Rights representative was asked,          4        remedial actions. The investigations of the persons
          5       well, how are we doing in comparison to everyone else         £
                                                                                         that I trained began, in one instance, in 2015 and
          6       and Anthony Lewis shared with the mayor that the City         6        then another in 2016 and then with Ms. Howlett in
                  was not doing well enough to try to compare                   7        2017.
          7

          8       themselves, in comparison to other municipalities.            8   Q. Okay. So were you, overall, able to effect and
          9    BY MR. MUNGO:                                                    9        complete the execution and responsibilities as
         10    Q. Who is Anthony Lewis?                                        10        enumerated in that paragraph?
         11    A. Anthony Lewis is the community director and lead             11   A.   No.
         12       trainer for the Michigan Department of Civil Rights.         12   Q. And why not?
         13    Q. So it was after that that you said was subsequent to         13   A. Again, as I said, these investigations were already In
         14       that meeting and that series of training that the            14        process or had been completed.
         15       mayor told you to put diversity training on hold?            15   Q. Allright. Very good. Thank you. The next
         16    A. Yes, it was the third instance of him saying that,           16        paragraph, develop and implement metrics for measuring
         17       this was during those training periods.                      1"        the effectiveness of diversity initiatives and prepare
         18    Q. So, sir, are you saying that Mayor Fouts told you on         18        quarterly reports for the administration on the value
         19       three separate occasions to put diversity training on        19        of the initiatives. Were you able to accomplish that?
         20       the back burner?                                             2C   A. I did provide the mayor with a weekly update for a
         21    A. Yes, sir. Yes.                                               21        sustained period of time on all the — of the
         22    Q. All right. Let's look at the next paragraph, it says,        22        initiatives I was proposing and engaging in.
         23       to obtain slash create diversity training, materials         23   Q. And then I think we're looking at the last bullet
         24       and prevent, coordinate appropriate training                 24        item, keep current on diversity programs and
         25       opportunities for employees of the police department         25        developments by maintaining contact with others in the


                                                                   Page 372                                                            Page 374
          I       and fire department and other City departments as may         1         field, and then it goes into your qualifications and
          2       be directed by the mayor. Was that accomplished, sir?         2         is there any reason to believe that you did not
          3    A. I did obtain training materials and was not able to           3         satisfy, meet all of those qualifications named at the
          4       present them to the police department or the fire             4         bottom of the second page going into the last page
          5       department due to the timing. It was my goal to begin         5         there, sir?
          6       training of the police and fire department in 2018.           6   A.     No, sir, I did meet them.
          7    Q. So was this at a point in time in which Jere Green,           7   Q.     Okay. Very good. So if we were to sum it all up,
          8       the police commissioner at that time, had refused to          8         sir, your duties and responsibilities as outlined in
          9       cooperate with you in giving you what you needed in           9         your job description, diversity and inclusion
         10       order to actually implement the training?                    10         coordinator, were you —if I understood your
         11    A. That information was required so that I could, one,          11         testimony correctly, you were not able to fulfill
         12       confirm the type of training, that it had been               12         these responsibilities because the mayor, Mayor Fouts,
         13       provided, and then to determine what other training          13         would not allow you to -
         !*i      would be necessary.                                          14                  MR. ACHO: Objection, leading and
         15    Q. Did you ever get that information?                           15         suggestive.
         16    A. No, I did not.                                               16   BY MR. MUNGO:
         17    Q. So you weren't able to do the training?                      17   Q. - would that be a fair summary?
         IS    A. That's correct, for the police and fire department.          18              MR. ACHO: The testimony stands as it is,
         19    Q. Allright. The next one, the paragraph says,                  19      that suggests feeding this man testimony, that's all
         20       investigate and assist in the investigation of               20         it is.
         21       appropriate -- inappropriate and improper activities         21    BY MR. MUNGO:
         22       that impair diversity and inclusion in the police            22   Q. Would that be a fair assessment, sir?
         23       department, the fire department and other City               23   A.    Yes.
         24       departments and functions and where appropriate              24                  MR. MUNGO: Let the record reflect I'm
         25       recommend necessary remedial actions. Were you able          25         about to show the deponent Deposition Exhibit -- hold




                                                                                                                 Pages 371 to 374


                                                                          of CommiffTtei
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10555                    Page 68 of
                                      72

       GREGORY          MURRAY
       February 26, 2018

                                                                Page 375                                                            Page 377
          1         on a second - Exhibit Number 9, Deposition Exhibit          1         24, 2017, correct?
          2         Number 9. There you go, sir?                                2    A.   Yes.
          3                 MR. ACHO: Don't throw things at me.                 3    Q. And when were you actually terminated by the mayor?
          4         Please, don't throw it anymore. Don't do that. Dont         4    A.   December 8, 2017.
          5         do that.                                                    5    Q. And in the -- the ideas and the thoughts that you
          6                    MR. MUNGO: That was not meant to --              6       expressed in this letter dated - resignation
          7                    MR. ACHO: I don't appreciate it.                 7       consideration letter dated October 24th, contains the
          8                    MR. MUNGO: I didn't mean to throw anything       8       same ideas and thoughts that you have conveyed in your
          9         at you. I've been doing that all night.                     9         deposition, your previous deposition as well as today,
         10                  MR. ACHO: No, you've handed it to me. I        10            correct?
         11         don't like you doing stuff like that.                   11       A.   Yes.
         12                  MR. MUNGO: You misread reality.                -   ->
                                                                                                  MR. ACHO: Objection, leading and
         13                    MR. MARKO: I think that-                     13            suggestive constantly, highly inappropriate.
         14                                                                 14       BY MR. MUNGO:
                               MR. MUNGO: You're not in touch with
         15         reality.                                                15       Q. And the second page, sir, the second paragraph, you
         16                 MR. MARKO: - we're at nine-plus hours of        16          indicate -- oh, I'm sorry, take the first paragraph,
         17         deposition and -                                        17          which is very important, in the second - the first
         18                 MR. ACHO: You know what, you've gone way        18          paragraph of the second page you say, I almost feel
         19         beyond your time.                                       19            like someone here thinks me - thinks of me as an
         20                 MR. MUNGO: I want to go on with my exam,        20            albeit skilled beast of burden, that the more I
         21         please.                                                 21            produce, the more I should produce without genuine
         22    BY MR. MUNGO:                                                22            recognition. The situation is akin to be considered
         23   Q. Sir, are you able to identify that document?               23            an indentured servant who someone here thinks has no
         24   A.     Yes.                                                   24            other option than to take on these other uncompensated
         25   Q.     What is that document?                                 25            responsibilities, many of which could divert me from


                                                                Page 376                                                            Page 378
          1   A. This is the — my resignation consideration to the              1         my primary responsibility here, and when you said your
          2        mayor.                                                       2       primary responsibility here, what were you
          3   Q. Okay. I want to draw your attention to paragraph               3       referencing?
          4        number 1. You indicate in this first paragraph, this         4    A. Diversity related.
          5        is your letter to the mayor where you indicated that         5    Q. And I think you tend to say that as it goes on. You
          6        you were going to resign because the mayor refused to        6       say, perhaps mat is the strategy of distraction to
          7        allow you to do diversity work, correct?                     7       avoid strongly focusing on diversity?
          8                 MR. ACHO: That's not what he said -- wait           8    A.    That is correct.
          9        a minute -- misleading, not what it says.                    9    Q. So, sir, you expressed this concern and this idea back
         10   BY MR. MUNGO:                                                 10          in October of 2017, correct?
         11   Q. It's consistent with -- consistent with your job           11       A.    Yes.
         12        description, correct?                                    12       Q. And this is long before Ms. Howlett filed her
         13   A. Yes, what I shared with him, with regard to my work        13          complaint, correct, if she filed her complaint in 2017
         14        environment and absent an irrevocable reset and          14          this letter was drafted way before that, correct?
         15        doubling down of his stated commitment to diversity,     15                   MR. ACHO: Wait. Objection, leading,
         16        that was my primary reason for this letter and the       16          suggestive.
         17        primary reason for the letter itself was because,        17       A.    No.
         18        again, as I said, the mayor said on three different      18                     MR. ACHO: This is a perfect example of
         19        occasions, he wanted me to hold off on diversity, put    19            this dishonesty in this deposition by counsel.
         20        it on the back burner until after the 2019 election      20                     MR. MUNGO: Okay. Great You may have a
         21        and he was trying to give me busy work, which I          21            point there for the first time all day long, okay,
         22        thought was the census liaison work until that time      22            Mr. Acho.
         23        and the census liaison was completely outside of my      23                     MR. ACHO: Dont laugh at me, sir. I don't
         24        job description.                                         24            think it's funny. Laughing at me is highly
         25   Q. And this letter is dated - this memo is dated October      25            inappropriate, it really is wrong.




                                                               Legal
                                                                 PPORT                                          Pages 375 to 37


                                                         e Power of Cornrnltment1
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10556                      Page 69 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                             Page 379                                                                  Page 381
          1                MR. MUNGO: I am an American and I have a           l        showed you a letter from the late Dr. Martin Luther
          2        constitution, don't tell me not to laugh. You don't        2        King'sdaughter, Bemice King. Do you recall that?
          3        intimidate me. I'll continue my exam.                      3   A.    Yes.
          4   BY MR. MUNGO:                                                   4   Q. Does that letter to you indicate that and also mean
          5   Q. Okay. So you express this sentiment, sir, long before        5        that you were able to do your work, your diversity
          6      you were contacted to draft that affidavit, to sign          6        work, that you were hired to do within the City of
          7        your affidavit, correct?                                   7        Warren?
          8   A.    Yes.                                                      8   A.    No, there has been — bears no statements in there.
          9   Q. Okay. And also in the second paragraph there, sir,           9   Q. Do you see any relationship of that letter to your
         10      you indicate that, in your statement to me two weeks        10        being allowed to execute your duties as diversity
         11        ago, you indicated intent to put diversity on the back    11        coordinator?
         12        shelf until after the election of 2019 based purely on    12   A. No, Sir.
         13        politicalconsideration, you expressed to me your          13   Q. And can you elaborate on that briefly?
         14        belief ~ you express your belief that the climate was     14   A. Even though the letter was written by Bemice King, I
         15        not quite ready for diversity. You mentioned the          15        think the environment on the ground is altogether
         16        problems of LAM and Dean Berry, KellyColegio, et          16        different from what he was being praised in the letter
         17        cetera, might serve to create a political backlash        17        for doing. Ms. King has no knowledge of the
         18        should you aggressively promote diversity.                18        environment that I came in and endured during my
         19                 More, Mr. Mayor, I am repulsed at being          19        employment with the City and, certainly, that letter
         20        asked to tread water for two years. There are things      20        was written before the mayor shared with me that
         21        we can do now incrementally to advance diversity          21        diversity was to be put on the back burner until after
         22        without shelving it, it is a matter of political will.    22        the election for political considerations because he
         23                 You penned those words long before you           23        felt that white voter backlash.
         24        signed your affidavit that we're going to use here        24   Q. And you recall the question that counsel asked you
         25        today as an exhibit too, correct?                         25        about, I think he used the term that you requested the


                                                             Page 380                                                                  Page 382
          1   A.   Yes.                                                       1        mayor to delay hiring a human resource -- an
          2   Q. And then I want you to look down at the third to the         2        African-American human resource director?
          3      last paragraph, sir -                                        3   A.   Yes.

          4   A.   Yes.                                                       4   Q.    You do remember that question?
          5   Q. ~ where it says with regard to my work environment,          5   A. I do remember the question.
          6        I'm also -- have also --1 also have a choice and I'm       6   Q. Okay. Is that true that you -- that you told the
          7        stating to you directly that absent and irrevocable        7        mayor to hold off or delay hiring a director of human
          8        reset and doubling down on your stated commitment to       8        resources?
                                                                              9   A. Yes, I did but, again, within the context of the
          9        diversity, our work relationship will soon end?
         10   A.   Yes.                                                      10        discussion that we were having because this was,
         11   Q. So it was your intent to use this letter to get Mayor       11        again, another instance of where he shared his
         12        Fouts' attention to focus on diversity that he was        12        concerns about that backlash, et cetera, and so from a
         13        delaying and avoiding, right?                             13        strategic standpoint it would be better to delay, not
         14                MR. ACHO: Objection, leading and                  14        eliminate, the hiring of that person but to delay it
         15        suggestive, you're putting words in this man's mouth,     15        so it didn't create a backlash, create an environment
         16        which is why we're going to have a number of questions    16        where no more could be hired or no more coutd be done
         17        going into this.                                          17        because of the backlash.
         18   A.   Yes.                                                      18   Q. Let me ask you this, sir, was that your preference and
         19   BY MR. MUNGO:                                                  19        did you come up with this whole original notion of not
         20   Q. Okay. All right. Very good. Okay. Deposition                20        aggressively pursuing diversity, including the hiring
                                                                             21
         21      Exhibit Number 5, I'm now showing it to the deponent.                 of a -- African-American human resources director?
         22              Could you take a look at that, sir, and             22                MR. ACHO: Objection, leading, suggestive.
         23      tell me whether or not you recognize that document?         23   A. The mayor shared with me his concerns about how that
         24   A.   Yes.                                                      24        could create a backlash, and I certainty did not want
         25   Q. Sir, before we move on into that document, counsel          25        anything to happen that would shut down the ability to




                                                                                                                 Pages 379 to 382


                                                                            ommitmenf
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10557                       Page 70 of
                                      72

       GREGORY MURRAY
       February 2 6, 2018

                                                                 Page 383                                                           Page 385
          1        further diversify the city due to a backlash of white     1   Q. And I want to direct your attention to certain
          2        voters and residents of the city.                         2        paragraphs.
          3   BY MR. MUNGO:                                                  3                  MR. MARKO: Which page?
          4   Q. Did you believe that there would be a white backlash        4                  MR. MUNGO: Well, the first - well, it
          5        of citizens for pursuing diversity?                       5        would be the second page, right after the caption
          6   A.    I have no idea. I know what his concern was as           6        page.
          7        repeatedly expressed to me.                               7   BY MR. MUNGO:
          6   Q. And is that the reason you made that suggestion about       S   Q. You indicate in paragraph four that in your opinion
          9        gradually making that change?                             9        the mayor of the City of Warren, Mayor Fouts, is tone
        10    A.   Yes.                                                     10        deaf and disingenuous, that is, not genuinely
        11                  MR.ACHO: Objection, leading and                 11        interested in adopting practices necessary to address
        12         suggestive. Never used the word, gradually, never        12        racial diversity within City government and you've
        13         even used it. This is typical, this is becoming          13        testified today a lot in terms of MayorFouts'
        14         really absurd and I am going to present it to the        14        reluctance to pursue and affect diversity within the
        15         court.                                                   15        Cityof Warren and the reasons why he indicated that
        16    A. It would have been a strategic delaying so as to           16        he did not want to pursue diversity within the City of
        17         further create the environment in which the              17        Warren.
        18         appointment of that African-American female director     18                  Is there anything else you want to add to
        19         would not have caused a backlash to — to choke off       19        this paragraph after having sat at least through one
        20         the ability to continue to diversity.                    20        and almost another deposition?
        21    BY MR. MUNGO:                                                 21   A. It is that I do believe that the mayor was not genuine
        22    Q. So you were trying to operate within the narrow            22        in his commitment to diversity, to the extent that he
        23         freedom that the mayor gave you to do diversity work,    23        would allow practices and engagement with various
        24         would that be a fair assessment?                         24        parts of the community in order to bring that forward
        25    A. Yeah, I tried the best I could.                            25        and, again, I have to go back to him saying that he


                                                                 Page 384                                                           Page 386
          1   Q. But that was not your preference to gradually hire          1        wanted to put diversity on the back burner.
          2        African-Americans, correct?                               2                The mayor admitted such in his own words in
          3   A.    No, that was not my preference.                          3        an interview with the Macomb Daily that I was to
          4   Q. Was it your preference, in any way, to delay the            4        pursue disabilities and then later on get to
          5        hiring of African-Americans in the City of Warren?        5        diversity, and that's in the Macomb Daily article and
          6                 MR.ACHO: Objection, leading and                  6        so he, himself, shared that he did not want me to
          7        suggestive. He's already testified that --                7        focus on diversity but rather disabilities, and that
          6   A. It was not my preference to do so but, again, faced         8        was not why I came to the City of Warren.
          9        with the mayor's fear and the reaction that the mayor     9   Q. Okay. Sir, earlier you were asked whether or not you
        10         said he might experience from a strategic standpoint,    10        were personally aware of any African-Americans that
        11         I did not say, don't do it. I did say, delay until we    11        had applied to become police officers in the City of
        12         can get the environment right.                           12        Warren and were not successful. Do you recall counsel
        13    BY MR. MUNGO:                                                 13        asking you that question --
        14    Q. And was that out of a fear, sir, out of a certain          14   A.    Yes.
        15         fear?                                                    15                  MR. ACHO: I didn't say that. I never
        16    A.    It was out of a fear that the backlash would close      16        asked that question.
        17         down the opportunities altogether.                       17   BY MR. MUNGO:
        18    Q. For what?                                                  18   Q. - or some question to that effect?
        19    A. For further diversifying the City.                         19                  MR.ACHO: Say it right.
        20    Q. Thank you. Sir, I want to direct your attention to         20                  MR. MARKO: Go ahead.
        21         the last exhibit there. Do you see that one? I want      21   A.    Okay.
        22         you to - do you recognize that document, sir?            22   BY MR. MUNGO:
        23    A. The deposition — I mean, the affidavit?                    23   Q.    Dont listen to him.
        24    Q. Yes, sir.                                                  24   A.    I understand that I was asked whether or not I had
         25   A.    Yes, I do.                                              25        developed policies or whatever regarding and




                                                         SLegal
                                                         Support                                                Pages 383 to 386


                                                         'he Power of Commitment™
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                  PageID.10558                      Page 71 of
                                      72

       GREGORY MURRAY
       February 26, 2018

                                                                  Page 387                                                           Page 38 9
          l                                                                   I
                   submitting programs in writing to the mayor as it              Q. Mr. Murray, let me ask you -
          2        relates to diversity for the police department. I          o
                                                                                               MR.ACHO: Will you, sir, please, I'm
          3        did, again, doing my ~                                     3        asking you a question.
          4                MR. ACHO: That's not what he asked you.            4   BY MR. MUNGO:
          5                                                                   5
                           MR. MARKO: Go ahead.                                   Q. Mr. Murray, I'm going to ask you in this way, sir, if
          6   A. In my due diligence, I went out and spoke to Police          6      you look at your job description is it your
          7      Chief Craig, I met with the president of the Retired         7        responsibility to go out and individually recruit
          8        Detroit Police Officers Association, and all of this       3        individuals, African-Americans, to apply to become
          9        is a part of doing your due diligence, getting your        9        police officers for the City of Warren or was it your
         10        information together. I met with the president of the     10        responsibility to change the institutional process for
        11         Hispanic Police Officers Association and -                11        recruiting?
         12                MR.ACHO: That's not what he asked you.            12   A.   It was not my responsibility to go out and
         13   A. So I was, to a certain extent, doing my research and        13        individually recruit and, yes, it was my
         14        whatnot in order to provide the mayor with the best       14     responsibility to help develop policies and practices,
         15        type of recommendations for diversifying the City, all    15     including recruitment strategies, to bring blacks into
         16        to no avail.                                              16     the police force.
         17   BY MR. MUNGO:                                                  17   Q. Now, let me ask you a question, Mr. ~
        18    Q. Do you recall counsel asking you questions, Mr.             18              MR.ACHO: Sir, will you answer my
        19         Murray, as to whether or not you had gone out and         19      question? Sir. Sir. Sir. Mr. Mungo, with all due
         20        asked and sought out individual African-Americans to      20        respect -
         21        apply to become police officers for the City of           21   BY MR. MUNGO:
         22        Warren?                                                   22   Q. On the second page of -
         23   A.    I do remember that.                                      23                MR.ACHO: With all due respect--
         24   Q. Okay. Was that your responsibility as the diversity         24                MR. MUNGO: I'm not going to answer your
         25        coordinator?                                              25        question.


                                                                  Page 388                                                           Page 390
          I   A.   Not mine solely alone, no.                                 1                 MR. ACHO: You still won't? An hour ago I
          2   Q. Not yours solely alone?                                      2         asked you.
          3   A.   That's correct.                                            3                MR. MUNGO: This is very rude.
          4   Q. Go ahead.                                                    4                 MR. ACHO: No, you're being rude by not --
          5   A. I can — I would promote diversity by engaging in the         5         its almost 9:00 p.m. and you won't tell us. All
          6        public, which I did continuously and asking them to        6         these people have to get home too and you won't even
          7        consider coming to work for Warren, finding out the        7         have the --
          8        process for becoming a police officer because those        8                    MR. MUNGO: What you're doing is absolutely
          9        are very stringent requirements and you cannot just —      9         ridiculous, Mr. Acho.
         10        not just anyone can apply and so I did promote the        10                    MR. ACHO: You wont give us the
         11        idea of seeking employment with the City and the          11         courtesy -
         12        police department, which is why I brought NOBLE in,       12               MR. MUNGO: I'm going to continue. Tell me
         13        the National Organization of Black Law Enforcement        13         when you're done.
         14        Executives, NOBLE.                                        14   BY MR. MUNGO:
         15   Q. Let me ask you this way, Mr. Murray, if you look at         15   Q. Okay. Mr. Murray, look at the second page of your
         16        your-                                                     16      affidavit, sir - actually -- actually, the third
         17                MR. ACHO: Counsel, excuse me, we're almost        17      page, sir, paragraph 8, it's paragraph 8. I have a
         18        at 9:00. You still are not going to tell me how much      18      question, here you write, Mayor Fouts stated to me
         19        longer you're going to be because I'll tell you this,     19         that Police Commissioner Jere Green was not interested
         20        this attorney over an hour ago said he wouldn't allow     20         in diversity and that Commissioner Green told Fouts
         21        me to ask questions and, yet, you don't even tell us      21         that blacks couldn't pass necessary tests or
         22        how long you're going to be because you're way beyond     22         background investigations in order to become police
         23        the time limits. Willyou tell me how much longer you      23         officers with the City of Warren.
         24        are going to be, yes or no?                               24                    Do you believe that that had an impact on
         25   BY MR. MUNGO:                                                  25         the inability for the City of Warren to hire




                                                                                                                Pages 387 to 390
Case 4:17-cv-11260-TGB-RSW ECF No. 108-4 filed 12/17/19                                                            PageID.10559                         Page 72 of
                                      72

       GREGORY             MURRAY
       February 26, 2018

                                                                      Page 391                                                                      Page 393
          1         African-Americans and, if so, how much?                       i       Q. Go ahead.
          2                 MR.ACHO: Objection, pure speculation.                 -       A.   Based on my —
          3   A. I would say yes, given that their recruitment                    3                     MR. ACHO: Oh, please, and stop laughing at
          4         strategies were not tailored toward being inclusive of        A            me.

                                                                                  5
          5         communities of color and if you don't recruit in that                 A. —exposure to the mayor —
          6         community you won't get applicants from that                  6                     MR. ACHO: Please stop laughing.
          7         community.                                                    7                     MR. MARKO: Go ahead.
          a
              BY MR. MUNGO:                                                           3                 Counsel, we're stopping at 9:00 so go ahead
          o                                                                           9
              Q. Okay. Okay. Okay. And then there's this one other                             and--

        10          question I have for you, Mr. Murray, then I'm going to       10       A. Based on my continuous exposure to the mayor and based
        11          turn it over to counsel.                                     11            on some of the comments that he shared with me during
        12                  In your affidavit you make a statement               12            that time period, I'm now of the conclusion that that
        13          regarding the mayor's mocking of individuals who have        13            is the mayor's voice.
        14          Tourette's syndrome --                                       14                     MR. ACHO: I'll ask that that be stricken.

        15    A.    Yes.                                                         15                     MR. MUNGO: I'm done.

         16   Q. ~ and he asked you to erase that section, if s                  16                     MR ACHO: I have about an hour and a
         17         paragraph 13, see that?                                      17            half -

         18   A.    Yes.                                                         16                     MR. MARKO: Nope, under Federal Rule 30
         19   Q. The mayor asked you to erase his derogatory comments            19            ifs limited to 7 hours. I looked at the first

         20         toward those who had the disability of Tourette's            20            deposition and it was three hours, it started at 10:17
         21         syndrome?                                                    21            and it ended at 1:36 p.m., it was just over three
        22    A.    Yes.                                                         22            hours and that was Mungo's questioning.
         23   Q. Do you have anything to add to that, sir?                       23                     Today's deposition has gone six-and-a-half
         24   A. I did go over to the communications department and was          24            hours, which was both you and Mr. Mungo, so we are
         25         able to delete some of the files and that's why I say        25            over nine hours.




                                                                      Page 392                                                                      Page 394
          1         I partially completed it There are still copies of                1                    MR. ACHO: Mr. Mungo had way more time.
          2         that tape or I -- when I left there there was still               2                   MR. MARKO: At 9:00 I'm terminating the
          3         copies of the tape on the Qty communications server.              3          dep. Go ahead and ask whatever questions you want
          4   Q. Did the mayor tell you why he wanted you to erase that               4          until that time. I'm not subjecting this poor man to
          5          tape, sir?                                                       5          anymore deposition. Under Federal Rule 30 you have to
          6   A.      He was concerned that it might be linked to the                 6          get a court order and thafs --
          7         comments on the first tape where he made, allegedly               7                   MR. ACHO: I'm not going to spend 10
          8          made disparaging remarks about people with                       8          minutes. I am going to go to court because if you're
          9         disabilities saying they're like animals, they should             9          going to cancel, that is absurd.
         10         be caged, et cetera.                                         10                        MR. MARKO: Nine-and-a-half hours of
         11   Q. Have you ever heard that tape?                                  11              deposition, that is -
         12   A.     Yes.                                                        12                        MR.ACHO: No. No, I will go to court.
         13   Q. Did it sound tike the same -                                    13                        (The deposition was concluded at 8:50 p.m.
         14                  MR. ACHO: Oh, my gosh, objection,                   14                     Signature of the witness was not requested by
         15          irrelevant, speculative, lack of foundation, lack of        15                     counsel for the respective parties hereto.)
         16          knowledge, this is a travesty.                              16
         17   BY MR. MUNGO:                                                      17

         18   Q. Did it sound like the same voice to you on both tapes?          18
         19                  MR.ACHO: I want the same objection, it is           19
         20          lack of foundation, hearsay, it is an absolute              20
         21          travesty to suggest that this man knows this answer.        21
         22    A.     Based --                                                   22
         23                  MR. MUNGO: Well, you wanted this                    23
         24          deposition, didn't you?                                     24
         25    BY MR. MUNGO:                                                     25




                                                                     Legal
                                                                        PPORT                                              Pages 391 to 394


                                                          he Power of Commitmei
